Exhibit 10.1


Execution Copy




PURCHASE AND SALE AGREEMENT
between
SP6 SAN JOSE HOTEL OWNER, LLC,
and
SP6 SAN JOSE HOTEL LESSEE, LLC,
collectively,
Seller,
and
CWI 2 SAN JOSE HOTEL, LP,
Purchaser


Dated as of: May 13, 2016


Property:
San Jose Marriott
301 South Market Street
San Jose, California 95113








8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Execution Copy


TABLE OF CONTENTS
 
 
 
 
Page


ARTICLE 1
PROPERTY DESCRIPTION; PURCHASE PRICE.
2


Section 1.01
 
Property Description
2


Section 1.02
 
Purchase Price
7


 
 
 
 
 
ARTICLE 2
TITLE TO THE PROPERTY; TITLE INSURANCE; INSPECTION PERIOD
8


Section 2.01
 
Title to the Property
8


Section 2.02
 
Title Insurance
8


Section 2.03
 
Inspection Period
10


Section 2.04
 
Natural Hazard Disclosures
13


Section 2.05
 
3-05 Audit
13


 
 
 
 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
14


Section 3.01
 
Seller’s Representations and Warranties
14


Section 3.02
 
Purchaser’s Representations and Warranties
18


Section 3.03
 
Survival of Representations and Warranties; Updates to Seller Representations
and Warranties; Seller’s Indemnity
20


Section 3.04
 
No Other Representations or Warranties; “AS-IS” Transaction
21


Section 3.05
 
Knowledge of Seller and Purchaser
25


 
 
 
 
 
ARTICLE 4
ADDITIONAL COVENANTS
26


Section 4.01
 
Conduct of Hotel Business Prior to Closing
26


Section 4.02
 
Delivery of Estoppels
27


Section 4.03
 
Assignment and Assumption of Hotel Management Agreement
28


Section 4.04
 
Permits
28


Section 4.05
 
Employee Matters
28


Section 4.06
 
Guest Baggage
32


Section 4.07
 
Safe Deposits
32


Section 4.08
 
Access to Books and Records
33


Section 4.09
 
Tax Clearance
33


 
 
 
 
 
ARTICLE 5
CLOSING; CLOSING CONDITIONS AND DELIVERIES
33


Section 5.01
 
The Closing
33


Section 5.02
 
Conditions to Seller’s Obligations
34


Section 5.03
 
Conditions to Purchaser’s Obligations
35


Section 5.04
 
Seller Closing Documents
37


Section 5.05
 
Purchaser Closing Documents
38


Section 5.06
 
Conditions Generally
39


 
 
 
 
 
ARTICLE 6
CLOSING PAYMENTS AND APPORTIONMENTS; CLOSING COSTS
39


Section 6.01
 
Items Apportioned
39





i


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Section 6.02
 
Income
40


Section 6.03
 
Trade Payables
43


Section 6.04
 
Occupancy and Sales Taxes
44


Section 6.05
 
Proration of Taxes and Other Property Expenses
44


Section 6.06
 
Closing Costs
45


Section 6.07
 
Reservation Deposits
45


Section 6.08
 
Cash on Hand/Account Funds/FF&E Reserve
46


Section 6.09
 
Delayed Adjustment: Delivery of Financial Data
46


 
 
 
 
 
ARTICLE 7
CONDEMNATION AND DESTRUCTION
47


Section 7.01
 
Condemnation
47


Section 7.02
 
Destruction
48


Section 7.03
 
Waiver
48


 
 
 
 
 
ARTICLE 8
BROKER
49


Section 8.01
 
Broker
49


 
 
 
 
 
ARTICLE 9
REMEDIES
49


Section 9.01
 
Seller’s Default; Return of Deposit
49


Section 9.02
 
Purchaser’s Default; Liquidated Damages
50


Section 9.03
 
LIMITATION ON LIABILITY
51


Section 9.04
 
Survival
51


 
 
 
ARTICLE 10
NOTICES
52


Section 10.01
 
Notices
52


 
 
 
ARTICLE 11
MISCELLANEOUS PROVISIONS
53


Section 11.01
 
Successors and Assigns; Assignment
53


Section 11.02
 
Binding Effect
54


Section 11.03
 
Survival/Merger
54


Section 11.04
 
Partial Invalidity
54


Section 11.05
 
Consent
54


Section 11.06
 
Recordation of Agreement
54


Section 11.07
 
Entire Agreement
54


Section 11.08
 
Attorneys’ Fees and Costs
54


Section 11.09
 
Amendment
54


Section 11.10
 
Governing Law
54


Section 11.11
 
JURISDICTION
54


Section 11.12
 
No Waiver
55


Section 11.13
 
Headings; Article, Section, Exhibit and Schedule References
55


Section 11.14
 
No Other Parties
55


Section 11.15
 
Counterparts; Electronic Signatures
55


Section 11.16
 
No Joint Venture
55


Section 11.17
 
Additional Agreements; Further Assurances
55


Section 11.18
 
Construction
56


Section 11.19
 
Confidentiality
56





ii


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Section 11.20
 
RESOLUTION OF DISPUTES
57


Section 11.21
 
Calculation of Time Periods; Business Days
58


Section 11.22
 
Time of Essence
58


Section 11.23
 
Joint and Several Liability
58


Section 11.24
 
No Derivative Claims
58


Section 11.25
 
Survival
59







iii


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





SCHEDULES:
 
 
SCHEDULE A
 
Description of the Land
SCHEDULE B
 
Contracts
SCHEDULE C
 
Permitted Exceptions
SCHEDULE D
 
Collective Bargaining Agreements
SCHEDULE E
 
Exceptions to Seller’s Warranties (Liens, Pending Litigation,     Governmental
Violations, Delinquent Taxes, Special     Assessments, Tax Abatement
Proceedings).
SCHEDULE F
 
Space Leases
SCHEDULE G
 
NOI Review Materials
SCHEDULE H
 
Audit Checklist
SCHEDULE I
 
Audit Representation Letter
SCHEDULE J˙
 
List of Property Projects/Capital Commitments
SCHEDULE K
 
List of Vouchers
SCHEDULE L
 
Account Balances (April 30, 2016)
 
 
 
EXHIBITS:
 
 
EXHIBIT A
 
Escrow Provisions
EXHIBIT B
 
Grant Deed (Form)
EXHIBIT C
 
Bill of Sale (Form)
EXHIBIT D
 
Assignment and Assumption of Assumed Contracts (Form)
EXHIBIT E
 
Assignment and Assumption of Hotel Management Agreement (Form)
EXHIBIT F
 
General Assignment and Assumption (Form)
EXHIBIT G
 
FIRPTA Affidavit (Form)
EXHIBIT H
 
Tenant Notice Letter (Form)
EXHIBIT I-1
 
Form of Marriott Estoppel
EXHIBIT I-2
 
Form of City Estoppel
EXHIBIT I-3
 
Form of Successor Redevelopment Agency Estoppel
EXHIBIT I-4
 
Form of Mina Group Estoppel
EXHIBIT J
 
Amendment to Hotel Management Agreement (Form)





iv


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Execution Copy


INDEX OF DEFINITIONS
Defined Term    
    



Account Funds
1.01(i)
Accrued Vacation Pay
4.05(a)
Act
2.04
Additional Deposit
5.01(d)
Adjustment Time
6.01
Affiliate
1.01(c)
Agreement
Exhibit E, Preamble
Allocation
1.02(b)
AS IS
3.04(b)
Asbestos
3.04(d)
Assignable Management Agreement
Exhibit I-1
Assignee
Exhibit F, Exhibit E, Exhibit D
Assignment
Exhibit F, Exhibit D
Assignment and Assumption of Assumed Contracts
5.04(c)
Assignment and Assumption of Hotel Management Agreement
5.04(d)
Assignor
Exhibit F, Exhibit E, Exhibit D
Assumed Contracts and Bookings
Exhibit D
Audit Representation Letter
2.05
Bill of Sale
Exhibit C, 5.04(b)
Bookings
1.01(h)
Broker
8.01(a)
Business Day
11.21
California Plant Closing Law
4.05(c)(i)
Cash on Hand
1.01(i)
CBA
Schedule D
Certificate
Exhibit I-3, Exhibit I-2
City
Exhibit I-3, Exhibit I-2
City Estoppel
5.03(e)
Closing
5.01(a)
Closing Date
5.01(a)
Closing Documents
5.05
Closing Statement
5.04(l)
Code
1.02(b)
Collective Bargaining Agreement
3.01(i)



v


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Commitment
2.02(a)
Compensation
4.05(a)
Consulting Agreement
Exhibit I-4
Contracts
1.01(f)
Control
1.01(c)
Declaration
Exhibit I-3
Deductible
3.03(b)
Deposit
1.02(a)
Developer
Exhibit I-3, Exhibit I-2
Disclosure Statement
2.04
Dissolution Legislation
Exhibit I-3
Effective Date
Exhibit E, Preamble
Employee Benefit Plan
4.05(a)
Environmental Laws
3.04(d)
ERISA
4.05(a)
Escrow Agent
1.02(a)
Escrow Deposits
Exhibit A
Escrow Provisions
1.02(a)
Exceptions
2.02(b)
Excluded Claims
1.01(e)
Executive Order
3.01(g)
FAS
1.01(c)
Fee Owner
Exhibit F, Exhibit E, Exhibit D
Fee Premises
Exhibit I-2
Fee Seller
Preamble
First Deposit
1.02(a)
GAAP
2.05
General Assignment and Assumption
5.04(e)
General Property
Exhibit F
Government List
3.01(g)
Grant Deed
Exhibit I-3, 5.04(a)
Grantee
Exhibit B
Grantor
Exhibit B
Hazardous Materials
3.04(d)
Hotel
Exhibit I-1, Recitals
Hotel Management Agreement
Schedule B
Hotel Manager
Schedule B
Hotel Room Revenues
6.02(b)
Improvements
1.01(b)
Inspection Period
2.03(a)



vi


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Inspection Termination Notice
2.03(e)
Intangibles
1.01(e)
Inventory
1.01(d)
Land
Recitals
Leased Premises
Exhibit I-2
Liabilities
4.05(c)(i)
Management Agreement
Exhibit E
Manager
Exhibit I-1, Exhibit E
Manager Agreement
Exhibit I-1
Marriott Easement
Exhibit I-3, Exhibit I-2
Marriott Estoppel
5.03(e)
Master Lease
Recitals
Mina Estoppel
5.03(e)
Mina Group
Exhibit I-4
Natural Hazard Area
2.04
New Owner
Exhibit H
NOI Review Materials
1.01(i)(i)
Operating Facility
6.02(a)
Original Owner
Schedule B
Owner Agreement
Recitals
PCBs
3.04(d)
Permits
1.01(e)
Permitted Assignee
11.01
Permitted Exceptions
2.01
Person
1.01(c)
Personal Property
1.01(c)
PPA
Exhibit I-2
Preliminary Closing Statement
6.01
Premises
Exhibit I-3, Exhibit I-2
Present Standards
4.01(a)
Proceedings
11.11
Project Documents
Exhibit I-3
Property
Exhibit H, Exhibit B, 1.01
Protected Information
1.01(i)(i)
Purchase and Sale Agreement
Exhibit F, Exhibit D
Purchase Price
1.02(a)
Purchased Voucher
6.02(b)
Purchaser
Exhibit I-3, Exhibit I-2, Exhibit C, Preamble
Purchaser Closing Documents
5.05
Purchaser’s Representatives
2.03(a)



vii


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Purchaser’s Update Certificate
5.05(d)
RDA Estoppel
5.03(e)
REA
Exhibit I-3, Exhibit I-2
Real Property
Exhibit C, 1.01(b)
Redevelopment Agency
Exhibit I-3, Exhibit I-2
Rents
6.02(k)
Report
2.04
Reporting Requirements
Exhibit A
Restaurant Manager
5.03(e)
Retained Liabilities
1.01(i)(iii)
Sale Agreement
Exhibit C
Second Deposit
1.02(a)
Seller
Exhibit I-3, Exhibit I-2, Exhibit G, Exhibit C, Preamble
Seller Closing Documents
5.04
Seller Encumbrances
2.02(b)
Seller Misrepresentation
3.03(b)
Seller Related Parties
2.03(d)
Seller’s Update Certificate
5.04(f)
Space Lease
Schedule B
Space Leases
Schedule B
Successor Agency
Exhibit I-3
Successor Owner
Schedule B
Survey
2.02(a)
Title Insurer
2.02(a)
Title Notice
2.02(a)
Title Policy
6.06
trade payables
6.03
TRS Seller
Preamble
Uniform System of Accounts
1.01(c)
Union
Schedule D
Unpaid Voucher
6.02(b)
Update
2.02(a)
Vouchers
1.01(h)
Walton
Exhibit I-3, Exhibit I-2
WARN Act
4.05(c)(i)
WHERE IS
3.04(b)
WITH ALL FAULTS
3.04(b)





viii


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Execution Copy


PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), made as of May 13, 2016
(the “Effective Date”), by and among SP6 SAN JOSE HOTEL OWNER, LLC, a Delaware
limited liability company, having an address at 515 S. Flower Street, Suite
3100, Los Angeles, California 90071 (“Fee Seller”), and SP6 SAN JOSE HOTEL
LESSEE, LLC, a Delaware limited liability company, having an address at 515 S.
Flower Street, Suite 3100, Los Angeles, California 90071 (“TRS Seller”; TRS
Seller and Fee Seller, each, a “Seller” and, collectively, “Seller”), and CWI 2
SAN JOSE HOTEL, LP, a Delaware limited partnership, having an address at 272
East Deerpath Road, Suite 320, Lake Forest, Illinois 60045 (“Purchaser”).
W I T N E S S E T H:
WHEREAS, Fee Seller is the owner of the fee estate in and to the parcel of land
more particularly described in Schedule A annexed hereto (together with the
items listed in Section 1.01(a)(ii) below, the “Land”);
WHEREAS, the Land is improved with a hotel currently commonly known as the San
Jose Marriott (collectively, the “Hotel”);
WHEREAS, Fee Seller, as landlord, leases the Land and Hotel to TRS Seller, as
tenant, pursuant to a Lease dated as of May 9, 2013 (the “Master Lease”);
WHEREAS, TRS Seller is the owner of certain personal property and other rights
and interests related to the Hotel and is a party to the Hotel Management
Agreement (as defined below) with Hotel Manager (as defined below);
WHEREAS, Fee Seller, TRS Seller and Hotel Manager entered into an Owner
Agreement dated as of May 9, 2013 (the “Owner Agreement”) in connection with Fee
Seller’s acquisition of the Land and Hotel and TRS Seller’s acquisition of
certain personal property and other rights and interests related to the Hotel;
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, Seller’s interest in the Land, the Hotel, and the personal property
and other rights and interests related thereto that, together, comprise the
Property, on and subject to the terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter, intending to be legally bound, and subject to the terms
and conditions hereof, Seller and Purchaser hereby covenant and agree as
follows:


1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





ARTICLE I

PROPERTY DESCRIPTION; PURCHASE PRICE.
SECTION 1.01    Property Description. Seller shall sell, assign, transfer and
convey to Purchaser, and Purchaser shall purchase, acquire and accept from
Seller, for the consideration specified herein and on and subject to the terms
and conditions hereof, all of Seller’s right, title and interest in and to the
following assets (the following assets, collectively, the “Property”):
(a)    (i) the fee estate in and to the Land and (ii) all and singular the
benefits, easements, rights of way, privileges, servitudes, tenements,
hereditaments, appurtenances and other rights of Seller pertaining to the Land,
including, without limitation, any right, title and interest of Seller in and to
any land lying in the bed of any street, road or avenue, open or proposed,
public or private, in front of or adjoining the Land, to the center line
thereof;
(b)    the Hotel and all other buildings, structures, fixtures, walls, fences,
landscaping and other improvements situated on or affixed or appurtenant to the
Land (including, without limitation, all access ways, kitchen and support
systems and facilities, laundry systems and facilities, meeting and conference
rooms, recreational amenities, office facilities, drainage systems and
facilities, air ventilation and filtering systems and facilities, utility
systems and facilities and connections for sanitary sewer, water, electricity,
telephone, and cable television, natural gas and other utilities) (collectively,
the “Improvements” ; the Land and the Improvements hereinafter collectively
referred to as the “Real Property”));
(c)    all tangible personal property upon the Land or within the Improvements
or used in connection therewith, including specifically, without limitation, all
items included within the definition of “Furnishings and Equipment” under the
Uniform System of Accounts (as defined below), appliances, furniture,
furnishings, equipment and machines (including, without limitation, kitchen,
food and beverage service, cleaning service, laundry, office, telephone, telex
and other telecommunication, cable and satellite television and computer
equipment and machines), vehicles, devices, tools, carpeting, draperies,
curtains and other floor, window and wall coverings, lighting fixtures,
decorations, artwork, FAS, signs and signage and other items of personal
property used in connection with the ownership, possession, occupancy, use or
operation of the Land and Improvements, together with any additions thereto
prior to the Closing and subject to depletion, resupply, substitution,
replacement and disposition in the ordinary course of business, but specifically
excluding (A) any and all property of tenants under Space Leases (as defined
below), concessionaires and Hotel guests, (B) any and all property of parties
providing services or equipment under the Contracts, (C) any and all cash and/or
deposit accounts (which are expressly addressed in Section 1.01(i) to the extent
intended to be included in the Property), (D) any and all property of Hotel
Manager and its Affiliates and (E) any and all property constituting Inventory
(which is expressly addressed in Section 1.01(d) to the extent intended to be
included in the Property) (the items of personal property described in this
Section 1.01(c), excluding the items set forth in clauses (A) though (E), are
herein referred to, collectively, as the “Personal Property”); as used herein,
(i) the term “FAS” means all items


2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





included within the definition of “Operating Equipment” under the Uniform System
of Accounts, including, without limitation, china, glassware, blankets, linens,
tableware and utensils, uniforms and similar items, whether used in connection
with public space or guest rooms or any other areas within the Hotel or on the
Land, (ii) the term “Uniform System of Accounts” means, at any time, the most
recent edition of the Uniform System of Accounts for the Lodging Industry, as
adopted by the American Hotel and Motel Association, (iii) the term “Affiliate”
means, with respect to any Person, any Person Controlling, Controlled by, or
under common Control with such Person, (iv) the term “Control” (and any form
thereof, such as “Controlled” or “Controlling”) means with respect to any Person
the possession directly or indirectly, through one or more intermediaries, of
the power to (x) to vote more than fifty percent (50%) of the voting stock of
such Person or (y) to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities,
membership interests, partnership interests, by contract or otherwise, and (v)
the term “Person” means any individual, firm, corporation, general or limited
partnership, limited liability company, incorporated or unincorporated
association, joint venture, joint stock company, trust, governmental agency or
instrumentality, or other entity of any kind, or any combination of the
foregoing;
(d)    all the stock in trade of the Hotel owned by Seller, including both
operating inventories and consumable inventories, including, without limitation,
all (i) inventory held for sale to Hotel guests and others in the ordinary
course of business, (ii) maintenance and housekeeping supplies, including soap
and cleaning materials, (iii) fuel and materials, stationery and printing items
and supplies, (iv) provisions in store rooms, refrigerators, pantries, and
kitchens and beverages in wine cellars and bars, (v) other consumable supplies
of all kinds and (vi) any other item included within the meaning of “Inventory”
under the Uniform System of Accounts, whether opened, unopened, used, unused or
held in reserve storage for future use in connection with the maintenance and
operation of the Land, the Improvements or the Personal Property, together with
any additions thereto prior to Closing and subject to depletion, resupply,
substitution, replacement and disposition in the ordinary course of business
(collectively, the “Inventory”);
(e)    to the extent assignable or transferable, (i) all existing warranties and
guaranties issued or assigned to Seller in connection with the Improvements, the
Personal Property or the Inventory, if any, (ii) all intellectual property
(including, without limitation, names, marks, copyrights, logos, designs, domain
names, websites, know-how, computer software, operating systems and databases
(including disks and other storage medium with respect thereto) and related
rights and documentation) of Seller used in the operation or ownership of the
Land, the Improvements, the Personal Property or the Inventory or any part
thereof, if any, (iii) all Permits, licenses, franchises and any other approvals
and authorizations granted by any public body (or by any private party pursuant
to a recorded instrument), and all applications therefor, used in or relating to
the ownership, possession, occupancy, use or operation of the Land, the
Improvements, the Personal Property or the Inventory or any part thereof,
(iv) all architectural, engineering or other plans (including, without
limitation, “as-built” plans), drawings and specifications, operating and
maintenance manuals and records, ledgers, budgets and other accounting and
business records and books, correspondence, hotel guest and mailing lists, guest
histories and other marketing records and information, reservation lists and


3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





other records and documents (in each case, whether stored in paper form, on
computer hard drive or disk, CD Rom, DVD or other storage medium) used in or
relating to the ownership, possession, occupancy, use or operation of the Land,
the Improvements, the Personal Property or the Inventory or any part thereof,
(v) all telephone, telex and other telecommunication numbers and post office
boxes, if any, used in or relating to the ownership, possession, occupancy, use
or operation of the Land, the Improvements, the Personal Property or the
Inventory or any part thereof, (vi) all security and other deposits relating to
the ownership, possession, occupancy, use or operation of the Land, the
Improvements, the Personal Property or the Inventory or any part thereof, and
(vii) all other items of intangible personal property, if any, used in or
relating to the ownership, possession, occupancy, use or operation of the Land,
the Improvements, the Personal Property or the Inventory or any part thereof,
but specifically excluding (A) any and all property of tenants under Space
Leases, concessionaires and Hotel guests, (B) any and all property of parties
providing services or equipment under the Contracts, (C) any and all property of
Hotel Manager and its Affiliates, (D) any and all cash and/or deposit accounts
(which are expressly addressed in Section 1.01(i) to the extent intended to be
included in the Property), (E) books or records of Seller that Seller is not
required to deliver to Purchaser as set forth in the last paragraph of this
Section 1.01, (F) any insurance policies relating to the Property in Seller’s
name (which insurance policies will not be assigned to Purchaser) and prepaid
insurance premiums, (G) Excluded Claims and (H) any and all items included
within the definitions of Contracts and Bookings (the items set forth in this
Section 1.01(e), excluding the items set forth in clauses (A) though (H), are
herein referred to, collectively, as the “Intangibles”); as used herein, (x) the
term “Permits” means governmental permits, including licenses and authorizations
and other entitlements, required for the construction, ownership, use,
possession, maintenance and operation of the Land, the Improvements, the
Personal Property and the Inventory, including, without limitation, certificates
of occupancy, elevator certificates, building permits, signage permits, health
and safety certificates, and any and all necessary approvals from state or local
authorities, and (y) the term “Excluded Claims” means any claims now or
hereafter filed by Seller for refund or rebate with respect to the ownership,
use or operation of the Property for periods prior to the Closing Date
(including claims for the refund or rebate of real property taxes and
assessments for periods prior to the Closing Date), and choses in action, claims
and rights that Seller may have with respect to the period prior to the Closing
Date for matters such as monetary claims or claims for indemnification, defense
or reimbursement against the parties to the Contracts, claims under any
insurance policy maintained with respect to the Property and claims against
former tenants or former occupants of space in the Hotel for unpaid rent or
other charges with respect to the period prior to the Closing Date, it being
acknowledged and agreed that the Excluded Claims are being retained by Seller;
(f)    the contracts made by or on behalf of Seller relating to the Property
identified on Schedule B annexed hereto (collectively, “Contracts”), to the
extent such contracts are in force and effect on the Closing Date in accordance
with the terms of this Agreement;
(g)    the Space Leases, to the extent the same are in force and effect on the
Closing Date in accordance with the terms of this Agreement;


4


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(h)    all bookings, contracts or other reservations (including, without
limitation, any booking for which a written proposal has been made by or on
behalf of Seller (including, by Hotel Manager on behalf of Seller) and accepted
by the recipient thereof or for which a written proposal has been received and
accepted by or on behalf of Seller, regardless of whether any deposit or other
amount has been received with respect thereto, or not) for, and all Vouchers
with respect to, the future use of guest rooms, recreational facilities (whether
located on or within or outside of the Land and Improvements), banquet
facilities or meeting rooms or other facilities and services of the Hotel or
located within the Improvements, with respect to any period from and after the
Closing Date, together with any rents and/or other considerations owed by Hotel
guests, tenants, licensee or concessionaires with respect thereto (collectively,
“Bookings”), and all cash or cash-equivalent deposits for Bookings (other than
any such deposits which have been irrevocably forfeited by the depositing party
as of the Adjustment Time (as defined below) and with respect to which Seller is
no longer obligated to provide any goods or services); as used herein, the term
“Vouchers” means any issued and outstanding certificate, coupon, comp card,
promotional allowance, voucher or other writing that entitles the holder or
bearer thereof to a credit (whether in a specified dollar amount or for a
specified item (e.g., a meal or room night)) to be applied against the usual
charge for rooms, meals and/or such other goods or services; and
(i)    subject to the provisions of Section 6.08, (i) all of Seller’s cash on
hand at the Hotel (including, without limitation, all of Seller’s interest in
till money and house banks, all checks, travelers’ checks and bank drafts paid
by guests of the Hotel and located at the Hotel and all other cash in the
registration, retail, restaurant and other areas of the Hotel, in each case,
only to the extent owned by Seller) as of the Adjustment Time (collectively,
“Cash on Hand”; all amounts on deposit with a financial institution in Seller’s
name or in Hotel Manager’s name for the account of Seller shall not be
considered Cash on Hand), and (ii) all funds constituting Working Capital (as
such term is defined and used in the Hotel Management Agreement) as of the
Adjustment Time, all funds on deposit in the FF&E Reserve (as such term is
defined and used in the Hotel Management Agreement) as of the Adjustment Time
and all funds on deposit in the Operating Accounts (as such term is defined and
used in the Hotel Management Agreement) maintained by Hotel Manager pursuant to
the Hotel Management Agreement as of the Adjustment Time (all funds identified
in this clause (ii), collectively, the “Account Funds”). The balances on deposit
of the FF&E Reserve, the Operating Account and cash on hand at the Hotel, as of
April 30, 2016, are set forth on Schedule L attached hereto.
Notwithstanding any of the foregoing to the contrary, the term “Property” shall
not include:
(i)    any property owned by Hotel Manager including, without limitation, any
trademarks, service marks, logos, slogans, trade dress, trade designs, corporate
names, business names, fictitious or assumed names owned by Hotel Manager.
Further, Seller has advised Purchaser and Purchaser hereby agrees, that, subject
to Section 2.05, Seller is not delivering (and shall have no obligation to
deliver) to Purchaser (1) certain records which relate to internal matters of
Seller (such as income tax returns, financial statements (other than the
financial statements for the Hotel), loan documents which shall not affect the
Property after Closing, litigation papers (other than publicly available
documents), corporate and partnership governance, investment advisory services
and other professional relationships), (2) the work


5


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





papers, memoranda, analysis, correspondence and similar materials prepared by or
for Seller in connection with the negotiation and documentation of the
transactions contemplated hereby, (3) any records kept or prepared by Hotel
Manager that Seller is not entitled to receive pursuant to the terms of the
Hotel Management Agreement (however, Seller shall use reasonable efforts to
provide (or use reasonable efforts to cause Hotel Manager to provide) copies of
those certain records set forth on Schedule G (“NOI Review Materials”) promptly
upon written request by Purchaser), (4) originals of all bills, invoices and
receipts relating to the period prior to Closing (however, Purchaser shall have
the right to inspect and retain copies of the same), (5) originals of all checks
issued by or on behalf of Seller in payment of such pre-Closing bills and
invoices (however, Purchaser shall have the right to inspect and retain copies
of the same), (6) Seller’s organizational documents or files or records related
thereto; (7) internal appraisals, budgets, strategic plans for the Property, (8)
information regarding the marketing of the Property for sale; submissions
relating to obtaining internal authorization for the sale of the Property by
Seller or any direct or indirect owner of any beneficial interest in Seller,
attorney and accountant work product, internal correspondence of Seller, any
direct or indirect owner of any beneficial interest in Seller or any of their
respective affiliates and correspondence between or among such parties, or other
information in the possession or control of Seller, Hotel Manager or any direct
or indirect owner of any beneficial interest in Seller which such party
reasonably deems confidential, proprietary or privileged (collectively, the
“Protected Information”);
(ii)    any real property tax rebates, reimbursements or overpayments and any
appeal rights related thereto in connection with any real property tax or
assessment amounts paid or payable in connection with the Property relating to
any period prior to the Closing Date; provided, however, that Seller shall not
enter into any agreements with the applicable real property taxing authority
which would negatively affect any real property tax payments payable in
connection with the Property relating to any period on or after the Adjustment
Time. Notwithstanding the foregoing, Purchaser shall have the sole right to
conduct and control appeals for the 2016-2017 tax year and thereafter;
(iii)    any Liability (as defined below) relating to or arising out of the
operation of the Hotel that accrued and/or arising solely from events which
occurred prior to the Closing (except as otherwise expressly set forth herein),
including, but not limited to (subject to the foregoing limitations): (a) any
Seller Encumbrance (as defined below); (b) any and all accounts payable or other
trade payables which accrue prior to the Adjustment Time unless Purchaser
receives a credit therefor at Closing; (c) to the extent accrued prior to the
Adjustment Time unless Purchaser receives a credit therefor at Closing and for
which Purchaser is not responsible for pursuant to the express terms of this
Agreement, tax obligations, including without limitation, all federal, state,
local or special purpose district tax and withholding liabilities and
obligations of Seller or any of its respective Affiliates with respect to
periods prior to the Closing, and any interest, fines or penalties thereon or
with respect to returns filed or required to be filed in connection therewith
(including, without limitation, any recapture and including any amounts due or
which may come due and owing under applicable legal requirements); (d)
Liabilities arising from any claims by third parties for personal injury or
property damage arising out of events occurring prior to the Closing caused by
any violation of applicable Environmental Laws that were in effect and valid at
the time in question; (e)


6


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Liabilities or obligations of Seller or its Affiliates for brokerage or other
commissions relating to the transactions contemplated herein subject to the
terms of Article 8 and Purchaser’s obligations thereunder; (f) Liabilities
relating to or arising from any contracts between Seller and any of its
Affiliates; (g) any security and other deposits, advance or prepaid rents, and
key money (including any interest thereon) not prorated pursuant to this
Agreement unless Purchaser receives a credit therefor at Closing and held by
Seller from tenants of the Hotel with Space Leases in effect as of the Closing;
(h) any Liability or obligation for advance Bookings if any deposits related
thereto that were actually received by Seller are not prorated pursuant to this
Agreement or set forth in the Preliminary Closing Statement (as defined below)
unless Purchaser receives a credit therefor at Closing; (i) any liability
arising from the termination, discharge, layoff or other separation from
employment of Hotel Manager’s or Seller’s employees prior to the Closing, except
as otherwise expressly set forth in this Agreement; (j) to the extent not
accrued after the Adjustment Time or otherwise prorated pursuant to this
Agreement or for which Purchaser received a credit at Closing, any Liability
with respect to goods and services or the purchase of goods and services to the
extent such goods were delivered at the Hotel or the services were rendered
prior o or at the Closing and were ordered at the request of Seller or Hotel
Manager; and (k) notwithstanding any statement to the contrary in either the
Assignment and Assumption of Hotel Management Agreement (defined below) or the
Assignment and Assumption of Assumed Contracts (defined below), any Liability
under the Contracts (including, without limitation, the Hotel Management
Agreement) or Space Leases to the extent arising, accruing or relating to the
period prior to Closing unless Purchaser receives a credit therefor at Closing,
except, in all cases, to the extent (1) such Liabilities are attributable to,
arise out of or relate to the structural or physical condition of the Property
(exclusive of any third party claims against Seller referred to in this
subparagraph (iii) arising during Seller’s ownership of the Property), or (2)
such Liabilities arise or accrue as a result of the actions or negligent failure
to act of Purchaser or any of its Affiliates (collectively, the “Retained
Liabilities”);
and Seller shall retain all of its right, title and interest in and to the same.
SECTION 1.02    Purchase Price.
(a)    Subject to adjustment as hereinafter provided, the purchase price for the
Property is One Hundred Fifty-Four Million and 00/100 Dollars ($154,000,000.00)
legal currency of the United States of America (the “Purchase Price”), payable
as follows, time being of the essence: (i) Two Million Five Hundred Thousand and
00/100 Dollars ($2,500,000.00) legal currency of the United States of America
(the “First Deposit”), within two (2) Business Days after the Effective Date,
payable by wire transfer of immediately available federal funds to First
American Title Insurance Company (Los Angeles office), in its capacity as escrow
agent (“Escrow Agent”), to be held by Escrow Agent pursuant to and in accordance
with the escrow provisions attached hereto as Exhibit A (the “Escrow
Provisions”), (ii) unless this Agreement is terminated in accordance with its
terms, Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00)
legal currency of the United States of America (the “Second Deposit”, and
together with the First Deposit, as and when the same are deposited with Escrow
Agent, the “Deposit”), within two (2) Business Days after the expiration of the
Inspection Period, payable by wire transfer of immediately available federal
funds to Escrow Agent, to be held by Escrow


7


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Agent pursuant to and in accordance with the Escrow Provisions, and (iii) the
balance of the Purchase Price (subject to adjustments provided herein), on the
Closing Date, payable by wire transfer of immediately available federal funds to
Escrow Agent. Upon Closing, (x) the Deposit (together with any interest earned
thereon) shall be paid by Escrow Agent to, or as directed by, Seller, and (y)
Purchaser shall receive a credit against the Purchase Price in the amount of the
Deposit. Seller shall be responsible for all income taxes on any interest earned
on the Deposit to the extent such interest is received by Seller, and Purchaser
shall be responsible for all income taxes on any interest earned on the Deposit
to the extent such interest is received by Purchaser.
(b)    Seller and Purchaser agree that the Purchase Price shall be allocated
among the various components of Property, including, without limitation, Land,
Improvements, Personal Property, Inventory and Intangibles, if any (the
“Allocation”). No later than five (5) days prior to the expiration of the
Inspection Period, Purchaser shall deliver to Seller a proposed Allocation, and
thereafter Seller and Purchaser shall work in good faith to mutually agree to
the Allocation no later than the expiration of the Inspection Period. Purchaser
and Seller shall (i) cooperate in the filing of any forms (including Form 8594
under Section 1060 of the Internal Revenue Code of 1986, as amended (the
“Code”), and the treasury regulations promulgated thereunder) with respect to
the Allocation, including any amendments to such forms required pursuant to this
Agreement with respect to any adjustment to the Purchase Price, (ii) shall file
all federal, state and local tax returns and related tax documents consistent
with the Allocation, as the same may be adjusted pursuant to any provisions of
this Agreement, and (iii) act in accordance with such Allocation, as the same
may be adjusted pursuant to any provisions of this Agreement, in the course of
any tax audit, tax review or tax litigation relating thereto. If Seller and
Purchaser cannot agree upon the Allocation, each party shall file federal, state
and local income tax returns based on each party's own determination of the
Allocation, each bearing its own consequences of any discrepancies.
(c)    Contemporaneously with the execution and delivery of this Agreement,
Purchaser shall pay to Seller as further consideration for this Agreement, the
amount of One Hundred Dollars ($100.00) and independent of any other
consideration provided for hereunder, which independent consideration is fully
earned by Seller and is not refundable under any circumstances. Seller and
Purchaser stipulate that such independent consideration is sufficient
consideration to support this Agreement.
(d)    The terms of this Section 1.02 shall survive the Closing.
ARTICLE 2
    
TITLE TO THE PROPERTY; TITLE INSURANCE; INSPECTION PERIOD
SECTION 2.01    Title to the Property. The Property shall be sold, and title
thereto conveyed, free and clear of all liens, claims, interest and other
encumbrances, except for only the exceptions to title set forth on Schedule C
annexed hereto (collectively, “Permitted Exceptions”), and Purchaser shall
accept title to the Property subject to all Permitted Exceptions.


8


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





SECTION 2.02    Title Insurance.
(a)    Purchaser hereby acknowledges that it has received from First American
Title Insurance Company (through Jennifer Panciera) of First American Title
Insurance Company) (the “Title Insurer”) a title insurance report and/or
commitment for a title insurance policy with respect to the interests in the
Real Property to be conveyed by Seller to Purchaser hereunder (such report
and/or commitment and any updates thereto issued by the Title Insurer in
connection with this Agreement being referred to herein as the “Commitment”),
and together with copies of all Exceptions (as defined below) listed thereon.
Purchaser acknowledges that Title Insurer shall provide (or Purchaser shall
cause Title Insurer to provide) to Purchaser’s attorneys a copy of any update to
the Commitment issued by the Title Insurer on or prior to the Closing Date (an
“Update”), together with copies of all Exceptions listed thereon that Purchaser
has not previously received. Purchaser further hereby acknowledges that it has
elected to obtain an as-built survey of the Real Property (a “Survey”) from a
land surveyor licensed to do business in the State of California, and that
Purchaser shall be responsible for obtaining the same. Except as expressly
provided in this Agreement, Seller shall have no obligation to remove any
Exception. If the Commitment, any Update or the Survey discloses any Exception
that is not a Permitted Exception and to which Purchaser objects, then Purchaser
shall give a written notice (a “Title Notice”) to Seller on or prior to the
fifth (5th) day after the date upon which Purchaser receives the Commitment, the
Update or the Survey first containing such Exception (but in any event not later
than the Closing), as applicable, time being of the essence, which notice shall
identify any such Exception; provided, however, that as to the Commitment or any
Survey or Update obtained prior to the expiration of the Inspection Period,
Purchaser’s Title Notice may be given on or prior to the seventh (7th) Business
Day prior to the expiration of the Inspection Period. Any Exceptions (not
already a Permitted Exception) contained in the Commitment, any Update or the
Survey not included in a Title Notice timely given in accordance with the
preceding sentence shall be deemed Permitted Exceptions. If Seller elects not to
eliminate any Exception set forth in a Title Notice that is not a Permitted
Exception and that Seller is not otherwise obligated to remove pursuant to this
Section 2.02, then Seller shall so notify Purchaser within five (5) Business
Days after Seller’s receipt of such Title Notice (but in any event not later
than the Closing); provided, however, if Seller fails to so notify Purchaser
within such period, Seller shall be deemed to have elected not to eliminate such
Exception. Purchaser, within two (2) Business Days after Seller’s giving of such
notice or failure to give such notice (but in any event not later than the
Closing), time being of the essence, shall either (i) elect to terminate this
Agreement by notice given to Seller, in which event Escrow Agent shall
immediately return the Deposit to Purchaser, or (ii) elect to accept title to
the Property subject to such Exception, without any abatement of the Purchase
Price (it being understood that if Purchaser elects, or is deemed to have
elected, to proceed under this clause (ii), then such Exception shall constitute
a Permitted Exception for purposes hereof). If Purchaser fails to make such
election to terminate this Agreement within such two (2) Business Day period,
then Purchaser shall be deemed to have elected clause (ii) above with the same
force and effect as if Purchaser had elected clause (ii) within such two (2)
Business Day period.
(b)    Notwithstanding anything to the contrary contained in Section 2.02(a)
hereof, if the Commitment discloses judgments, bankruptcies or other returns
against other


9


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





persons or entities having names the same as or similar to that of Seller, then
Seller, on request and to the extent applicable, shall deliver to Purchaser or
the Title Insurer affidavits to the effect that such judgments, bankruptcies or
other returns are not against Seller. Notwithstanding anything to the contrary
herein, Seller shall remove at Closing (i) any mortgage, deed of trust or
similar voluntary monetary lien affecting the Property and (ii) taxes which
constitute Title Exceptions which would be delinquent if unpaid at Closing
(individually and collectively, the “Seller Encumbrances”). Seller shall be
permitted to use the proceeds from the sale to effect the removal of the Seller
Encumbrances at Closing so long as the same does not prevent or delay the Title
Insurer from issuing the Title Policy as required under Section 5.03. In
addition, if the Commitment, any Update or the Survey discloses any exception,
claim, charge, reservation, lease, tenancy, occupancy, easement, right of way,
encroachment, restrictive covenant, condition, limitation or other encumbrance
affecting the Property (collectively, “Exceptions”), other than the Permitted
Exceptions or Seller Encumbrances, which in each case (a) may be eliminated
solely by delivery of an affidavit reasonably requested by the Title Insurer
that can be delivered by Seller or by reference to the title policy insuring
Seller’s interest in the Property, (b) Seller willfully (or consented to be)
placed of record, or (c) with respect only to any judgment liens or any
mechanic’s or similar liens for work performed at the Property and not caused by
any acts or omissions of Purchaser or any Purchaser Party, may be satisfied by
the payment of a liquidated sum of money not in excess of Five Hundred Thousand
Dollars ($500,000), in the aggregate, then, in any such case, Seller shall take
such action as is required on the part of Seller to have such Exception removed
by the Title Insurer.
(c)    Notwithstanding anything herein to the contrary, the procurement by
Seller of a commitment by the Title Insurer for the issuance of a title policy
or endorsement thereto omitting any Exception or affirmatively insuring over
(with Purchaser’s approval) any Exception shall be deemed a removal of such
Exception by Seller. If Seller is unable to remove, or cause the removal of, any
Exception that Seller is required or has expressly elected to remove pursuant to
this Section 2.02, then Seller shall be in default under this Agreement and
Purchaser shall have all of its rights and remedies in Section 9.01(b).
(d)    At Closing, the Title Insurer shall issue ALTA owner’s title insurance
policy in an amount equal to the Purchase Price, insuring that title to the Real
Property is vested in Purchaser, subject only to the Permitted Exceptions.
Purchaser may request that the Title Insurer provide endorsements to the owner’s
title insurance policy, provided that (a) such endorsements shall be at no cost
to, and shall impose no additional liability on, Seller (unless the same relate
to Seller’s cure of Exceptions that Seller is required or has expressly elected
to cure), (b) Purchaser’s obligations under this Agreement shall not be
conditioned upon Purchaser’s ability to obtain such endorsements (unless the
same relate to Seller’s cure of Exceptions that Seller is required or has
expressly elected to cure), and (c) the Closing shall not be delayed as a result
of Purchaser’s request.
SECTION 2.03    Inspection Period.
(a)    During the period (the “Inspection Period”) commencing on May 12, 2016,
and continuing until 5:00 p.m. Pacific Time, on June 13, 2016, time being of the
essence,


10


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Purchaser shall complete its review, due diligence and physical inspection of
the Property, in accordance with this Section 2.03. Subject to the provisions of
Section 2.03(b) below, Purchaser and its agents, employees, consultants,
inspectors, appraisers, engineers and contractors (collectively, “Purchaser’s
Representatives”) shall have the right, through the end of the Inspection Period
(and, provided that this Agreement shall not terminate in accordance with this
Section 2.03, through the Closing Date), from time to time, upon the advance
notice required pursuant to Section 2.03(b) below, to enter upon and pass
through the Property during normal business hours, subject to the rights of
Hotel guests and tenants under the Space Leases, to examine and inspect the
same.
(b)    In conducting its inspection of the Property and its due diligence
review, Purchaser shall at all times comply with all laws, rules and regulations
of all applicable governmental authorities, and neither Purchaser nor any of
Purchaser’s Representatives shall (i) contact or have any discussions with Hotel
Manager, its agents or representatives concerning the Hotel, with any Hotel
employees or with any tenants or Hotel guests at, or contractors providing
services to, the Property, unless in each case Purchaser obtains the prior
written consent of Seller (such consent not to be unreasonably withheld,
conditioned or delayed), provided that Seller acknowledges and agrees that it
has granted Purchaser the right to contact or have discussions with Dan
Kelleher, Area Vice President of Marriott International, Inc., concerning the
Hotel during the Inspection Period, (ii) unreasonably interfere with the
business of Seller (or any of its tenants) conducted at the Property, including,
without limitation, the operation of the Hotel by Hotel Manager, or unreasonably
disturb the use or occupancy of any guest or occupant of the Property or (iii)
damage the Property, or any part thereof. In conducting the foregoing
inspection, Purchaser and Purchaser’s Representatives shall at all times comply
with, and shall be subject to, the rights of Hotel Manager under the Hotel
Management Agreement, the rights of all Hotel guests and the rights of any
tenants of the Property (and any persons claiming under or through such
tenants). Seller may from time to time establish reasonable rules of conduct for
Purchaser and Purchaser’s Representatives in furtherance of the foregoing.
Purchaser shall schedule and coordinate all inspections, including, without
limitation, any environmental tests, with Seller, and shall give Seller at least
two (2) Business Days’ prior notice thereof. Seller shall be entitled to have a
representative present at all times during each such inspection, including,
without limitation, when (and if) Purchaser is meeting with tenants of the
Property, Hotel guests or any Hotel employee. Purchaser shall not report the
results of any tests or inspections (including, without limitation, any
environmental tests) to any governmental authority, unless and to the extent
such reporting is required by applicable law, in which event Purchaser shall
deliver to Seller a copy of such results and any notice or report given to any
governmental authority. Purchaser agrees to pay to Seller on demand the
reasonable cost of repairing and restoring any damage or disturbance that
Purchaser or Purchaser’s Representatives cause to the Property, or at Seller’s
option, Purchaser shall repair and restore such damage or disturbance itself to
Seller’s reasonable satisfaction. Seller shall provide prompt written notice of
any such required repair or restoration after Seller is made aware of the same.
All inspection fees, appraisal fees, engineering fees and other costs and
expenses of any kind incurred by Purchaser or Purchaser’s Representatives
relating to such inspection and its other due diligence shall be at the sole
expense of Purchaser. In the event that the Closing hereunder shall not occur,
Purchaser shall, upon written request from Seller, promptly return to Seller
copies of all due diligence


11


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





materials delivered by Seller to Purchaser or Purchaser’s Representatives and
shall destroy all copies and abstracts thereof except to the extent Purchaser is
required to retain such copies and abstracts pursuant to applicable law or its
internal retention policies. Purchaser and Purchaser’s Representatives shall not
be permitted to conduct test borings of the Property or drilling in or on the
Property in connection with the preparation of an environmental audit or in
connection with any other inspection of the Property without the prior written
consent of Seller (and, if such consent is given, Purchaser shall be obligated
to pay to Seller on demand the reasonable cost of repairing and restoring any
damage as aforesaid, and in the event Purchaser shall become entitled under any
other provision of this Agreement to a return of the Deposit and Seller has
previously provided Purchaser with written notice of required repairs or
restoration, any such repair or restoration cost remaining unpaid shall be
withheld from the Deposit in escrow and shall be paid to Seller once Purchaser
has confirmed that the cost is reasonable as provided above, with the remaining
balance of the Deposit being returned to Purchaser promptly after termination of
the Agreement (regardless of the timing of the resolution of the retained
funds)); provided, however, Purchaser shall have the right to conduct a
non-intrusive Phase I environmental assessment without obtaining Seller’s prior
consent, provided that such Phase I environmental assessment shall not include
any sampling, boring, drilling or other physically intrusive testing into the
structures or ground constituting any portion of the Property. Any liens against
the Property, or any portion thereof, arising from the performance of services
by third-party contractors in connection with Purchaser’s due diligence
activities shall be removed by Purchaser as promptly as practicable and in any
event not later than ten (10) Business Days after Purchaser shall have been
notified of the filing of such liens. The provisions of this Section 2.03(b)
shall survive the Closing or earlier termination of this Agreement.
(c)    Prior to entering the Property for any purpose, Purchaser shall obtain,
and during the period of any inspection or testing, shall maintain, at its
expense, commercial general liability insurance, including a contractual
liability endorsement, and personal injury liability coverage, with Seller and
Hotel Manager as additional insureds, from an insurer reasonably acceptable to
Seller, which insurance policies must have combined single limits of not less
than $5,000,000 for bodily injury or death, and with limits of not less than
$3,000,000 for property damage liability for any one occurrence. Without
limiting any other conditions to inspections contained in this Section 2.03(c),
prior to making any entry upon the Property, Purchaser shall furnish to Seller a
certificate of insurance evidencing the foregoing coverages, in form and
substance reasonably acceptable to Seller, and until Purchaser furnishes Seller
such a certificate of insurance neither Purchaser nor any Purchaser’s
Representative shall have any right hereunder to enter upon the Property.
(d)    Purchaser agrees to indemnify, defend and hold Seller and its Affiliates
and each of their respective direct and indirect shareholders, officers,
directors, partners, principals, members, employees, agents and contractors, and
any successors or assigns of the foregoing (collectively with Seller, “Seller
Related Parties”) harmless from and against any and all losses, costs, damages,
liens, claims, liabilities or expenses (including, but not limited to,
reasonable attorneys’ fees, court costs and disbursements) incurred by any
Seller Related Party arising from or by reason of Purchaser’s and/or Purchaser’s
Representatives’ access to, or inspection of, the Property, or any tests,
inspections or other due diligence conducted by or on


12


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





behalf of Purchaser or Purchaser’s Representatives (whether or not the same
shall occur during the Inspection Period), except to the extent resulting from
(i) the gross negligence or willful misconduct of any Seller Related Parties or
Hotel Manager or (ii) the mere discovery by Purchaser and/or Purchaser’s
Representatives of conditions at the Property which give rise to any of the
aforementioned losses, costs, damages, liens, claims, liabilities or expenses.
The provisions of this Section 2.03(d) shall survive the Closing or earlier
termination of this Agreement.
(e)    In the event that Purchaser decides, in its sole and absolute discretion,
for any reason or no reason, not to proceed with the transaction contemplated by
this Agreement prior to the expiration of the Inspection Period, Purchaser may
elect to terminate this Agreement by delivering a written notice thereof (the
“Inspection Termination Notice”) to Seller, which Inspection Termination Notice
must be received by Seller no later than 5:00 p.m. Pacific Time on the last day
of the Inspection Period, time being of the essence, in order to be effective.
If Purchaser fails to deliver to Seller an Inspection Termination Notice prior
to the expiration of the Inspection Period, then Purchaser shall be deemed to
have waived its right to terminate this Agreement in accordance with this
Section 2.03(e), in which case the Deposit shall be non-refundable to Purchaser
except as provided in this Agreement. In the event of the termination of this
Agreement by Purchaser pursuant to this Section 2.03(e), after any repair or
restoration costs owed by Purchaser and remaining unpaid are withheld from the
Deposit in escrow, Purchaser shall be entitled to a prompt return of the
remaining balance of the Deposit (to the extent the Deposit was previously
delivered by Purchaser to Escrow Agent), if any, together with all interest
accrued thereon, if any, and neither Seller nor Purchaser shall have any further
rights or obligations hereunder, except for such rights or obligations which are
expressly stated herein to survive the termination of this Agreement.
SECTION 2.04    Natural Hazard Disclosures. As used herein, the term “Natural
Hazard Area” shall mean those areas identified as natural hazard areas or
natural hazards in the Natural Hazard Disclosure Act, California Government Code
Sections 8589.3, 8589.4 and 51183.5, and California Public Resources Code
Sections 2621.9, 2694 and 4136, and any successor statutes or laws (the “Act”).
Purchaser hereby acknowledges that, prior to the Effective Date, Seller has
provided Purchaser with a Natural Hazard Disclosure Statement (the “Disclosure
Statement”) in a form required by the Act. Purchaser acknowledges that Seller
retained the services of First American Natural Hazard Disclosures, to examine
the maps and other information made available to the public by government
agencies for the purpose of enabling Seller to fulfill its disclosure
obligations with respect to the Act and to prepare the written report of the
result of its examination (the “Report”). Purchaser acknowledges that the Report
fully and completely discharges Seller from its disclosure obligations under the
Act and under California Civil Code Sections 1102 through 1102.17. Purchaser
acknowledges and agrees that nothing contained in the Disclosure Statement
releases Purchaser from its obligation to fully investigate and satisfy itself
with the condition of the Property during the Inspection Period, including,
without limitation, whether the Property is located in any Natural Hazard Area.
Purchaser further acknowledges and agrees that the matters set forth in the
Disclosure Statement or Report may change on or prior to the Closing and that
Seller has no obligation to update, modify or supplement the Disclosure
Statement or Report. Seller shall not be responsible for


13


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





preparing and delivering any Disclosure Statement to subsequent prospective
purchasers of the Property.
SECTION 2.05    3-05 Audit. At Purchaser’s request (and without any obligation
of Seller to incur any out of pocket expenses), Seller agrees to promptly
deliver to RSM US LLP all documents and financial information, including
Protected Information, that RSM US LLP reasonably requires to complete the audit
of the financial statements of Seller in accordance with generally accepted
accounting principles of the United States of America (“GAAP”). Seller
acknowledges and agrees to use its reasonable efforts to also provide such
additional information which is deemed relevant and reasonably necessary (as
determined by RSM US LLP) to enable Purchaser and its accountants to prepare and
audit financial statements of Seller in compliance with (a) Rule 3-05 of
Regulation S-X of the Securities and Exchange Commission which audit may
commence at any time after the Closing (provided that Seller shall upon request
by Purchaser during the two (2) week period prior to Closing compile audit
documents such that the audit may commence promptly upon Closing); (b) any other
rule issued by the Securities and Exchange Commission and applicable to
Purchaser; and (c) any registration statement, report or disclosure statement
filed with the Securities and Exchange Commission by, or on behalf of,
Purchaser. Schedule H attached hereto is a representative list of documents and
financial information that may be required by RSM US LLP to complete such
audits; provided, however, that (1) Seller has reviewed the list of documents
and financial information set forth on Schedule H and acknowledges and agrees
that it shall provide, or cause Hotel Manager to provide, such documents and
financial information, provided that Seller shall have no obligation to prepare
any documentation that is not in its possession or control unless the cost
thereof is paid by Purchaser; and (2) Seller acknowledges and agrees that the
foregoing is a representative description of the information and documentation
that Purchaser and its accountants may require in order to comply with (a), (b)
and (c) above. Seller shall engage (at Purchaser’s sole cost and expense) RSM US
LLP to commence any and all such required audits. In connection with the
foregoing audit(s), and in furtherance of Seller’s obligations to reasonably
assist Purchaser pursuant to this Section 2.05, Seller covenants and agrees to
execute and deliver to RSM US LLP certain audit representation letters, the form
of which are attached hereto as Schedule I (each, an “Audit Representation
Letter”), provided that the form of such Audit Representation Letters may be
modified (as reasonably approved by Seller) as required to account for any
issues identified during the audit. Seller’s obligations under this Section 2.05
shall survive the Closing for a period of twelve (12) months.


14


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





ARTICLE 3

REPRESENTATIONS AND WARRANTIES
SECTION 3.01    Seller’s Representations and Warranties. Subject to
Sections 3.03 and 3.05 hereof, after making due inquiry of Manager, Seller
hereby represents and warrants to Purchaser that, as of the Effective Date:
(e)    Existence. Each Seller is a limited liability company duly organized and
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business in the State of California.
(f)    Power and Authority. Each Seller has the limited liability company power
and authority to own its right, title and interest in the Property and to
execute and deliver, and perform its obligations under, this Agreement and any
documents to be executed in connection therewith.
(g)    Execution and Delivery. Each Seller’s execution and delivery of this
Agreement, and the performance of its obligations hereunder, have been
authorized by all necessary limited liability company action on the part of each
Seller.
(h)    No Violation of Laws. The execution and delivery of this Agreement and
the closing documents to be executed in connection herewith by Seller and the
consummation of the transactions contemplated hereby and thereby by Seller,
except as otherwise provided herein, do not require the consent or approval of
any governmental authority or to Seller’s actual knowledge, any third party, nor
shall such execution and delivery result in the violation of any municipal,
county, state or federal statutes, codes, ordinances, laws or regulations, or
any provisions of the organizational documents of each Seller, or conflict with,
any order or decree of any court or governmental instrumentality of any nature
by which each Seller is bound.
(i)    Enforceability. This Agreement constitutes, and all other documents
required by this Agreement to be executed by any Seller shall constitute when so
executed, the valid and binding obligation of such Seller, enforceable against
such Seller in accordance with their respective terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency, moratorium and
other principles relating to or limiting the rights of contracting parties
generally.
(j)    Insolvency. Neither Seller has filed any petition in bankruptcy or other
insolvency proceedings or proceedings for reorganization of Seller or for the
appointment of a receiver or trustee for all or any substantial part of Seller’s
property, nor has either Seller made any assignment for the benefit of its
creditors or filed a petition for an arrangement, or entered into an arrangement
with creditors or filed a petition for an arrangement with creditors or
otherwise admitted in writing its inability to pay its debts as they become due
or been named in an involuntary bankruptcy proceeding and to Seller’s actual
knowledge, no such actions are contemplated or have been threatened.


15


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(k)    OFAC. Neither Seller is acting, directly or indirectly, for or on behalf
of any person, group, entity or nation named by the United States Treasury
Department as a Specifically Designated National and Blocked person, or for or
on behalf of any person, group, entity or nation designated in Presidential
Executive Order 13224 (the “Executive Order”) as a person who commits, threatens
to commit, or supports terrorism; neither Seller is engaged in this transaction
directly or indirectly on behalf of, or facilitating this transaction directly
or indirectly on behalf of, any such person, group, entity or nation terrorists,
terrorist organizations or narcotics traffickers, including, without limitation,
those persons or entities that appear on the Annex to the Executive Order, or
are included on any relevant lists maintained by the Office of Foreign Assets
Control of U.S. Department of Treasury, U.S. Department of State, or other U.S.
government agencies, all as may be amended from time to time; neither Seller,
nor any person controlling or controlled by either Seller, is a country,
territory, individual or entity named on a Government List, and the monies used
in connection with this Agreement and amounts committed with respect thereto,
were not and are not derived from any activities that contravene any applicable
anti-money laundering or anti-bribery laws and regulations (including, without
limitation, funds being derived from any person, entity, country or territory on
a Government List or engaged in any unlawful activity defined under 18 USC
§1956(c)(7)) (for purposes of this Agreement, the term “Government List” means
of any of (x) the two lists maintained by the United States Department of
Commerce (Denied Persons and Entities), (y) the list maintained by the United
States Department of Treasury (Specially Designated Nationals and Blocked
Persons) and (z) the two lists maintained by the United States Department of
State (Terrorist Organizations and Debarred Parties)).
(l)    Employment Matters. Seller does not employ any persons at the Property
and, to Seller’s actual knowledge, Hotel Manager (or one of its Affiliates) is
the employer of all Hotel employees. Except as set forth in Schedule E, Seller
has not received written notice of any actual or alleged violations of any
applicable labor and employment laws with respect to the Hotel, including any
applicable laws respecting labor relations, employment discrimination,
disability rights or benefits, occupational health and safety, worker’s
compensation, affirmative action, unemployment compensation, leaves of absence,
plant closures, mass layoffs, immigration and wages and hours.
(m)    Collective Bargaining and Labor Relations. To Seller’s actual knowledge,
except for the agreement(s) identified on Schedule D annexed hereto (each, a
“Collective Bargaining Agreement”), there are no existing collective bargaining
agreements or other labor union contracts or agreements currently in effect with
any union covering any Hotel employees and Seller is not a party to the
Collective Bargaining Agreement and has never been a party to any collective
bargaining agreement covering individuals employed at the Hotel.
(n)    Tenants of the Property. The only tenants of the Property are the tenants
in Schedule F attached hereto.
(o)    Personal Property, Inventory and Intangibles. Seller will, at Closing,
have good and marketable title to all of the Personal Property, Inventory and
Intangibles to be transferred to Purchaser, and except as set forth in Schedule
E attached hereto, all such property


16


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





is free and clear of liens, security interests and other encumbrances, arising
by, through or under Seller, except as a result of instruments securing a loan
that shall be paid in full by Seller at or prior to Closing. To Seller’s actual
knowledge, there has not been any sale (as referenced in Regulation 1595 of the
California Board of Equalization) of any Personal Property within the twelve
(12) month period prior to the Effective Date. The Personal Property constitutes
all of the tangible personal property necessary to operate the Hotel as it is
currently being operated.
(p)    Third-Party Rights. Except as provided in the Hotel Management Agreement,
Seller has not entered into any agreements currently in effect pursuant to which
Seller has granted any rights of first refusal or rights of first offer to
purchase all or any part of the Property, options to purchase all or any part of
the Property or other rights whereby any individual or entity has the right to
purchase all or any part of the Property which have not been waived as of the
date hereof. Other than tenants under the Space Leases and guests in occupancy,
no parties other than Seller are in possession of the Property.
(q)    Seller’s Additional Representations.
(i)    Litigation. Except as listed in Schedule E attached hereto, Seller has
not received any written notice of any current or pending litigation against or
relating to Seller or the Property.
(ii)    Condemnation. Seller has not received written notice from any
governmental authority of any pending condemnation proceeding or other
proceeding in eminent domain. To Seller’s actual knowledge, there are no
pending, or threatened in writing, condemnation proceedings or condemnation
actions against the Property.
(iii)    Contracts. Seller has not entered into or assumed or is otherwise bound
by (x) any material contracts, equipment leases or other agreements, or (y) to
Seller’s actual knowledge, any non-material contracts, equipment leases or other
agreements, in either case, affecting the Property and which will be binding
upon Purchaser after the Closing, other than (1) the Contracts listed in
Schedule B attached hereto, (2) the Space Leases, and (3) liens, encumbrances,
covenants, conditions, restrictions, easements and other matters of record. For
purposes of this Section 3.01(m)(iii), “material” contracts, equipment leases or
other agreements shall mean any such documents that involve expenditures that
are reasonably expected to exceed $50,000 (as adjusted by the GDP Deflator (as
defined in, and in accordance with, the Hotel Management Agreement)) in any
Fiscal Year (as defined in the Hotel Management Agreement), or are for a term
longer than 12 months. The aggregate expenditures in any Fiscal Year under all
non-material contracts, equipment leases or other agreements referred to above
that are not set forth in clauses (1), (2) or (3) above (or otherwise obtained
by Purchaser prior to the expiration of the Inspection Period) do not exceed
$250,000. Seller has delivered to Purchaser true, correct and complete copies of
each Contract described on Schedule B (including all amendments, supplements and
modifications thereto), and Seller has not given or received any written notice
alleging or asserting a default under any Contract that remains uncured and, to
Seller’s actual knowledge, no such default exists.


17


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(iv)    Space Leases. (1) There are no Space Leases that will affect the
Property following the Closing Date, except as set forth on Schedule F attached
hereto; (2) Seller has delivered to Purchaser true, correct and complete copies
of each Space Lease described on Schedule F (including all amendments,
supplements and modifications thereto). Seller has not given or received any
written notice alleging or asserting a default under any Space Lease that
remains uncured and, to Seller’s actual knowledge, no such default exists.
(v)    Violations. Except for violations cured or remedied on or before the
Effective Date and except as listed in Schedule E attached hereto, Seller has
not received any written notice from any governmental authority of any violation
of any law applicable to the Property.
(vi)    Ongoing Funding Commitments. Except as set forth on Schedule J attached
hereto, there are no other projects approved by Seller that have ongoing funding
commitments which exceed Twenty-Five Thousand Dollars ($25,000), other than
routine repairs and maintenance.
(vii)    Hotel Management Agreement. The Hotel Management Agreement is in full
force and effect. Seller has delivered to Purchaser a true, correct and complete
copy of the Hotel Management Agreement (including all amendments, supplements
and modifications thereto). Seller has not received any written notice of
default from Hotel Manager under the Hotel Management Agreement that remains
uncured, Seller has not sent any written notice of default to Hotel Manager
under the Hotel Management Agreement that remains uncured and there are no
material defaults thereunder by Seller or, to Seller’s actual knowledge, by the
Hotel Manager thereunder.
(viii)    Taxes. Except as disclosed in the Title Commitment and except as
listed in Schedule E attached hereto, Seller has paid all taxes, including
penalties and interest, that are due on or have accrued through the Effective
Date, and all required reports and returns relating thereto have been, or will
be, timely filed, subject to any extension rights. To Seller’s actual knowledge,
all sales and use taxes required to be paid or collected by Seller or Hotel
Manager in the ownership and operation of the Property have been or will be
collected and paid, in the ordinary course of business, to the appropriate
governmental authority through the Effective Date and, to the extent that
Closing occurs, through Closing.
(ix)    Special Assessments. To Seller’s actual knowledge, except as listed in
Schedule E attached hereto, or as set forth in the Commitment or the Hotel tax
bills provided to Purchaser, Seller has not received written notice of any
special tax assessment relating to the Hotel or any portion thereof.
(x)    Tax Abatement Proceedings. To Seller’s actual knowledge, except as set
forth on Schedule E, there is no currently pending appeal or abatement
proceeding with respect to the real estate taxes assessed on the Real Property.
(xi)    Financial Statements. The financial and operating statements of the
Hotel provided by Seller to Purchaser for fiscal years 2013, 2014 and 2015 and
for the first


18


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





three months of fiscal year 2016 are true and correct copies of the documents
used in connection with the reporting by Seller to its clients and investors. To
Seller’s actual knowledge, all such financial and operating statements so
provided have been prepared in accordance with the Uniform System of Accounts
and fairly represent the financial condition of Seller and the Hotel as of the
dates stated therein.
(xii)    Off-Site Facilities. To Seller’s actual knowledge, except for use of
the San Jose Convention Center parking garages and meeting and conference space
within the San Jose Convention Center, all Hotel operations are conducted on or
at the Property, and the Hotel does not rely on the use of off-site facilities
for any of its operations or to comply with any Laws.
(xiii)    Vouchers. Except as set forth on Schedule K attached hereto, Seller
has not issued, and to Seller’s actual knowledge, Hotel Manager has not issued
any Vouchers.
SECTION 3.02    Purchaser’s Representations and Warranties. Purchaser hereby
represents and warrants to Seller that, as of the Effective Date:
(f)    Existence. Purchaser is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware;
(g)    Power and Authority. Purchaser has the limited partnership power and
authority to execute and deliver, and perform Purchaser’s obligations under,
this Agreement;
(h)    Execution and Delivery. Purchaser’s execution and delivery of this
Agreement, and the performance of Purchaser’s obligations hereunder, have been
authorized by all necessary limited partnership action on the part of Purchaser;
(i)    No Violation of Laws. The execution, delivery and performance of this
Agreement and the closing documents to be executed in connection herewith by
Purchaser and the consummation of the transactions contemplated hereby and
thereby by Purchaser, except as otherwise provided herein, do not require the
consent or approval of any governmental authority or to Purchaser’s actual
knowledge, any third party, nor shall such execution, delivery and performance
result in the violation of any municipal, county, state or federal statutes,
codes, ordinances, laws or regulations, or any provisions of the organizational
documents of Purchaser, or conflict with any order or decree of any court or
governmental instrumentality of any nature by which Purchaser is bound;
(j)    Enforceability. This Agreement constitutes, and all other documents
required by this Agreement to be executed by Purchaser shall constitute when so
executed, the valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with their respective terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency, moratorium and
other principles relating to or limiting the rights of contracting parties
generally;


19


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(k)    Insolvency. Purchaser has not filed any petition in bankruptcy or other
insolvency proceedings or proceedings for reorganization of Purchaser or for the
appointment of a receiver or trustee for all or any substantial part of
Purchaser’s property, nor has Purchaser made any assignment for the benefit of
its creditors or filed a petition for an arrangement, or entered into an
arrangement with creditors or filed a petition for an arrangement with creditors
or otherwise admitted in writing its inability to pay its debts as they become
due or been named in an involuntary bankruptcy proceeding and to Purchaser’s
actual knowledge, no such actions are contemplated or have been threatened.
(l)    Criminal Activity. Neither Purchaser nor any of its Affiliates have been
convicted of a felony in any state or federal court; and
(m)    OFAC. Purchaser is not acting, directly or indirectly, for or on behalf
of any person, group, entity or nation named by the United States Treasury
Department as a Specifically Designated National and Blocked person, or for or
on behalf of any person, group, entity or nation designated in the Executive
Order as a person who commits, threatens to commit, or supports terrorism;
Purchaser is not engaged in this transaction directly or indirectly on behalf
of, or facilitating this transaction directly or indirectly on behalf of, any
such person, group, entity or nation terrorists, terrorist organizations or
narcotics traffickers, including, without limitation, those persons or entities
that appear on the Annex to the Executive Order, or are included on any relevant
lists maintained by the Office of Foreign Assets Control of U.S. Department of
Treasury, U.S. Department of State, or other U.S. government agencies, all as
may be amended from time to time; and neither Purchaser, nor any person
controlling or controlled by Purchaser, is a country, territory, individual or
entity named on a Government List, and the monies used in connection with this
Agreement and amounts committed with respect thereto, were not and are not
derived from any activities that contravene any applicable anti-money laundering
or anti-bribery laws and regulations (including, without limitation, funds being
derived from any person, entity, country or territory on a Government List or
engaged in any unlawful activity defined under 18 USC §1956(c)(7));
(n)    No Plan Assets. Purchaser is not (and, throughout the period transactions
are occurring pursuant to this Agreement, will not be) and is not acting on
behalf of (and, throughout the period transactions are occurring pursuant to
this Agreement, will not be acting on behalf of) an Employee Benefit Plan (as
defined below), that is subject to Title I of ERISA (as defined below), a “plan”
as defined in and subject to Section 4975 of the Code, or an entity deemed to
hold the plan assets of any of the foregoing pursuant to 29 C.F.R. Section
2510.3-101, as modified by Section 3(42) of ERISA. None of the transactions
contemplated by this Agreement are in violation of any statutes applicable to
Purchaser that regulate investments of, and fiduciary obligations with respect
to, governmental plans and that are similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code; and
(o)    Purchaser has not made an assignment for the benefit of creditors and is
not the subject of any voluntary or involuntary bankruptcy or similar insolvency
proceeding.


20


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





SECTION 3.03    Survival of Representations and Warranties; Updates to Seller
Representations and Warranties; Seller’s Indemnity.
(a)    The representations and warranties of Seller set forth in Section 3.01
shall survive the Closing until the date that is two hundred seventy (270) days
after the Closing Date; provided that the representations and warranties of
Seller set forth in Section 3.01(a) through (g) shall survive the Closing
indefinitely, and the representations and warranties of Purchaser set forth in
Section 3.02 hereof shall survive the Closing indefinitely. Any claim by Seller
or Purchaser with respect to any misrepresentation hereunder shall be effective
and valid only if made in writing against the other party on or prior to the end
of the applicable survival period set forth in this Section 3.03.
(b)    Notwithstanding anything herein to the contrary, but without limiting and
subject to the terms of Section 3.05 and Section 5.06 hereof, (i) within ten
(10) days after Purchaser’s discovery of any misrepresentation of Seller made
under Section 3.01 hereof (a “Seller Misrepresentation”), but in no event later
than the end of the applicable survival period, Purchaser shall give Seller
written notice identifying such Seller Misrepresentation, (ii) Seller’s
liability for Seller Misrepresentations shall not exceed Three Million Dollars
($3,000,000) in the aggregate, and (iii) Purchaser shall not make any claim and
is not entitled to any damages or remedies against Seller with respect to any
Seller Misrepresentations, unless and until Purchaser’s actual damages (but not
compensatory, consequential or punitive damages) resulting from all such claims
exceed an amount equal to Seventy Five Thousand Dollars ($75,000.00) in the
aggregate (the “Deductible”); provided, however, in the event such claims do
exceed the Deductible, such indemnity shall be for the aggregate losses incurred
measured by the first-dollar of losses.
(c)    From and after the Closing, Seller hereby agrees to save, protect,
defend, indemnify and hold harmless Purchaser and Purchaser’s Affiliates from
and against any and all Liabilities incurred by Purchaser or its Affiliates by
reason of (i) any material breach of any of the representations and warranties
made by Seller in this Agreement or Seller’s covenants in Article 4, subject in
each instance, to the terms of this Agreement, including, but not limited to,
the provisions of Section 3.03(b), (ii) any and all Retained Liabilities, and
(iii) damage to property or injury to or death of any person or any claims for
any debt or obligations occurring on, or in connection with, the Property or any
portion thereof at any time or times prior to Closing, but specifically
excluding, in each instance of clauses (i) through (iv), (A) any Liabilities for
which Purchaser is indemnifying Seller for under Section 4.05(d), (B) any
Liabilities consisting of liabilities or obligations for which Purchaser
received a credit at Closing (but only to the extent of such credit theretofore
received by Purchaser), (C) any Liabilities consisting of contractual
liabilities or obligations which Purchaser expressly assumed at Closing, and (D)
except to the extent the same arises as a result of a breach of Seller’s
representations and warranties set forth in Section 3.01, any Liabilities
incurred in relation to the physical condition of the Property (including
without limitation, the environmental condition of the Real Property) other than
Liabilities resulting from injury to or death of any person prior to Closing
resulting from the physical condition (but not environmental condition) of the
Property. For avoidance of doubt, in the event that the Closing does not occur,
Purchaser’s remedies shall be expressly


21


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





limited to the terms and conditions of Section 9.01. Seller’s obligations set
forth in this Section 3.03(c) shall survive the Closing for the applicable
periods described in Section 3.03 (and any claim by Purchaser under this
Section 3.03(c) shall be effective and valid after such period (until finally
resolved) only if made in writing against Seller on or prior to the expiration
of the applicable survival period).
(d)    In the event that Seller’s Update Certificate identifies any
representation or warranty which is not, or no longer is, true and correct, in
no event shall Seller be deemed to be in default hereunder by reason of any
breach of representation or warranty which results from any change that (i)
occurs between the Effective Date and the date of Closing and (ii) is expressly
permitted under the terms of this Agreement or is beyond the reasonable control
of Seller to prevent; provided, however, that the occurrence of a change which
is not permitted hereunder or is beyond the reasonable control of Seller to
prevent shall, if material, constitute the non-fulfillment of the condition set
forth in Section 5.03.  For the avoidance of doubt, if the foregoing
requirements of subsections (i) and (ii) are not met, then any modification to a
representation or warranty in any material respect shall constitute a breach of
this Agreement by Seller.
SECTION 3.04    No Other Representations or Warranties; “AS-IS” Transaction.
(a)    Purchaser acknowledges and agrees that (i) Seller has granted Purchaser
the opportunity to examine the Property to become familiar with the physical
condition thereof, Purchaser has had or will have the opportunity to conduct
such investigation of the condition and affairs of the Property as Purchaser
considers appropriate, and Purchaser acknowledges that the Purchase Price has
been negotiated based on Purchaser’s express agreement that there would be no
contingencies to Closing other than the conditions set forth in Article 6
hereof, (ii) except as expressly contained in this Agreement (including, without
limitation, Section 3.01 hereof) or in any of the Closing Documents, neither any
Seller nor any Affiliate of either Seller nor any of their respective agents,
employees, representatives, accountants, attorneys, consultants or managers have
made any verbal or written representations, warranties, promises or guaranties
whatsoever to Purchaser, whether express or implied, (iii) no representations,
warranties, promises or guaranties have been made with respect to the physical
condition (including, without limitation the environmental condition) or
operation of the Property, the actual or projected revenue and expenses of the
Property, the zoning and other laws, regulations and rules applicable to the
Property or the compliance of the Property therewith (including, without
limitation, compliance with any applicable environmental or hazardous wastes
law), the quantity, quality or condition of the articles of Personal Property
and fixtures included in the transactions contemplated hereby, the use or
occupancy of the Property or any part thereof or any other matter or thing
affecting or related to the Property or the transactions contemplated hereby,
except as expressly contained in this Agreement or in any of the Closing
Documents, and (iv) except for the express representations, warranties and
covenants of Seller set forth in this Agreement or in any of the Closing
Documents, Purchaser has not relied on any statements, representations,
warranties, promises or guaranties or upon any statements made in any
informational brochure with respect to the Property.


22


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(b)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS, PURCHASER IS BUYING THE PROPERTY WITHOUT ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, OF ANY KIND WHATSOEVER, BY ANY
SELLER, THEIR RESPECTIVE AGENTS, BROKERS, ADVISORS, CONSULTANTS, COUNSEL,
REPRESENTATIVES, EMPLOYEES, OFFICERS, MANAGERS, DIRECTORS, SHAREHOLDERS,
MEMBERS, PARTNERS, PRINCIPALS OR AFFILIATES. SUBJECT TO THE EXPRESS
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER CONTAINED HEREIN (AND
SUBJECT TO SECTION 3.05 HEREOF), PURCHASER AGREES TO ACCEPT THE PROPERTY “AS
IS”, “WHERE IS” AND “WITH ALL FAULTS” IN ITS PRESENT CONDITION (INCLUDING ANY
LATENT OR PATENT DEFECTS), SUBJECT TO ORDINARY USE, WEAR, TEAR AND NATURAL
DETERIORATION OF THE PROPERTY BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE.
WITHOUT LIMITING THE FOREGOING, (i) PURCHASER HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY AND ALL IMPLIED WARRANTIES, AND (ii) PURCHASER
ACKNOWLEDGES THAT EACH SELLER EXPRESSLY DISCLAIMS AND NEGATES, AS TO THE REAL
PROPERTY, PERSONAL PROPERTY, FIXTURES, AND ALL OF THE OTHER PROPERTY: (A) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY; (B) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; (C) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS; AND (D) ANY IMPLIED OR
EXPRESS WARRANTY WITH RESPECT TO THE CONDITION OF THE PROPERTY, ITS COMPLIANCE
WITH ANY LEGAL REQUIREMENTS, THE PAST OR PROJECTED FINANCIAL CONDITION,
PERFORMANCE, AND OPERATING RESULTS OF THE HOTEL (INCLUDING INCOME OR EXPENSES
THEREOF OR OCCUPANCY RATES THEREFOR) OR THE USES PERMITTED ON, THE DEVELOPMENT
RIGHTS OR REQUIREMENTS FOR, OR ANY OTHER MATTER OR THING WHATSOEVER RELATING TO
THE PROPERTY OR ANY PORTION THEREOF.
(c)    Purchaser shall rely solely upon Purchaser’s own knowledge of the
Property and its own inspection of the Property in determining the physical
condition of the Property. Without limiting Seller’s obligations in this
Agreement, Purchaser waives any right it may have to recover from any Seller or
any Seller’s agents, brokers, advisors, consultants, counsel, representatives,
employees, officers, mangers, directors, shareholders, members, partners,
principals and Affiliates, any and all damages, losses, liabilities, costs or
expenses whatsoever, and claims therefor, whether direct or indirect, known or
unknown, or foreseen or unforeseen, which may arise from or be related to (i)
the physical condition of the Property and/or (ii) the compliance or lack of
compliance of the Property with any federal, state or local laws or regulations
applicable thereto, and all regulations, rulings and orders promulgated or
adopted pursuant thereto. Subject to Purchaser’s rights under Section 2.03
hereof, Purchaser acknowledges that it has waived and hereby waives, as a
condition to Closing, any due diligence reviews, inspections or examinations
with respect to the Property, including with respect to engineering,
environmental, survey, financial, operational, regulatory and legal compliance
matters.


23


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(d)    Without limiting the generality of the foregoing terms of this
Section 3.04, no Seller makes any warranty (without limiting Seller’s express
representations and warranties in this Agreement) with respect to the presence
of Hazardous Materials on, above or beneath the Property (or any parcel in
proximity thereto) or in any water on or under the Property. Without limiting
Seller’s obligations in this Agreement, Purchaser, for itself and its agents,
affiliates, successors and assigns, hereby releases and forever discharges each
Seller, and all Seller Related Parties from any and all rights, claims and
demands at law or in equity, whether known or unknown at the time of this
Agreement, which Purchaser has or may have in the future, arising out of the
physical, environmental, economic or legal condition of the Property, including,
without limitation, any claim for indemnification or contribution arising under
any Environmental Law. In addition, Purchaser’s consummation of the transactions
contemplated hereunder shall be deemed to constitute an express waiver of
Purchaser’s right to cause any Seller to be joined in any action brought under
any Environmental Laws, and Purchaser agrees that should any cleanup,
remediation or removal of Hazardous Materials or other environmental conditions
on the Property be required after the Closing, such cleanup, removal or
remediation shall be the sole responsibility of, and shall be performed at the
sole cost and expense of, Purchaser. As used herein, the term “Hazardous
Materials” means (i) those substances included within the definitions of any one
or more of the terms “hazardous materials,” “hazardous wastes,” “hazardous
substances,” “industrial wastes,” and “toxic pollutants,” as such terms are
defined under the Environmental Laws, or any of them, (ii) petroleum and
petroleum products, including, without limitation, crude oil and any fractions
thereof, (iii) natural gas, synthetic gas and any mixtures thereof, (iv)
asbestos and or any material which contains any hydrated mineral silicate,
including, without limitation, chrysotile, amosite, crocidolite, tremolite,
anthophylite and/or actinolite, whether friable or non-friable (collectively,
“Asbestos”), (v) polychlorinated biphenyl (“PCBs”) or PCB-containing materials
or fluids, (vi) radon, (vii) any other hazardous or radioactive substance,
material, pollutant, contaminant or waste, and (viii) any other substance with
respect to which any Environmental Law or governmental authority requires
environmental investigation, monitoring or remediation. As used herein, the term
“Environmental Laws” means all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, in each case as amended
or supplemented from time to time, including, without limitation, all applicable
judicial or administrative orders, applicable consent decrees and binding
judgments relating to the regulation and protection of human health, safety, the
environment and natural resources (including, without limitation, ambient air,
surface, water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation), including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material Transportation Act,
as amended (49 U.S.C. §§ 1801 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. §§ 136 et seq.), the Resource Conservation
and Recovery Act, as amended (42 U.S. §§ 6901 et seq.), the Toxic Substance
Control Act, as amended (15 U.S.C. §§ 2601 et seq.), the Clean Air Act, as
amended (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act, as
amended (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and Health Act, as
amended (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act, as amended (42
U.S.C. §§ 300f et seq.), Environmental Protection Agency regulations pertaining
to Asbestos (including, without limitation, 40 C.F.R. Part 61, Subpart M, the
United States Environmental Protection Agency Guidelines on Mold Remediation in
Schools


24


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





and Commercial Buildings, the United States Occupational Safety and Health
Administration regulations pertaining to Asbestos including, without limitation,
29 C.F.R. Sections 1910.1001 and 1926.58), applicable State of California and
City of San Jose statutes and the rules and regulations promulgated pursuant
thereto regulating the storage, use and disposal of Hazardous Materials, and any
state or local counterpart or equivalent of any of the foregoing, and any
related federal, state or local transfer of ownership notification or approval
statutes.
WITH RESPECT TO THE RELEASES AND WAIVERS SET FORTH IN THIS Section 3.04(d),
PURCHASER EXPRESSLY WAIVES THE BENEFITS OF SECTION 1542 OF THE CALIFORNIA CIVIL
CODE, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
PURCHASER HAS BEEN ADVISED BY ITS LEGAL COUNSEL AND UNDERSTANDS THE SIGNIFICANCE
OF THIS WAIVER OF SECTION 1542 RELATING TO UNKNOWN OR UNSUSPECTED CLAIMS. BY ITS
INITIALS BELOW, PURCHASER ACKNOWLEDGES THAT IT FULLY UNDERSTANDS, APPRECIATES
AND ACCEPTS ALL OF THE TERMS OF THIS Section 3.04(d).
/s/ MM
Purchaser’s Initials
(e)    Purchaser acknowledges and agrees that: (a) it has received or, to the
extent it has not received by the expiration of the Inspection Period, has
waived, all disclosures and other documentation or information for the Property
required under Section 25402.10 of the California Public Resources Code and its
implementing regulations, (b) it consents to such disclosure information being
for the current occupancy and use of the Property, (c) the energy profile of the
Property will vary depending on future occupancy/use of the Property, (d) the
Seller makes no claims, representations or warranties regarding the future
Energy Star profile of the Property, and (e) the Seller has not made and will
not make any representations or warranties regarding such disclosures or
documentation.
(f)    Purchaser acknowledges that, to the extent required to be operative, the
disclaimers of warranties contained in this Section 3.04 are “conspicuous”
disclaimers for purposes of any applicable law.
(g)    The terms of this Section 3.04 shall survive the Closing or earlier
termination of this Agreement.


25


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





SECTION 3.05    Knowledge of Seller and Purchaser.
(a)    As used in this Agreement, the term “Seller’s actual knowledge” (and word
of similar import) means the current and actual knowledge of Ming Lee, Diann
Hsueh and Semi Salmi only. Notwithstanding anything to the contrary in this
Agreement, information possessed by or known to any person or entity other than
such listed individuals (including the Hotel Manager or either Seller’s
consultants, attorneys, agents and advisors or their respective employees or
representatives) shall not be imputed or attributed to either Seller. None of
the individuals listed herein shall have any personal liability under this
Agreement.
(b)    Notwithstanding anything to the contrary contained herein, if any of
Seller’s representations and warranties set forth in this Agreement (including,
without limitation, Section 3.01 hereof) or in any of the Closing Documents
shall be untrue or misleading and the same were actually known to Purchaser on
or prior to the expiration of the Inspection Period and Purchaser does not
terminate this Agreement prior to the expiration of the Inspection Period, then
Seller shall not have made, nor be deemed to have made, any misrepresentation
hereunder or thereunder or otherwise be nor be deemed to be, in default
hereunder or thereunder by reason thereof, nor shall the accuracy and
correctness of such representations or warranties be a closing condition
hereunder. As used herein, the term “actually known to Purchaser” (and words of
similar import) means the current and actual knowledge of Gil Murillo, Adam
Hickman, Michael Medzigian and Rick Moceri. Notwithstanding anything to the
contrary in this Agreement, information possessed by or known to any person or
entity other than such listed individuals (including the Hotel Manager or
Purchaser’s consultants, attorneys, agents and advisors or their respective
employees or representatives) shall not be imputed or attributed to Purchaser.
None of the individuals listed herein shall have any personal liability under
this Agreement.
(c)    If, prior to Closing, Purchaser shall obtain knowledge that any of the
representations or warranties of Seller contained in this Agreement (including,
without limitation, Section 3.01 hereof) or in any of the Closing Documents are
false or inaccurate in any respect, or that Seller is in breach or default of
any of its obligations hereunder and purchases the Property, then Seller shall
not have any liability or obligation to Purchaser in respect of such false or
inaccurate representation or warranty or breach or default.
(d)    The terms of this Section 3.05 shall survive the Closing.
ARTICLE 4
    
ADDITIONAL COVENANTS
SECTION 4.01    Conduct of Hotel Business Prior to Closing. In addition to any
other covenants of Seller contained herein, from and after the Effective Date
until the Closing Date or the earlier termination of this Agreement:
(p)    Seller shall operate and shall use commercially reasonable efforts to
cause Hotel Manager to operate the Property in the ordinary course of business,
substantially consistent with the past and current practice of Seller and Hotel
Manager, but, in any event, subject to the


26


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





terms of the Hotel Management Agreement (the “Present Standards”), including,
without limitation (i) maintaining Inventory and FAS at the Property at levels
substantially consistent with Present Standards, (ii) maintaining all fixtures
and Personal Property in the same condition as it existed as of the Effective
Date (reasonable wear, tear and loss excepted) and not trading, substituting or
removing any Personal Property from the Hotel, except Inventory substantially
consistent with Present Standards, (iii) performing routine maintenance and
repairs for the Property substantially consistent with Present Standards,
(iv) renewing all material licenses and Permits prior to their expiration
consistent with Present Standards, (v) not making any material alterations or
improvements at the Property, or demolishing any of the Property subject to
Section 7.02, (vi) not selling, transferring or otherwise disposing of any of
the Property, other than substantially consistent with Present Standards and
(vii) not removing any Property from the Hotel, other than consistent with
Present Standards. Prior to the expiration of the Inspection Period, Seller may,
upon prior written notice to Purchaser (provided that such notice shall in no
event be delivered to Purchaser later than the date that is five (5) Business
Days prior to the expiration of the Inspection Period) change, amend, modify,
extend, renew or terminate any existing Contract or other agreements affecting
the Property or enter into any new lease, contract or other agreement that will
be binding on Purchaser or the Property. Notwithstanding the foregoing,
following the expiration of the Inspection Period, Seller shall not, without the
prior written consent of Purchaser (which Purchaser may grant or withhold in its
sole and absolute discretion), (i) except as required by the terms thereof or
hereof or the terms of the Hotel Management Agreement, change, amend, modify,
extend, renew or terminate (unless pursuant to the terms thereof after a breach
of any other party thereto) any existing Contract or other agreements affecting
the Property, or (ii) enter into any new lease, contract or other agreement that
will be binding on Purchaser or the Property, survive the Closing and not be
terminable on thirty (30) days’ notice without penalty or premium; provided,
however, that (w) any action taken by Hotel Manager that does not require the
approval of Seller pursuant to the terms of the Hotel Management Agreement or
with respect to which Seller is obligated to give its approval pursuant to the
terms thereof, shall be deemed consented to by Purchaser, (x) any action by
Seller or Hotel Manager relating to an imminent risk of harm to an individual or
to the Hotel shall be deemed consented to by Purchaser, provided that Seller or
Hotel Manager, as appropriate, provide prompt written notice to Purchaser of
same, and (y) Seller may continue to cause Hotel Manager to continue to take all
Bookings for periods subsequent to the Closing Date in accordance with Hotel
Manager’s customary practice during the last twelve (12) months prior to the
Effective Date, and issue Vouchers for periods after the Closing in the ordinary
course of business, and, after the Closing, Purchaser shall honor all such
Bookings and Vouchers. Purchaser acknowledges that the Hotel is managed and
operated by Hotel Manager pursuant to the Hotel Management Agreement and that
Seller shall be deemed to have discharged, and not be in default of, its
obligations under this Section 4.01(a) as long as Seller does not expressly
approve any action of Hotel Manager or give instructions or directions to Hotel
Manager which are, in either case, inconsistent with the terms of this
Section 4.01(a).
(q)    Seller shall not, without the prior written consent of Purchaser (which
consent shall not be unreasonably withheld, delayed or conditioned during the
Inspection Period), make any modifications or alterations to the Real Property,
other than modifications or alterations (i) in the ordinary course of business
of the Hotel as described in Section 4.01(a)


27


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





above, (ii) that Hotel Manager is permitted to make at its own discretion
without Seller’s approval under the terms of the Hotel Management Agreement,
(iii) that are the subject of any Contract in effect with any third party as of
the date of this Agreement, and (iv) that are listed in Schedule J attached
hereto which are the only projects approved by Seller that have ongoing funding
commitments.
(r)    Seller will maintain (or cause Hotel Manager to maintain) in effect all
policies of casualty and liability insurance or similar policies of insurance,
with the same limits of coverage which it now carries with respect to the Hotel
(provided that such limits of coverage shall in no event be less than the
minimum limits set forth in the Hotel Management Agreement).
(s)    Seller shall not hire or employ any employees at the Property with
respect to which Purchaser could have any responsibility or liability; it being
understood and agreed that (i) all of the employees at the Property are employed
by Hotel Manager or its Affiliates, not Seller, and (ii) Seller shall not be in
breach of this covenant as a result of the employment by Hotel Manager or any or
its Affiliates of any employee at the Property.
(t)    Between the Effective Date and the Closing Date or earlier termination of
this Agreement, neither Seller nor any of its Affiliates nor any of their
respective members, partners, or agents (including, without limitation, Broker
and SCS Advisors, Inc. or their respective Affiliates) shall directly or
indirectly offer, solicit or negotiate the possible direct or indirect
acquisition of the Property (or any other form of transaction having a similar
effect) or make any information about the Property available (for purpose of
sale or refinance) to any Person other than Purchaser, its Affiliates and their
respective designees, agents and/or authorized third parties. Seller agrees to
direct Broker to immediately cease the marketing of the Property. Such
restrictions shall be in effect until the earlier of (i) the Closing Date, (ii)
the termination of this Agreement by either party pursuant to the terms and
conditions hereof, or (iii) an unresolved dispute or impasse between Seller and
Purchaser which results in a failure of the Closing to occur by at least sixty
(60) days after the then-scheduled Closing Date (after taking into account any
applicable extensions thereof, if any); and thereafter shall be null and void
and of no further force or effect.
SECTION 4.02    Delivery of Estoppels. Seller shall use commercially reasonable
efforts to obtain and deliver to Purchaser, at least three (3) Business Days
prior to the Closing, those certain estoppel certificates as more particularly
described in Section 5.03(f) herein.
SECTION 4.03    Assignment and Assumption of Hotel Management Agreement;
Amendment to Hotel Management Agreement. Purchaser and Seller each acknowledge
that, at Closing, pursuant to Section 10.02 of the Hotel Management Agreement,
Purchaser shall be required to enter into an agreement with Hotel Manager, in
form and substance reasonably acceptable to Hotel Manager, pursuant to which
Purchaser agrees that the Hotel Management Agreement continues in full force and
effect after the Closing and Purchaser assumes all of the contractual
obligations of TRS Seller contained in the Hotel Management Agreement from and
after the Closing (it is intended by the parties hereto that the Assignment and
Assumption of Hotel Management Agreement, in the form annexed hereto as Exhibit
E,


28


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





constitutes such agreement required pursuant to Section 10.02 of the Hotel
Management Agreement provided, however, that, to the extent Hotel Manager
requests reasonable modifications to the form or substance of the Assignment and
Assumption of Hotel Management Agreement, Seller and Purchaser shall modify the
form of Assignment and Assumption of Hotel Management Agreement to conform
therewith). Purchaser shall use commercially reasonable efforts to obtain Hotel
Manager’s written consent to the assignment to, and assumption by, Purchaser of
the Hotel Management Agreement prior to Closing, and Seller shall reasonably
co-operate with Purchaser in such efforts. Seller shall provide Hotel Manager
with written notice of its proposed sale of the Hotel to Purchaser in accordance
with Section 10.02 of the Hotel Management Agreement. Purchaser and Seller each
further acknowledge that, at Closing, Purchaser may be required by Hotel Manager
to enter into an Amendment to Hotel Management Agreement, in form and substance
acceptable to Hotel Manager, pursuant to which Purchaser agrees to certain
amendments to the Hotel Management Agreement relating to the change of the
ownership of the Hotel from Seller to Purchaser (it is intended by the parties
hereto that the Amendment to Hotel Management Agreement, in the form annexed
hereto as Exhibit J, constitutes such agreement that may be required by Hotel
Manager), provided, however, that, to the extent Hotel Manager requests
reasonable modifications to the form or substance of the Amendment to Hotel
Management Agreement, Purchaser shall modify the form of Amendment to Hotel
Management Agreement to conform therewith).
SECTION 4.04    Permits. Purchaser acknowledges that Seller will not transfer to
Purchaser any licenses and permits required by any applicable governmental
authorities for the sale and consumption of alcoholic beverages at the Hotel, it
being understood and agreed that such licenses and permits are held by Hotel
Manager or an Affiliate of Hotel Manager. Purchaser shall pay any fees, costs
and expenses that may be payable (including, without limitation, to governmental
authorities) prior to, on or after the Closing in order to transfer the
assignable and transferrable Permits into Purchaser’s name in connection with
Purchaser’s acquisition of the Property and in order for Purchaser to obtain any
new or substitute Permits (in no event shall Seller be responsible for any such
fees, costs or expenses payable in order to transfer any Permits into
Purchaser’s name or for Purchaser to obtain new or substitute Permits, or for
the fees, costs or expenses of any consultants or advisors engaged by Purchaser
in connection therewith).
SECTION 4.05    Employee Matters.
(a)    Employees. The parties agree and acknowledge that all Employees are
employed by Hotel Manager and that Hotel Manager maintains control over the
hiring, firing and day-to-day control of such Employees pursuant to the Hotel
Management Agreement. As between Seller and Purchaser, (x) except to the extent
that Purchaser has received a credit to the Purchase Price pursuant to
Section 6.02 (and then, only to the extent of such credit), Seller or Hotel
Manager shall be responsible for payment of all Compensation and other benefits
(including, without limitation, payroll taxes, Accrued Vacation Pay, severance
compensation, and any other compensation payable under any applicable statute,
contract or Employee Benefit Plan) payable to, earned and accrued in respect of,
all Employees allocable to the period ending at the Adjustment Time, and (y)
Purchaser shall be responsible for payment of all Compensation


29


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





and other benefits (including, without limitation, payroll taxes, Accrued
Vacation Pay, severance compensation, and any other compensation payable under
any applicable statute, contract or Employee Benefit Plan) for the period
commencing at the Adjustment Time, and for any such Compensation, Accrued
Vacation Pay and any other benefits accruing prior to the Adjustment Time if and
only to the extent that Purchaser receives a credit therefor at the Closing
pursuant to Section 6.02. Purchaser shall be responsible for the payment of all
Compensation and for providing benefits, whether due under the CBA or accruing
under Purchaser’s employment compensation and benefit programs, with respect to
all Employees commencing at the Adjustment Time. For purposes of this Agreement,
“Compensation” means all salaries and wages which the Employees are entitled to
receive at the time in question, together with all employment taxes with respect
thereto, including, without limitation, any withholding or employer
contributions under the Federal Insurance Contribution Act and Federal
Unemployment Taxes Act, and all other compensation accrued and payable to the
Employees, including, without limitation, any (i) bonus or incentive
compensation, and (ii) any health, welfare and other benefits provided to the
Employees under the Employee Benefit Plans, and employer contributions to, and
amounts paid or accrued under, the Employee Benefit Plans for the benefit of the
Employees; “Accrued Vacation Pay” means the monetary value of any vacation days,
sick-leave or other paid time-off earned and accrued (and vested) by the
Employees as of the time in question under and in accordance with Hotel
Manager’s employment policies (including all employment taxes with respect
thereto); “Employee Benefit Plan” means all Employee Benefit Plans, as that term
is defined in Section 3(3) of ERISA and all other written severance pay, salary
continuation, bonus, incentive, stock option, retirement, pension, welfare,
profit sharing or deferred compensation plans, or other employee benefit
policies, programs, agreements or arrangements of any kind maintained by or
contributed to by Seller or Hotel Manager on behalf of any of the Employees;
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
(b)    CBA. Purchaser agrees and acknowledges that Hotel Manager (and its
Affiliates), as the employer of the Employees and the operator of the Hotel, is
subject to and bound by the CBA and Purchaser shall cause any successor employer
of the Employees to assume all obligations under the CBA (as the same may be
amended). Purchaser shall cause Hotel Manager (and its Affiliates) to retain all
existing bargaining unit team members pursuant to the CBA and substantially all
other Employees as of the Adjustment Time. Purchaser shall cause Hotel Manager
(and its Affiliates) to credit each Employee’s original date of hire, except to
the extent such credit would result in a duplication of benefits for the same
period of service. If required by the Union in connection with the sale and
purchase of the Hotel, the Purchaser shall execute and deliver such written
acknowledgements as may be reasonably requested by the Union to evidence
Purchaser’s obligations hereunder with respect to the Hotel Manager (and its
Affiliates) and any successor manager in connection with the CBA and the
Employees. No later than thirty (30) days prior to the Closing Date, Seller
shall deliver evidence to Purchaser that it has notified the Union of the
contemplated sale of the Hotel to Purchaser in accordance with the CBA.


30


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(c)    WARN Act.
(i)    Purchaser agrees that Purchaser shall be solely liable and responsible
for any and all Liabilities which may be claimed or be payable by reason of, or
arising out of, or resulting from the application of the WARN Act (29 U.S.C.
§§2101-2109) (the “WARN Act” ) or Assembly Bill 2957, as codified in California
Labor Code Section 1400 et seq.) (the “California Plant Closing Law”) in
connection with the termination of any Employees after the Closing, and
Purchaser shall take all necessary actions to comply with Purchaser’s
obligations under the same. Purchaser agrees to indemnify, defend and hold
Seller and its Affiliates harmless from and against any and all Liabilities
which any of them may sustain by reason of, or arising out of, or resulting from
any violation or alleged violation of the WARN Act or California Plant Closing
Law in connection with the consummation of the transactions contemplated hereby
or the acts or omissions of Purchaser, its Affiliates, Hotel Manager or any
successor manager of the Hotel or their respective representatives on the
Closing Date or any time thereafter. For purposes of this Agreement,
“Liabilities” means, collectively, any and all liabilities, demands, liens,
interest, claims, actions or causes of action, assessments, losses, fines,
penalties, costs (including, without limitation, response and/or remedial
costs), damages and expenses including, without limitation, those asserted by
any Federal, state or local governmental or quasi-governmental agency or any
third party, and any and all reasonable attorneys’, consultants’ and expert
witness fees and expenses except for the Retained Liabilities.
(ii)    Seller agrees that Seller shall be solely liable and responsible for any
and all Liabilities which may be claimed or be payable by reason of, or arising
out of, or resulting from the application of the WARN Act or the California
Plant Closing Law in connection with the termination of any Employees prior to
the Closing, and Seller shall take all necessary actions to comply with Seller’s
obligations under the same. Seller agrees to indemnify, defend and hold
Purchaser and its Affiliates harmless from and against any and all Liabilities
which any of them may sustain by reason of, or arising out of, or resulting from
any violation or alleged violation of the WARN Act or California Plant Closing
Law caused by the acts or omissions of Seller, its Affiliates, Hotel Manager or
their respective representatives prior to the Closing.
(d)    Indemnification and Assumption Obligations.
(i)    Purchaser agrees to indemnify, defend and hold Seller and its Affiliates
harmless from and against any and all Liabilities which any of them may sustain
by reason of, or arising out of, or resulting from the actions of Purchaser,
Hotel Manager or any successor manager of the Hotel with respect to the
Employees or Purchaser’s or Hotel Manager’s or any successor manager’s failure
to discharge any of the obligations and liabilities of Purchaser with respect to
the Employees or the Employee Benefit Plans maintained by Purchaser or Hotel
Manager or any successor manager, in each case, first arising or accruing from
and after the Closing, except to the extent such Liabilities arise from the
gross negligence or willful misconduct of Seller or its Affiliates. Without
limiting the foregoing, Purchaser further agrees to assume the Hotel Management
Agreement at Closing and to indemnify, defend and hold Seller and its Affiliates
harmless from and against any and all Liabilities which any of them may


31


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





sustain by reason of, or arising out of, or resulting from (1) Purchaser’s
failure to comply with or to assume the Hotel Management Agreement and/or comply
with the CBA (or any agreement or obligation relating thereto) at or after the
Closing (including, without limitation, any Liabilities resulting from
Purchaser’s failure to pay any wages, benefits or other compensation required
under the Hotel Management Agreement or the CBA as a result of Purchaser’s
failure to fully assume such Hotel Management Agreement at the Closing), (2)
Purchaser’s failure to comply with its obligations under any Employee Benefit
Plans (or under the Hotel Management Agreement as it relates to the Property
owner’s obligations with respect to the Employee Benefit Plans), (3) any
obligations or Liabilities occurring or accruing after the Closing under or in
respect of the Hotel Management Agreement (solely as it relates to the
Employees) and/or the CBA (including, without limitation, any Liability for any
breach or default under the Hotel Management Agreement (solely as it relates to
the Employees) and/or the CBA, (4) any obligations or Liabilities occurring or
accruing from and after the Closing Date as a result of or in connection with
Purchaser’s violation or noncompliance with any applicable federal or state
employment law, including, without limitation, COBRA, the Health Insurance
Portability and Accountability Act of 1996 (HIPAA), ERISA, the Family and
Medical Leave Act of 1993 (FMLA), the Fair Labor Standards Act (FLSA), the
National Labor Relations Act, as amended, and the Occupational Safety and Health
Act (OSHA), and (5) any obligations or Liabilities occurring or accruing from
and after the Closing Date in connection with any employment taxes or Accrued
Vacation Pay that, pursuant to Section 6.02, have become the obligation of
Purchaser to pay, in each of cases (1) through (5) inclusive, to the extent
first arising or accruing on or after the Closing, except to the extent that
Purchaser receives a credit therefor pursuant to Section 6.02, and in each case
except to the extent that such Liabilities arise from the gross negligence or
willful misconduct of Seller or its Affiliates.
(ii)    Seller agrees to indemnify, defend and hold Purchaser and its Affiliates
harmless from and against any and all Liabilities which any of them may sustain
by reason of, or arising out of, or resulting from the actions of Seller or
Hotel Manager with respect to the Employees or Seller’s or Hotel Manager’s
failure to discharge any of the obligations and liabilities of Seller with
respect to the Employees or the Employee Benefit Plans maintained by Hotel
Manager, in each case, first arising or accruing prior to the Closing. Without
limiting the foregoing, Seller further agrees to indemnify, defend and hold
Purchaser and its Affiliates harmless from and against any and all Liabilities
which any of them may sustain by reason of, or arising out of, or resulting from
(1) Seller’s failure to comply with the CBA or Hotel Management Agreement (or
any agreement or obligation relating thereto) prior to the Closing (with respect
to matters arising or accruing prior to the Closing) (including, without
limitation, any Liabilities resulting from Seller’s or Hotel Manager’s failure
to pay any wages, benefits or other compensation required under the Hotel
Management Agreement or the CBA), (2) Seller’s failure to comply with its
obligations under any Employee Benefit Plans (or under the Hotel Management
Agreement as it relates to the Property owner’s obligations with respect to the
Employee Benefit Plans) arising prior to the Closing, (3) any obligations or
Liabilities occurring or accruing prior to the Closing under or in respect of
the Hotel Management Agreement (solely as it relates to the Employees) and/or
the CBA (including, without limitation, any Liability for any breach or default
under the Hotel Management Agreement (solely as it relates to the Employees)
and/or the CBA, (4) any obligations or Liabilities occurring or accruing prior
to the


32


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Closing Date as a result of or in connection with Seller’s violation or
noncompliance with any applicable federal or state employment law, including,
without limitation, COBRA, the Health Insurance Portability and Accountability
Act of 1996 (HIPAA), ERISA, the Family and Medical Leave Act of 1993 (FMLA), the
Fair Labor Standards Act (FLSA), the National Labor Relations Act, as amended,
and the Occupational Safety and Health Act (OSHA), and (5) any obligations or
Liabilities occurring or accruing prior to the Closing Date in connection with
any employment taxes, in each of cases (1) through (5) inclusive, to the extent
first arising or accruing prior to the Closing.
(e)    Cooperation. Purchaser and Seller agree to cooperate reasonably with each
other (and, as applicable, to cause Hotel Manager to cooperate reasonably) to
the extent legally permissible in the defense of any claims brought by or on
behalf of any Employees or former Employees of Hotel Manager against Seller or
Purchaser. Such cooperation shall include but not be limited to, providing: (i)
access to and copying of personnel records to the extent legally permissible;
and (ii) for the availability of employees for such matters as interviews and
depositions. The actual out-of-pocket costs of any such cooperation shall be
borne by the party who has the ultimate obligation (or obligation to indemnify)
in respect of the underlying Employee or former employee claim.
(f)    The terms of this Section 4.05 shall survive the Closing.
SECTION 4.06    Guest Baggage. All baggage of guests who are still checked-in at
the Hotel on the Closing Date, which has been checked with or left in the care
of Seller or Hotel Manager shall be inventoried, sealed and tagged jointly by
Seller and Purchaser on the Closing Date. Seller hereby agrees to save, protect,
defend, indemnify and hold Purchaser and its Affiliates harmless against any
Liabilities in connection with such baggage arising out of the acts or omissions
of Seller or its Affiliates or Hotel Manager (or any of their employees or
agents) to the extent that any such baggage is lost or misplaced by Seller prior
to the time Seller and Purchaser conduct such baggage inventory on the Closing
Date. Purchaser hereby agrees to save, protect, defend, indemnify and hold
Seller and its Affiliates harmless against any Liabilities in connection with
such baggage arising out of the acts or omissions of Purchaser or its Affiliates
or Hotel Manager (or any of their employees or agents) after the Closing Date.
Notwithstanding any of the foregoing to the contrary, to the extent that Hotel
Manager is the party responsible, prior to Closing, for holding and otherwise
handling the guest baggage, then Hotel Manager shall continue to be the party so
responsible for holding and otherwise handling the guest baggage, and Seller and
Purchaser shall not have the obligations (or indemnities) set forth in this
Section 4.06.
SECTION 4.07    Safe Deposits. Not earlier than three (3) Business Days prior to
Closing, Seller shall cause Hotel Manager to notify guests, tenants, or other
persons who have safe deposit boxes at the Property, advising them of the sale
of the Property to Purchaser, and requesting verification or removal of the
contents prior to the Closing Date. Seller may, at its option, require such
guests or tenants to execute new safe deposit agreements, in a form reasonably
acceptable to Purchaser and identifying Purchaser as the owner of the Property,
which shall be effective as of the Adjustment Time. The safe deposit boxes of
guests or tenants not


33


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





responding to said notification shall be opened only in the presence of
representatives of both Seller and Purchaser. The contents of all boxes opened
as aforesaid shall be listed at the time such boxes are opened, each such list
shall be signed by or on behalf of Seller and Purchaser, and Purchaser shall not
be liable or responsible for any items claimed to have been in said boxes unless
such items are included in such list. Seller agrees to indemnify and hold
harmless Purchaser from and against any liability or responsibility for any
items claimed to have been in said boxes but not included on such list, and
Purchaser agrees to indemnify and hold harmless Seller from and against any
liability or responsibility for items claimed to have been in said boxes and
included on such list. The provisions of this section shall survive the Closing
(and not be merged therein). Notwithstanding any of the foregoing to the
contrary, to the extent that Hotel Manager is the party responsible, prior to
Closing, for handling the safe deposit boxes at the Property, then Hotel Manager
shall continue to be the party so responsible for handling the safe deposit
boxes, and Seller and Purchaser shall not have the obligations (or indemnities)
set forth in this Section 4.07.
SECTION 4.08    Access to Books and Records. Subject to any applicable terms of
the Hotel Management Agreement, for three (3) years following the Closing,
Purchaser agrees, at Seller’s sole cost, to allow Seller and its representatives
to access and review the books and records related to the operations of the
Hotel for periods prior to the Closing Date at reasonable times upon reasonable
advance notice, and Purchaser shall provide Seller with a reasonable space at
the Hotel for up to two Seller representatives to perform such review and audit.
The provisions of this section shall survive the Closing (and not be merged
therein).
SECTION 4.09    Tax Clearance. Following the expiration of the Inspection
Period, Seller shall use commercially reasonable efforts to obtain a “tax
clearance” letter from the California State Board of Equalization for Seller.
Failure to obtain any tax clearance letter shall not be deemed to be a failure
of any condition precedent to Seller’s or Purchaser’s obligations to consummate
the sale and purchase of the Property pursuant to this Agreement or a breach by
Seller of this Agreement. For purposes of this Agreement, the term “Tax
Clearance Letter” shall mean (a) a “tax clearance” letter from the California
State Board of Equalization showing that no taxes are delinquent and unpaid for
Seller under California Revenue Tax Code Section 6811 through 6815, or (b) a
notice of withholding from the California State Board of Equalization setting
forth the taxes that are due and payable for Seller under California Revenue Tax
Code Section 6811 through 6815. The provisions of this Section 4.09 shall
survive Closing until such time as Purchaser receives a Tax Clearance Letter.
ARTICLE 5
    
CLOSING; CLOSING CONDITIONS AND DELIVERIES
SECTION 5.01    The Closing.
(e)    The parties shall conduct the consummation of the sale and purchase of
the Property pursuant to this Agreement (the “Closing”) through an escrow
maintained with Escrow Agent so that it will not be necessary for any party to
attend the Closing. The day that


34


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





the Closing occurs shall be referred to herein as the “Closing Date”, which
shall occur on the date that is thirty (30) days following the expiration of the
Inspection Period (or, if not a Business Day, the first Business Day
thereafter), except as the same may be extended pursuant to the express terms of
this Agreement.
(f)    Provided all conditions precedent to Seller’s obligations hereunder have
been satisfied (or otherwise waived as permitted under this Agreement), Seller
agrees to convey the Property to Purchaser upon confirmation of receipt of the
Purchase Price by the Escrow Agent as set forth below. Provided all conditions
precedent to Purchaser’s obligations hereunder have been satisfied (or otherwise
waived as permitted under this Agreement), Purchaser agrees to pay the amount
specified in Section 1.02(a)(iii) by timely delivering the same to the Escrow
Agent on or prior to the Closing Date and unconditionally authorizing and
directing the Escrow Agent no later than 1:00 p.m. Pacific Time on the Closing
Date to deposit the same in Seller’s designated account.
(g)    The items to be delivered by Seller or Purchaser in accordance with the
terms of Section 5.04 or Section 5.05 shall be delivered to Escrow Agent no
later than 5:00 p.m. Pacific Time on the last Business Day prior to the Closing
Date, except that (i) the items in Section 5.04(k) (keys and certain documents)
shall be delivered by Seller at the Property or made available for pick-up from
Hotel Manager on the Closing Date, and (ii) the Purchase Price shall be
delivered by Purchaser in accordance with the terms of Section 5.01(b).
(h)    Purchaser shall be entitled to one extension of the Closing Date (in no
event less than ten (10) days, and in no event to exceed fifteen (15) days in
the aggregate) upon (i) delivering to Seller written notice of such extension
(including the length of such extension), not later than three (3) days prior to
the then existing Closing Date, and (ii) depositing with Escrow Agent an
additional One Million and 00/100 Dollars ($1,000,000.00) legal currency of the
United States of America (the “Additional Deposit”, concurrently with the
delivery of the extension notice set forth in clause (i) above, payable by wire
transfer of immediately available federal funds, to be deemed a part of the
non-refundable Deposit, and to be held by Escrow Agent pursuant to and in
accordance with the Escrow Provisions.
SECTION 5.02    Conditions to Seller’s Obligations. Seller’s obligation to
transfer the Property to Purchaser and to otherwise consummate the transactions
contemplated hereby shall be subject to the satisfaction (or waiver by Seller in
writing) of each of the following conditions precedent on and as of the Closing
Date:
(h)    all representations and warranties of Purchaser contained in this
Agreement, as updated by Purchaser’s Update Certificate, shall have been true in
all material respects when made and shall be true in all material respects as of
the Closing Date as if such representations and warranties were made on and as
of the Closing Date;
(i)    Purchaser’s Update Certificate indicates that all of the representations
and warranties set forth in Section 3.02 hereof are true and correct as of the
Closing Date, without being modified as of the Closing Date to reflect changed
facts or circumstances;


35


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(j)    Purchaser shall have performed and complied in all material respects with
all covenants, agreements and conditions required by this Agreement to be
performed or complied with by Purchaser prior to or at the Closing;
(k)    Hotel Manager has consented in writing to the assignment to, and
assumption by, Purchaser of the Hotel Management Agreement in accordance with
the terms of the Hotel Management Agreement;
(l)    Escrow Agent shall have received the Purchaser Closing Documents; and
(m)    Purchaser shall have delivered the balance of the Purchase Price, subject
to adjustment as provided in this Agreement, in accordance with the terms of
Section 1.02(a)(iii) hereof and paid or delivered all other amounts required to
be paid or delivered by Purchaser pursuant to, and in accordance with, the terms
hereof.
If any condition precedent set forth in this Section 5.02 is not satisfied as of
the Closing Date, Seller, at its sole election, may (a) terminate this Agreement
and (i) for any failure of a closing condition that constitutes a default
described in Section 9.02(a) shall have the rights and remedies set forth
therein, and (ii) for any other failure of any other condition, the Deposit
shall be promptly returned to Purchaser, or (b) waive the condition and proceed
to Closing.
SECTION 5.03    Conditions to Purchaser’s Obligations. Purchaser’s obligation to
pay the Purchase Price, to purchase the Property and otherwise consummate the
transaction contemplated hereby shall be subject to the satisfaction (or waiver
by Purchaser in writing) of the following conditions precedent on and as of the
Closing Date:
(e)    All representations and warranties of Seller contained in this Agreement,
as updated by Seller’s Update Certificate, shall have been true in all material
respects when made and shall be true in all material respects as of the Closing
Date as if such representations and warranties were made on and as of the
Closing Date;
(f)    Seller’s Update Certificate indicates that all of the representations and
warranties set forth in Section 3.01 hereof are true and correct as of the
Closing Date, without being modified as of the Closing Date to reflect changed
facts or circumstances;
(g)    Seller shall have performed and complied in all material respects with
all covenants, agreements and conditions required by this Agreement to be
performed or complied with by Seller prior to or at the Closing;
(h)    Hotel Manager has consented in writing to the assignment to, and
assumption by, Purchaser of the Hotel Management Agreement in accordance with
the terms of the Hotel Management Agreement;
(i)    To the extent Hotel Manager requires that Purchaser deliver an Amendment
to Hotel Management Agreement for Closing, Hotel Manager delivers its executed
counterpart of the same to Purchaser or Escrow Agent in time for Closing;


36


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(j)    Purchaser shall have received fully executed estoppel certificates, dated
not more than thirty (30) days prior to Closing, from (1) Hotel Manager, in
substantially the same form as Exhibit I-1 annexed hereto, with respect to
certain items under the Hotel Management Agreement Exceptions (the “Marriott
Estoppel”), (2) the City of San Jose, in substantially the same form as Exhibit
I-2 annexed hereto, with respect to certain items relating to those agreements
referenced therein (the “City Estoppel”), (3) an estoppel certificate from the
Successor Redevelopment Agency of the City of San Jose in substantially the same
form as Exhibit I-3 annexed hereto with respect to certain items relating to
those agreements referenced therein (the “RDA Estoppel”), and (4) an estoppel
certificate from Deep Poach Inc. (D/B/A Mina Group) (“Restaurant Manager”), in
substantially the same form as Exhibit I-4 attached hereto (the “Mina
Estoppel”), with respect to certain items relating to that certain Consulting
and Licensing Agreement referenced therein. In the event Seller cannot for any
reason obtain the Marriott Estoppel, the City Estoppel, the RDA Estoppel or the
Mina Estoppel, Seller or Purchaser may elect to postpone the Closing Date for a
period not to exceed thirty (30) days in order for Seller to attempt to obtain
such undelivered estoppel(s). Notwithstanding any provisions in this Agreement
to the contrary, if Purchaser fails to object in writing to an estoppel
certificate executed by Manager, the City of San Jose, the Successor
Redevelopment Agency of the City of San Jose, or the Restaurant Manager, as
applicable, within three (3) Business Days after the date a copy of the same has
been delivered to any Purchaser, Purchaser shall be deemed to have approved the
same;
(k)    Subject only to the payment of all premiums, the Title Insurer shall be
irrevocably and unconditionally committed to issue to Purchaser the Title Policy
subject only to Permitted Exceptions; and
(l)    Escrow Agent shall have received the Seller Closing Documents.
(m)    Seller shall, at its sole cost and expense, have caused the violation
listed on Exhibit E to have been cured and shall have provided Purchaser with
evidence of such cure and removal of such violation by the applicable
governmental authority.
(n)    As of the Closing Date, Manager shall be permitted to continue the sale
and service of alcoholic beverages pursuant to the existing liquor license(s).
If any condition precedent set forth in this Section 5.03 is not satisfied as of
the Closing Date, Purchaser, at its sole election, may (a) terminate this
Agreement and (i) for any failure of a closing condition that constitutes a
default described in Section 9.01(a) shall have the rights and remedies set
forth therein, and (ii) for any other failure of any other condition, the
Deposit shall be promptly returned to Purchaser, or (b) waive the condition and
proceed to Closing.


37


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





SECTION 5.04    Seller Closing Documents. At the Closing, Seller shall deliver,
or cause to be delivered, the following documents and other items (the documents
and other items described in this Section 5.04 being collectively referred to
herein as the “Seller Closing Documents”):
(g)    a grant deed, in the form annexed hereto as Exhibit B and otherwise in
recordable form, duly executed and acknowledged by Fee Seller, conveying to
Purchaser fee title in and to the Real Property, subject only to Permitted
Exceptions (the “Grant Deed”);
(h)    a bill of sale, in the form annexed hereto as Exhibit C, duly executed by
Seller, transferring to Purchaser all of Seller’s right, title and interest in
and to the Personal Property (including, without limitation, FAS) and Inventory,
subject only to Permitted Exceptions (the “Bill of Sale”);
(i)    an assignment and assumption of the Contracts (other than the Hotel
Management Agreement) and Bookings, in the form annexed hereto as Exhibit D,
duly executed by TRS Seller, transferring to Purchaser all of TRS Seller’s
right, title and interest in and to the Contracts (other than the Hotel
Management Agreement) and the Bookings (the “Assignment and Assumption of
Assumed Contracts”);
(j)    an assignment and assumption of the Hotel Management Agreement, in the
form annexed hereto as Exhibit E (as may be modified pursuant to Section 4.03),
duly executed by TRS Seller, transferring to Purchaser all of TRS Seller’s
right, title and interest in and to the Hotel Management Agreement (the
“Assignment and Assumption of Hotel Management Agreement”) (provided, however,
to the extent that Purchaser negotiates with Hotel Manager a revised form of
Assignment and Assumption of Hotel Management Agreement that is approved in
writing by Hotel Manager for the Closing, which revised form in no way increases
Seller’s obligations or liabilities thereunder as compared to the form annexed
hereto as Exhibit E, then Seller shall instead deliver such revised form of
Assignment and Assumption of Hotel Management Agreement pursuant to this Section
5.04(d);
(k)    a general assignment and assumption, in the form annexed hereto as
Exhibit G, duly executed by TRS Seller, transferring to Purchaser all of TRS
Seller’s right, title and interest in and to (i) the Intangibles, (ii) Cash on
Hand and Accounts Funds, subject to Section 6.08, and (iii) all other Property
that does not constitute the Real Property, the Personal Property, the
Inventory, the Contracts or the Bookings (the “General Assignment and
Assumption”);
(l)    a closing certificate from Seller (the “Seller’s Update Certificate”)
reaffirming Seller’s representations and warranties set forth in Section 3.01
hereof as of the Closing Date, as updated and revised to reflect facts and
circumstances that may have changed since the date of this Agreement;
(m)    an affidavit of Fee Seller (or its applicable affiliate), in the form
annexed hereto as Exhibit G, stating that Fee Seller (or it applicable
affiliate) is not a “foreign person”


38


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





within the meaning of Section 1445 of the Code, executed by Fee Seller (or its
applicable affiliate), and a California Form 593-C, executed by Fee Seller (or
its applicable affiliate);
(n)    a single form letter in the form annexed hereto as Exhibit H, duly
executed by TRS Seller;
(o)    evidence of termination of the Master Lease and the Owner Agreement
effective as of the Closing;
(p)    evidence reasonably acceptable to the Title Insurer and Purchaser that
the execution and delivery by Seller of this Agreement and the Seller Closing
Documents to be executed and delivered by Seller have been duly authorized by
all necessary action of Seller, certified by authorized signatories of Seller as
true, correct and complete in all material respects, and other documents as may
be reasonably required by the Title Insurer from the Seller to issue the Title
Policy, including, without limitation, a title insurance affidavit in customary
form and substance reasonably acceptable to Seller and Title Insurer to allow
the Title Insurer to delete the standard printed title exceptions and insure
over a reasonable “gap” period;
(q)    keys to all locks on the Real Property in Seller’s or Hotel Manager’s
possession or control, and original, executed counterparts of the Contracts or,
if unavailable, photocopies thereof certified by Seller as true and complete
photocopies thereof in all material respects;
(r)    a mutually acceptable form of a joint closing statement, setting forth
the prorations and adjustments to the Purchase Price respecting the Property to
be made pursuant to this Agreement (the “Closing Statement”), executed by
Seller; and
(s)    any other documentation reasonably required to consummate the
transactions contemplated by this Agreement.
SECTION 5.05    Purchaser Closing Documents. At the Closing, Purchaser shall
deliver the following documents (the documents described in this Section 5.05
being collectively referred to herein as the “Purchaser Closing Documents”;
together with the Seller Closing Documents, the “Closing Documents”):
(a)    the Assignment and Assumption of Assumed Contracts, duly executed by
Purchaser;
(b)    the Assignment and Assumption of the Hotel Management Agreement, duly
executed by Purchaser;
(c)    the General Assignment and Assumption, duly executed by Purchaser;
(d)    to the extent required by Hotel Manager for Closing, an Amendment to
Hotel Management Agreement, in the form annexed hereto as Exhibit J (as may be
modified pursuant to Section 4.03), duly executed by Purchaser, (the “Amendment
to Hotel Management Agreement”) (provided, however, to the extent that Purchaser
negotiates with


39


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Hotel Manager a revised form of Amendment to Hotel Management Agreement that is
approved in writing by Hotel Manager for the Closing, which revised form in no
way increases Seller’s obligations or liabilities under the Hotel Management
Agreement as compared to the form annexed hereto as Exhibit J, then Purchaser
shall instead deliver such revised form of Amendment to Hotel Management
Agreement pursuant to this Section 5.05(d));
(e)    a closing certificate from Purchaser (the “Purchaser’s Update
Certificate”) reaffirming Purchaser’s representations and warranties set forth
in Section 3.02 hereof as of the Closing Date, as updated and revised to reflect
facts and circumstances that may have changed since the date of this Agreement;
(f)    a preliminary change of ownership form, in the customary form issued by
the County of Santa Clara, duly executed by Purchaser;
(g)    evidence reasonably acceptable to Seller that the execution and delivery
by Purchaser of this Agreement and the documents set forth herein to be executed
and delivered by Purchaser have been duly authorized by all necessary corporate,
partnership or limited liability company action of Purchaser, as applicable,
certified by Purchaser’s authorized signatories as true, correct and complete in
all material respects;
(h)    the Closing Statement, duly executed by Purchaser; and
(i)    any other documentation reasonably required to consummate the
transactions contemplated by this Agreement.
SECTION 5.06    Conditions Generally. The conditions set forth in Sections 5.02
and 5.03 hereof are solely for the benefit of the party for whom they are
specified to be conditions precedent and such party (and only such party) may,
in its sole and absolute discretion, waive any or all of such conditions and
close title under this Agreement without any increase in, abatement of or credit
against the Purchase Price. If either party elects to proceed to the Closing
with actual knowledge of (i) a default in any of the covenants, agreements or
obligations to be performed by the other party under this Agreement, and/or (ii)
an inaccuracy in or untruthfulness of any representation or warranty of the
other party made in this Agreement or any of the Closing Documents, then, upon
the consummation of the Closing, such party shall be deemed to have waived any
such default and/or inaccuracy and shall have no claim against the other party
on account thereof.
ARTICLE 6
    
CLOSING PAYMENTS AND APPORTIONMENTS; CLOSING COSTS
SECTION 6.01    Items Apportioned. The following adjustments and prorations
shall be made at Closing. Except as otherwise expressly provided in this
Agreement, all income and expenses of the Property shall be prorated between
Seller and Purchaser as of 12:01 a.m. Pacific Time on the Closing Date (the
“Adjustment Time”), so that all income and expenses of the Property with respect
to the period prior to the Adjustment Time shall be for the


40


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





account of Seller and all income and expenses of the Property with respect to
the period after the Adjustment Time shall be for the account of Purchaser. Any
reference in this Article 6 to payments made or cash being received by Seller
shall also include any such items which are made or received by Hotel Manager on
behalf of Seller prior to Closing. Moreover, any reference in this Article 6 to
payments made or cash being received by Purchaser shall also include any such
items which are made or received by Hotel Manager on behalf of Purchaser after
Closing. No items of income or expense are to be included more than once in
determining the prorations and payments under this Article. Seller and Purchaser
shall be responsible for computing all such prorations in the manner hereafter
set forth. At least seven (7) days prior to Closing, Seller shall deliver to
Purchaser and Escrow Agent a preliminary statement of prorations (the
“Preliminary Closing Statement”), which Preliminary Closing Statement will be
updated based on the prorations taken as of the Adjustment Time (unless
otherwise agreed by the parties) which will show the net amount due to Seller or
Purchaser as the result thereof and such net amount will be added to, or
deducted from, the Purchase Price, as applicable.
SECTION 6.02    Income.
(o)    Seller shall be entitled to all rents and all other revenues of any kind
attributable to any period prior to the Adjustment Time (or, in the case of any
facility (an “Operating Facility”) which closes after the Adjustment Time, the
time that such Operating Facility closes on the Closing Date) under all food
service, bar, beverage and liquor revenues and charges and all revenues and
charges from restaurant operations, hotel banquet and conference facility
operations, and other revenue of any kind attributable to any of the same.
Purchaser shall be entitled to all rents and all other revenues of any kind
attributable to any period after the Adjustment Time (or, in the case of any
Operating Facility which closes after the Adjustment Time, after such time as
such Operating Facility closes on the Closing Date) under all food service, bar,
beverage and liquor revenues and charges and all revenues and charges from
restaurant operations, hotel banquet and conference facility operations, and all
other revenue of any kind attributable to any of the same.
(p)    Seller shall receive and be entitled to all room and other revenues,
charges and receivables from the hotel rooms at the Property, and other revenues
otherwise arising from guests and customers of the Hotel (collectively, “Hotel
Room Revenues”), through check-out time for the Hotel on the day immediately
prior to the Closing Date. Purchaser shall receive and be entitled to all Hotel
Room Revenues from and after check-out time for the Hotel on the Closing Date.
From check-out time for the Hotel on the calendar day immediately preceding the
Closing Date through and including check-out time on the Closing Date, Purchaser
and Seller shall each be entitled to one-half (1/2) of the Hotel Room Revenues
for such twenty-four (24) hour period. At Closing, Seller shall sell to
Purchaser, and Purchaser shall purchase from Seller, at face value: (i) all Cash
on Hand made available to Purchaser at Closing; and (ii) the so-called “guest
ledger” for the Hotel of guest accounts receivable payable by guests with valid
charge card authorizations on file as of the check-out time for the Hotel on the
Closing Date (based on guests and customers using the Hotel) both (A) in
occupancy from the preceding night through check-out time the morning of the
Closing Date; and (B) previously in occupancy prior to check-out time on the
Closing Date. For purposes of this Agreement, transfer or sale at face value
shall


41


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





have the following meanings: (X) for Cash on Hand an amount equal to the total
of all petty cash funds on hand; and (Y) for the guest ledger, the total of all
such accounts receivable or paid as shown on the records of the Hotel, less
actual collection costs (i.e., fees retained by credit card companies, banks or
other collection companies), less accounting charges for rooms furnished on a
gratuity or complementary basis to any hotel staff or as an accommodation to
other parties, less travel agents’ commissions and third party commissions or
fees and less Purchaser’s pro rata share (50%) of Hotel Room Revenues for the
twenty-four (24) hour period from check-out time on the calendar day immediately
preceding the Closing Date through and including check-out time on the Closing
Date. The purchase price of said Cash on Hand and guest ledger, as determined
above, and the amount of the accounts receivable shall be paid to Seller at the
Closing by a credit to Seller on the Closing Statement in the computation of the
adjustments and prorations on the Closing Date. If the amount of the credit due
to Seller exceeds the amount of any credit due to Purchaser, Purchaser shall pay
such amount in excess of the amount of the credit to Purchaser with the payment
of the Purchase Price.
(q)    Seller shall deliver to Purchaser or provide Purchaser a credit against
the Purchase Price in an amount equal to (X) ninety percent (90%) of the face
value of all outstanding Purchased Vouchers, (Y) fifty percent (50%) of the face
value of such Unpaid Vouchers, and if such Unpaid Vouchers do not have a face
value, then an amount equal to (i) the product of (m) the number of applicable
room nights, and (n) $150 as to room vouchers, and (ii) the average check or
invoice for the applicable meal or service if the Unpaid Voucher is for a meal
or service (and not for room rental) for the twelve (12) month period
immediately preceding the Closing Date or if for an admissions fee or ticket for
facilities not located at the Hotel, in an amount equal to the Hotel’s actual
cost for such item and (Z) one-hundred percent (100%) of the guest reservation
deposits for future bookings (as set forth on the Hotel balance sheets as
current liabilities). Purchaser shall be liable for all Purchased Vouchers,
Unpaid Vouchers, and guest reservation deposits for which it receives a credit,
as well as any other deposits, complimentary room nights, any form of
compensation or award given to guests as a result of guest complaints,
“trade-outs” after the Closing, and does hereby indemnify and hold harmless
Seller, and Seller’s officers, directors, employees and agents from and against
any loss, cost, claim or expense (including but not limited to attorneys’ fees)
resulting from any claim for such reservation deposits or gift certificates,
which indemnity shall survive Closing. As used herein: “Purchased Voucher” means
a Voucher issued in return for money payment; and “Unpaid Voucher” means a
Voucher issued on a complimentary basis applicable to guest rooms or other Hotel
facility or service for which a charge is customarily imposed, without payment,
including as a charitable donation.
(r)    At Closing, Seller shall assign to Purchaser all accounts receivable
payable as credit received at Closing an amount equal to the sum of (i) one
hundred percent (100%) of the face value of all accounts receivable that are not
more than thirty (30) days aged, (ii) ninety-five percent (95%) of the face
value of all accounts receivable that are more than thirty (30) days but not
more than sixty (60) days aged and (iii) ninety percent (90%) of the face value
of all accounts receivable that are more than sixty (60) days aged but not more
than ninety (90) days aged, each as shown on the books of the Property as of the
Closing Date. After Closing, Purchaser shall have the sole right to collect and
retain all such assigned accounts


42


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





receivable, provided, that the collection of such accounts receivable shall be
the responsibility of Hotel Manager. Accounts receivable that are payable as of
the Adjustment Time and that are more than ninety (90) days aged (or accounts
receivable that Manager believes are uncollectible or will be booked as
uncollectible in the ensuing 30 days) shall not be purchased by Purchaser as
provided above and shall remain the property of Seller. The responsibility for
collecting such accounts receivable shall remain with Hotel Manager, but any
such collection obligation shall expire ninety (90) after Closing. As part of
any recalculation and adjustment payments between the parties pursuant to
Section 6.09, Seller agrees to repay to Purchaser that portion of the accounts
receivable for which Seller was given a credit at Closing under clauses (i),
(ii) or (iii) above, which remain uncollected by Purchaser or Hotel Manager as
of 90 days after the Closing occurs (based on reasonable evidence provided by
Purchaser). Seller shall not be entitled to any Hotel or other Property revenues
received by Purchaser or Hotel Manager on and after the Closing Date from any
payors owing any such accounts receivable unless and so long as such payors
shall be current in their accounts receivable obligations for periods occurring
from and after the Adjustment Time. In that case, Purchaser or Hotel Manager, as
applicable, shall deliver to Seller any accounts receivable specified as being
payable with respect to accounts receivable retained by Seller (and only after
Purchaser has received all outstanding accounts receivable), net of the costs of
collection, received by Purchaser or Hotel Manager until such accounts
receivable owing to Seller have been paid in full. If, however, delinquent
accounts receivable are not collected by Purchaser or Hotel Manager from the
payors owing such amounts that are more than 60 days aged as of the Adjustment
Time, Purchaser shall not be liable to Seller for such delinquent accounts
receivable. Purchaser shall not have any obligation to collect any delinquent
accounts receivable that are more than sixty (60) days aged as of the Adjustment
Time; provided that Seller shall be free to initiate any legal action and/or
take any other action against the payors of such accounts receivable in an
effort to collect same, and any amounts collected by Seller in connection with
any such action or otherwise shall be the sole property of, and shall be
retained by, Seller, provided, that Seller shall have no right to terminate any
agreements with such parties that are assumed by Purchaser pursuant to this
Agreement.
(s)    The Purchase Price includes all Personal Property (including, without
limitation, FAS) and Inventory, whether opened or unopened, and the Seller shall
not receive any credit nor shall the Purchase Price be adjusted for the same.
(t)    Seller shall cause the applicable vending companies to service the
vending machines at the Property on the morning of Closing. All commissions due
to Seller from such vending companies based on the amount of vending proceeds as
of the Adjustment Time shall be paid to and belong to Seller. In the event that
Seller is unable to cause the applicable vending companies to service the
vending machines at the Property immediately prior to Closing, Purchaser and
Seller will prorate the income associated therewith based upon reasonable
estimates.
(u)    Intentionally omitted.
(v)    To the extent that items (such as postage meter, marketing fees, fees for
inclusion of the Property in travel agent reservation systems, travel guides and
the like or other


43


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





items) have been paid prior to Closing for a period after Closing Date, and are
or have been reflected as a deduction from Seller’s income, Seller shall receive
a credit from Purchaser on the Closing Statement for the portion of such prepaid
items that relate to periods following Closing.
(w)    Recurring fees prepaid, accrued or due and payable for any licenses,
permits and/or contracts transferred to Purchaser, if any, shall be prorated as
of the Adjustment Time. Seller shall receive a credit for all deposits made by
Seller under the licenses, permits and/or contracts which are actually
transferred to Purchaser or which remain on deposit for the benefit or credit of
Purchaser.
(x)    Purchaser acknowledges that Hotel Manager pays directly to Employees all
payroll and related payroll obligations and liabilities. All Compensation due,
payable or accrued to Employees shall be prorated as of the Adjustment Time,
other than severance pay (which shall be the sole responsibility of each of
Seller and Purchaser for any terminated Employees relating to each of their
respective periods of ownership of the Property).
(y)    For purposes of this Agreement, “Rents” shall mean all base rents,
percentage rents, additional rent and any tax and operating expense
reimbursements and escalations due from the tenants of the Property under the
Space Leases. All collected Rents and other income from Property operations
shall be prorated between Seller and Purchaser as of 12:01 a.m. Pacific Time on
the Closing Date. Rents or other income from Property operations not collected
as of the Closing shall not be prorated at the time of Closing.
(z)    Except as otherwise specifically set forth in this Agreement, after
Closing, Purchaser shall make a good faith effort to collect any Rents or other
revenues not collected as of the Closing on Seller’s behalf and to tender the
same to Seller upon receipt; provided, however, all Rents collected by Purchaser
or Seller after the Closing shall first be applied to all amounts due under the
applicable Space Lease at the time of collection (i.e., current Rents and sums
due Purchaser as the current owner and landlord) with the balance (if any)
payable to Seller, but only to the extent of amounts delinquent and actually due
Seller. Purchaser shall not have an exclusive right to collect Rents or other
revenue due Seller and Seller hereby retains its rights to pursue claims against
any tenant under the Space Leases or other party for sums due with respect to
periods prior to the Closing Date; provided, however, with respect to any legal
proceedings against any tenant under a Space Lease, Seller (a) shall be required
to notify Purchaser in writing of its intention to pursue such legal
proceedings; (b) shall only be permitted to pursue any legal proceedings after
the date which is ninety (90) days after the Closing Date; and (c) shall not be
permitted to pursue any legal proceedings against any tenant seeking eviction of
such tenant or the termination of the underlying Space Lease. The terms of this
section shall survive the Closing and not be merged therein.
(aa)    At Closing, Seller shall give Purchaser a credit against the Purchase
Price in the aggregate amount of any cash security deposits then required to be
held by Seller under the Space Leases.
The terms of this Section 6.02 shall survive the Closing and not be merged
therein.


44


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





SECTION 6.03    Trade Payables. For purposes of this Agreement, the term “trade
payables” shall mean any open accounts payable (including amounts payable under
the Hotel Management Agreement to Hotel Manager) to trade vendors or suppliers
of the Hotel, restaurant, bar or similar facilities at the Property selling
goods, food, beverages or services to the general public for final use or
consumption (i.e., retail trade). At Closing, Seller shall give Purchaser a
credit against the Purchase Price in the aggregate amount of any trade payables
then held by Seller and Hotel Manager with respect to the Property. All trade
payables as of the Closing Date for the Property for which Purchaser receives a
credit shall be the obligation of Purchaser after Closing. If any trade payables
are invoiced after the Closing Date which relate to goods or services supplied
to the Property prior to the Adjustment Time, then Purchaser shall pay such
trade payables in accordance with their terms and Seller shall make an
appropriate adjusting payment in accordance with Section 6.09.
SECTION 6.04    Occupancy and Sales Taxes. The amount of any occupancy taxes,
sales taxes or any other federal, state and local taxes due as a result of sales
to guests and customers of the Hotel and which relate to the Property shall be
allocated to Purchaser and Seller in accordance with the allocation of Hotel
Room Revenues in Section 6.02(b), and each of Purchaser and Seller shall pay
such party’s allocated share as and when the same shall become due and payable.
In connection with the provisions of this section, Purchaser and Seller shall
each file or cause to be filed with the appropriate taxing authorities as and
when required under applicable laws all appropriate tax returns relating to the
applicable periods for which they are responsible as provided above. Purchaser
and Seller acknowledge and agree that the terms of this Section 6.04 are not
intended and shall not be construed as applying to any sales taxes due as a
result of the transaction contemplated by this Agreement, the intention of the
parties being that any sales taxes due as a result of the transaction
contemplated by this Agreement shall be borne by the parties identified in
Section 6.06 hereof. The obligations of the parties under this section shall
survive the Closing (and not be merged therein).
SECTION 6.05    Proration of Taxes and Other Property Expenses.
(a)    Proration of Ad Valorem Taxes. All general real estate and ad valorem
taxes and other state, county or municipal taxes, charges and assessments
affecting the Property will be prorated as of 12:01 a.m. Pacific Time on the
Closing Date, based on (if applicable) the maximum discount available for early
payment. In the event final, current bills for such taxes are not available at
Closing, such taxes will be prorated on the basis of the taxes for most recent
year for which final bills are available. Subject to the prorations made at
Closing pursuant to this Agreement, Purchaser agrees that it shall be solely
responsible for all such ad valorem and real estate taxes accruing during the
period on, from and after the Closing Date. Subject to the prorations made at
Closing pursuant to this Agreement, Seller agrees that it shall be solely
responsible for all such ad valorem and real estate taxes accruing during the
period prior to the Closing Date.
(b)    Special Assessments. Seller shall pay all installments of special
assessments assessed and due and payable for the periods prior to the Closing
Date and Purchaser shall pay all installments of special assessments assessed,
due and payable for the


45


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





periods on and after the Closing Date; provided, however, if the owner of the
Property has the election to pay any special assessment over time, Seller may
elect to do so, which election shall be binding on Purchaser.
(c)    Other Property Operating Expenses. Operating expenses for the Property
shall be prorated as of the Adjustment Time. To the extent that the amount of
actual consumption of any utility services is not determined prior to the
Closing Date, a proration shall be made at Closing based on the last available
reading and post-closing adjustments between Purchaser and Seller shall be made
within twenty (20) days of the date that actual consumption for such pre-closing
period is determined, which obligation shall survive the Closing and not be
merged therein. Seller shall not assign to Purchaser any deposits which Seller
has with any of the utility services or companies servicing the Property.
Purchaser shall arrange with such services and companies to have accounts opened
in Purchaser’s name beginning at the Adjustment Time.
The obligations of the parties under this section shall survive the Closing (and
not be merged therein) of this Agreement.
SECTION 6.06    Closing Costs. Closing costs shall be allocated between
Purchaser and Seller as set forth herein or otherwise in accordance with local
custom. For the avoidance of doubt:
(a)    Purchaser shall pay the following closing costs: (i) all premiums and
charges in connection with any title insurance coverage in excess of a standard
CLTA owner’s title insurance policy (including survey modification coverage and
all other endorsements) issued to Purchaser (the “Title Policy”), (ii) all
recording and filing charges in connection with the instruments by which Seller
conveys the Property, (iii) one-half (½) of all escrow or closing charges, (iv)
one-half (½) of all City of San Jose taxes and similar charges, if any,
applicable to the transfer of the Property to Purchaser, (v) if required by
Hotel Manager, all reasonable attorneys’ fees and costs of Hotel Manager’s
counsel incurred in connection with the assumption of the Hotel Management
Agreement, (vi) the commission due any broker representing Purchaser, if any,
(vii) all fees due Purchaser’s attorneys, (viii) all costs of Purchaser’s due
diligence (including, without limitation, the cost of obtaining or preparing any
Survey), and (ix) all lenders’ fees, mortgage taxes, and similar charges, if
any, related to any financing to be obtained by Purchaser.
(b)    Seller shall pay the following closing costs: (i) all premiums and
charges in connection with the basic coverage CLTA portion of the owner’s title
insurance policy (excluding the ALTA extended coverage and endorsements), (ii)
all recording and filing charges in connection with the instruments by which
Seller removes any Seller Encumbrances, (iii) the commission due Broker, (iv)
all sales taxes and similar charges, if any, applicable to the transfer of all
Personal Property and Inventory (including, without limitation, all Personal
Property and Inventory used in connection with any of the food and beverage
facilities (including catering and banquet facilities) located on or about the
Property, (v) one-half (½) of all escrow or closing charges, (vi) all County of
Santa Clara transfer taxes and similar charges, if any, and one-half (½)


46


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





of all City of San Jose transfer taxes and similar charges, if any, applicable
to the transfer of the Property to Purchaser, and (vii) all fees due Seller’s
attorneys.
The obligations of the parties under this section shall survive the Closing (and
not be merged therein) or any earlier termination of this Agreement.
SECTION 6.07    Reservation Deposits. At Closing, Seller shall give Purchaser a
credit against the Purchase Price in the aggregate amount of any advance
deposits then held by Seller and Hotel Manager with respect to the Property
pursuant to the terms of any reservations of rooms or banquet or other
facilities. All advance booking deposits as of the Closing Date for the Property
for which Purchaser receives a credit shall be the obligation of Purchaser after
Closing.
SECTION 6.08     Cash on Hand/Account Funds/FF&E Reserve. Except for the guest
reservation deposits, gift certificates, complimentary room nights, any form of
compensation or award given to guests as a result of guest complaints (to the
extent that the same have not been paid in full prior to Closing), and
“trade-outs” to be credited or delivered to Purchaser, all Cash on Hand shall be
counted by Hotel Manager (with representatives of Seller and Purchaser present,
if so desired by Seller or Purchaser) as of the Adjustment Time, and the
Purchase Price shall be increased by the amount thereof. All Account Funds shall
be determined by Hotel Manager as of the Adjustment Time, and the Purchase Price
shall be increased by the amount thereof (excluding the amounts on deposit in
the FF&E Reserve (as defined in the Hotel Management Agreement). All such Cash
on Hand and Account Funds shall not be removed from the Hotel or accounts, as
applicable, by or on behalf of Seller and shall become the property of Purchaser
upon the Closing; provided, however, transactions with Hotel guests and the
conduct of the operations of the Property in the ordinary course of business
between the Adjustment Time and the Closing may be conducted on behalf of and
for the account of Purchaser. All amounts on deposit in the FF&E Reserve shall
not be removed from the Hotel and shall become the property of Purchaser upon
the Closing. In the event that the balance of the FF&E Reserve at Closing is
less than $250,000, Seller shall give Purchaser a credit at Closing equal to the
amount by which the balance of the FF&E Reserve as of Closing is less than
$250,000. In the event that the balance of the FF&E Reserve at Closing exceeds
$250,000, Purchaser shall give Seller a credit to the Purchase Price equal to
the amount by which the balance of the FF&E Reserve as of Closing exceeds
$250,000.
SECTION 6.09    Delayed Adjustment: Delivery of Financial Data. No later than 90
days after the Closing occurs, Purchaser shall prepare and present to Seller a
recalculation of any and all amounts due or subject to proration under this
Article 6 (taking into consideration any errors and changes necessary because of
the lack of complete or accurate information as of the Closing Date) as well as
supporting documentation for such recalculation. The parties shall make the
appropriate adjusting payment between them within thirty (30) days after
delivery of any such recalculation. The provisions of this section shall survive
the Closing and not be merged therein. Notwithstanding the foregoing, the
provisions of Article 6 shall survive the Closing until the expiration of the 90
day period referred to above in this Section 6.09, and after such date neither
Seller nor Purchaser shall have any further rights or


47


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





obligations under Article 6 to make any further proration adjustments; provided,
that in no event shall the expiration of such period modify, reduce, stay, toll,
terminate or otherwise expunge any party’s obligation under this Section 6.09 to
make a payment to the other party in connection with the prorations agreed upon
and/or reflected in any updated closing statement, which obligation shall
survive the Closing; provided, further, that the 90 day period shall not apply
to amounts subject to proration under Sections 6.05(a) and 6.05(b), which such
prorations shall not take place until the final bills for such amounts are
received.
ARTICLE 7
    
CONDEMNATION AND DESTRUCTION
SECTION 7.01    Condemnation. If, prior to the Closing Date, all or any portion
of the Real Property is taken by condemnation or power of eminent domain (or is
the subject of a pending taking that has not yet been consummated), Seller shall
notify Purchaser of such fact promptly after obtaining knowledge thereof. If,
after restoration, as a result of such condemnation (I) the value of the Real
Property has been reduced by Three Million Dollars ($3,000,000) or more from the
value of the Real Property immediately prior to such taking or (II) a Material
Part of the Real Property is taken or is to be taken, Purchaser shall have the
right to terminate this Agreement by giving a written notice of termination to
Seller within ten (10) days after receipt of Seller’s notice of such taking (or,
on or prior to the Closing Date, whichever occurs first), time being of the
essence, whereupon the provisions of Section 9.01(b) shall apply (but only to
the extent that Purchaser has previously deposited the Deposit with Escrow Agent
in accordance with Section 1.02(a)), and this Agreement will terminate and be
null and void and of no further force and effect, and the parties hereto will
not have any further liability or obligation to hereunder, except for such
liabilities or obligations which are specifically stated herein to survive the
termination of this Agreement. If Purchaser (i) elects not to terminate this
Agreement as aforesaid, (ii) fails to deliver such a termination notice within
the time period specified above or (iii) does not have the right to terminate
this Agreement under this Section 7.01 as a result of such taking, then (A)
Purchaser shall accept so much of the Real Property as remains after such taking
(or subject to a pending taking that has not yet been consummated, as the case
may be) in its “as-is” condition and proceed with Closing with no abatement of
the Purchase Price, (B) Seller shall not compromise, settle or adjust any claims
to awards for the taking without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld, delayed or conditioned, (C) subject
to the rights of any parties to the Contracts, at the Closing, Seller shall
assign and turnover to Purchaser, without recourse, the rights of Seller to any
awards, if any, for the taking, and Purchaser shall be entitled to receive and
keep such awards for the taking, in any event less costs incurred by Seller to
collect same and the portion thereof that Seller uses to make (x) temporary or
emergency repairs to the Real Property arising from such taking, and (y) subject
to the terms of clause (D) below, permanent or non-emergency repairs or
restoration to the Real Property, (D) except for temporary or emergency repairs
to the Real Property arising from such taking or as otherwise required pursuant
to the terms of any Contract, Seller shall not make any repairs or restore the
Real Property or enter into any contracts with respect thereto without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
delayed or conditioned (it being understood and agreed that Seller shall have no
duty or obligation to


48


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Purchaser to repair or restore the Real Property), and (E) at the Closing,
Seller shall assign to Purchaser all of Seller’s rights under, and Purchaser
shall assume all of Seller’s obligations thereafter arising under, any contracts
to which Seller is a party with respect to any such repair or restoration of the
Real Property resulting from such taking. For the purposes hereof, a “Material
Part” shall be deemed to mean any taking (1) which causes a reduction in the
size of any of the buildings comprising the Real Property, results in a loss of
any parking spaces or interferes with the present use and operation of the
Hotel, or (2) which results in the elimination of any ingress and/or egress to
or from the Hotel via public roads.
SECTION 7.02    Destruction. If, prior to the Closing Date, any portion of the
Property is destroyed or damaged by fire or other casualty, then Seller shall
promptly notify Purchaser of such fact. If the cost to repair such damage or
destruction exceeds Three Million Dollars ($3,000,000), then Purchaser shall
have the right to terminate this Agreement by giving a written notice of
termination to Seller within ten (10) days after receipt of Seller’s notice of
destruction or damage (or, on or prior to the Closing Date, whichever occurs
first), time being of the essence, whereupon the terms of Section 9.01(b) shall
apply (but only to the extent that Purchaser has previously deposited the
Deposit with Escrow Agent in accordance with Section 1.02(a)), and this
Agreement will terminate and be null and void and of no further force and
effect, and the parties hereto will not have any further liability or obligation
hereunder, except for such liabilities or obligations which are specifically
stated herein to survive the termination of this Agreement. If Purchaser (i)
elects not to terminate this Agreement as aforesaid, (ii) fails to deliver such
a termination notice within the time period specified above or (iii) does not
have the right to terminate this Agreement under this Section 7.02 as a result
of such damage or destruction, then (A) Purchaser shall accept so much of the
Property as remains after such damage or destruction in its “as-is” condition
and proceed with Closing with no abatement of the Purchase Price (except as
expressly set forth below), (B) Seller shall not compromise, settle or adjust
any claims to insurance proceeds without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, delayed or conditioned, (C)
Purchaser shall receive a credit against the Purchase Price in the amount of the
deductible for the related insurance, less any portion thereof that Seller uses
to make (x) temporary or emergency repairs to the Property arising from such
damage or destruction and (y) subject to the terms of clause (E) below,
permanent or non-emergency repairs or restoration to the Property, (D) subject
to the rights of any parties to the Space Leases, at the Closing, Seller shall
assign and turnover to Purchaser, without recourse, the rights of Seller to any
insurance proceeds with respect to the damage or destruction, and Purchaser
shall be entitled to receive and keep such insurance proceeds, in any event less
any costs or expenses incurred by Seller to collect same and the portion thereof
that Seller uses to make (x) temporary or emergency repairs to the Property
arising from such damage or destruction, and (y) subject to the terms of clause
(E) below, permanent or non-emergency repairs or restoration to the Property,
(E) except for temporary or emergency repairs to the Property arising from such
damage or destruction taking or as otherwise required pursuant to the terms of
any Space Lease, Seller shall not make any repairs or restore the Property or
enter into any contracts with respect thereto without the prior written consent
of Purchaser, which consent shall not be unreasonably withheld, delayed or
conditioned (it being understood and agreed that Seller shall have no duty or
obligation to Purchaser to repair or restore the Property), and (F) at the
Closing, Seller shall assign to Purchaser all of Seller’s rights


49


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





under, and Purchaser shall assume all of Seller’s obligations thereafter arising
under, any contracts to which Seller is a party with respect to any such repair
or restoration of the Property resulting from such damage or destruction.
Notwithstanding anything to the contrary contained in this Section 7.02, Seller
retains the right to receive and keep for its own account any proceeds of rent
or business interruption insurance to the extent such proceeds relate to or are
allocable to the period prior to the Closing Date, and Seller shall not be
obligated to assign or turnover such insurance proceeds or its right thereto.
SECTION 7.03    Waiver. The provisions of this Article 7 supersede the
provisions of any applicable laws with respect to the subject matter of this
Article 7.
ARTICLE 8
    
BROKER
SECTION 8.01    Broker.
(t)    Seller represents and warrants to Purchaser that Seller has not hired,
retained or dealt with, and is not otherwise obligated to compensate, any
broker, finder, consultant or intermediary in connection with the negotiation,
execution or delivery of this Agreement or the transaction contemplated hereby,
other than Hodges Ward Elliott, Inc. (“Broker”). Seller shall be solely
responsible for, and shall pay any brokerage commission due to Broker in
accordance with the separate agreement between Seller and Broker in connection
with the transaction contemplated hereby. Seller will indemnify Purchaser and
its members, managers, Affiliates, officers, trustees, directors, employees,
shareholders and agents with respect to any claim that the aforesaid
representation and warranty is untrue.
(u)    Purchaser represents and warrants to Seller that Purchaser has not hired,
retained or dealt with, and is not otherwise obligated to compensate, any
broker, finder, consultant or intermediary in connection with the negotiation,
execution or delivery of this Agreement or the transactions contemplated hereby.
Purchaser will indemnify Seller and Seller’s agents, employees, representatives,
accountants, attorneys, consultants, managers and Affiliates with respect to any
claim that the aforesaid representation and warranty is untrue.
(v)    The provisions of this Section 8.01 shall survive the Closing and any
termination of this Agreement.
ARTICLE 9
    
REMEDIES
SECTION 9.01    Seller’s Default; Return of Deposit.
(j)    Seller’s Default. If Seller defaults in its obligations to sell the
Property in accordance with the terms of this Agreement, or breaches any other
obligation of Seller in this Agreement (after the expiration of any applicable
notice, grace or cure periods), Purchaser, as its


50


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





sole and exclusive remedy, shall have the right to elect one (1) (but not more
than one) of the following remedies:
(i)    accept such title to the Property as Seller is able to convey without
abatement of the Purchase Price;
(ii)    terminate this Agreement by written notice to Seller, whereupon the
giving of such notice by Purchaser this Agreement will terminate and be null and
void and of no further force and effect and the parties hereto will not have any
further liability or obligation hereunder, except for such liabilities or
obligations which are expressly stated herein to survive the termination of this
Agreement, and except that Seller shall promptly reimburse Purchaser in an
amount equal to the total of all of Purchaser’s out-of-pocket costs of the
transaction actually incurred by Purchaser in connection with this Agreement and
the transactions contemplated hereby, including, without limitation, Purchaser’s
due diligence (including, without limitation, the cost of obtaining or preparing
any Survey and any fees due to Purchaser’s attorneys) and financing costs, in no
event to exceed, in the aggregate, $250,000; or
(iii)    compel specific performance hereunder by Seller of Seller’s obligations
hereunder and recover all actual out-of-pocket expenses incidental thereto,
including reasonable attorneys’ fees; provided, however, Purchaser shall not
have the rights or remedies set forth in this clause (iii) in the event of (x) a
failure of a condition set forth in Section 5.03 to be satisfied on or prior to
the date specified for Closing in Section 5.01(a), which failure does not in and
of itself constitute a default on the part of Seller hereunder, or (y) a default
by Seller in its obligation to sell the Property in accordance with the terms of
this Agreement if such default arises solely from a failure of a condition
described in clause (x) to be satisfied, which failure does not in and of itself
constitute a default on the part of Seller hereunder. As a condition precedent
to Purchaser exercising any right it may have to bring an action for specific
performance hereunder, Purchaser must commence such an action within ninety (90)
days after the occurrence of Seller’s default. Purchaser agrees that its failure
to timely commence such an action for specific performance within such ninety
(90) day period shall be deemed a waiver by it of its right to commence an
action for specific performance as well as a waiver by it of any right it may
have to file or record a notice of lis pendens or notice of pendency of action
or similar notice against any portion of the Property.
(iv)    For the avoidance of doubt, nothing in this Section 9.01(a) shall limit
Purchaser’s right to receive attorneys’ fees pursuant to Section 11.08 or
Purchaser’s rights and remedies against Seller arising out of any breach by
Seller of Seller’s confidentiality obligations contained in this Agreement, with
respect to which Purchaser retains and shall have all rights and remedies
available at law or in equity (including, without limitation, specific
performance of such obligations).
(k)    Return of Deposit. In the event that this Agreement is terminated as set
forth herein for any reason other than due to a Purchaser default pursuant to
Section 9.02(a), then Purchaser shall be entitled to a prompt return of the
remaining balance of the Deposit, if any, together with all interest accrued
thereon, if any, and neither Seller nor Purchaser shall have any further rights
or obligations hereunder, except for such rights or obligations which are
expressly


51


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





stated herein to survive the termination of this Agreement. In no event shall
Purchaser be entitled to a return of the independent consideration as set forth
in Section 1.02(c).
SECTION 9.02    Purchaser’s Default; Liquidated Damages.
(d)    Purchaser’s Default. If Purchaser defaults in its obligation to purchase
the Property in accordance with the terms of this Agreement, then Seller, as its
sole and exclusive remedy for such default, shall have the right to terminate
this Agreement by written notice to Purchaser and retain the Deposit (together
with all interest earned thereon, if any) as full, agreed and liquidated damages
with respect to such default by Purchaser, and upon the giving of such notice by
Seller (x) this Agreement will terminate and be null and void and of no further
force and effect and the parties hereto will not have any further liability or
obligation hereunder, except for such liabilities or obligations which are
expressly stated herein to survive the termination of this Agreement, and (y)
Seller may direct Escrow Agent to deliver the Deposit (together will all
interest earned thereon, if any) to Seller, as such liquidated damages. Seller
shall have no other remedy, whether at law or in equity, for Purchaser’s default
in its obligation to purchase the Property in accordance with the terms of this
Agreement, except that the provisions of this Section 9.02(a) shall not limit
any of Seller’s rights or remedies against Purchaser for matters other than a
default by Purchaser in its obligation to purchase the Property in accordance
with the terms of this Agreement. For the avoidance of doubt, nothing in this
Section 9.02(a) shall limit Seller’s right to receive attorneys’ fees pursuant
to Section 11.08 or Seller’s rights and remedies against Purchaser arising out
of any breach by Purchaser of Purchaser’s confidentiality obligations contained
in this Agreement or a breach by Purchaser of Purchaser’s obligations under
Section 2.03 hereof, with respect to which Seller retains and shall have all
rights and remedies available at law or in equity (including, without
limitation, specific performance of such obligations). For the avoidance of
doubt, notwithstanding any statement to the contrary set forth in this
Agreement, Seller shall retain all rights in and to the independent
consideration as set forth in Section 1.02(c) as independent consideration for
Seller agreeing to enter into this Agreement.
(e)    Liquidated Damages. THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE
THAT IN THE EVENT OF A DEFAULT BY PURCHASER IN ITS OBLIGATION TO CLOSE THE
PURCHASE OF THE PROPERTY ON THE CLOSING DATE IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SELLER’S ACTUAL DAMAGES WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO ASCERTAIN, THAT THE AMOUNT OF THE DEPOSIT REPRESENTS THE
PARTIES’ REASONABLE ESTIMATE OF SUCH DAMAGES, AND THAT SUCH AMOUNT IS NOT
UNREASONABLE UNDER THE CIRCUMSTANCES EXISTING AT THE TIME THIS AGREEMENT WAS
MADE. THE PAYMENT OF SUCH AMOUNTS AS LIQUIDATED DAMAGES IS NOT INTENDED AS A
FORFEITURE OR PENALTY.
SECTION 9.03    LIMITATION ON LIABILITY. THE LIABILITY OF EACH PARTY HERETO
RESULTING FROM THE BREACH OR DEFAULT BY SUCH PARTY SHALL BE LIMITED TO DIRECT
ACTUAL DAMAGES INCURRED BY THE INJURED PARTY AND EACH PARTY HERETO HEREBY WAIVES
ITS RIGHTS TO


52


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





RECOVER FROM THE OTHER PARTY CONSEQUENTIAL, PUNITIVE, EXEMPLARY, SPECIAL AND
SPECULATIVE DAMAGES. THE PROVISIONS OF THIS Section 9.03 SHALL NOT LIMIT OR
AFFECT THE RIGHTS OF (A) SELLER TO RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES AS
AND WHEN PROVIDED HEREUNDER, OR (B) EITHER PARTY HEREUNDER TO SPECIFIC
PERFORMANCE OR LIQUIDATED DAMAGES WHERE SUCH A REMEDY IS SPECIFICALLY PERMITTED
HEREUNDER.
SECTION 9.04    Survival. The terms of this Article 9 shall survive the Closing
or earlier termination of this Agreement.
ARTICLE 10
    
NOTICES
SECTION 10.01    Notices. All notices, elections and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
personally delivered with proof of delivery (or attempted delivery) thereof to
the individual or individuals specified below (any notice or communications so
delivered being deemed to have been given, served and received at the time
delivered (or at the time delivery is rejected)), (ii) sent by either United
States Postal Service or nationally recognized commercial overnight or next
Business Day courier, with proof of delivery (or attempted delivery) thereof
(any notice or communication so delivered being deemed to have been given,
served and received on the next Business Day after the date on which sent),
(iii) sent by United States Postal Service registered or certified mail, postage
prepaid (any notice or communication so sent being deemed to have been given,
served and received when delivered (or delivery is rejected)), or (iv) sent by
e-mail, provided that such e-mailed notice must also be delivered by one of the
means set forth in clauses (i), (ii) or (iii) above (any notice or communication
so delivered being deemed to have been given, served and received at the time
such e-mail is successfully sent, provided such notice is also delivered by one
of the means set forth in clauses (i), (ii) or (iii) above), addressed to the
respective parties as follows:
if to Seller:
SP6 SAN JOSE HOTEL OWNER, LLC
SP6 SAN JOSE HOTEL LESSEE, LLC
515 S. Flower Street, Suite 3100
Los Angeles, California 90071
Attention: Mr. Ming Lee, Vice President
Telephone #: (213) 683-4252
E-Mail Address: ming.lee@cbreglobalinvestors.com
with a copy to:
Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, California 90067



53


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Attention: Douglas B. Frank, Esq.
Telephone #: (310) 284-4581
E-Mail Address: dfrank@proskauer.com
if to Purchaser:
CWI 2 SAN JOSE HOTEL, LP
c/o Watermark Capital Partners, LLC
272 East Deerpath Road, Suite 320
Lake Forest, Illinois 60045
Attention: Michael G. Medzigian
Telephone #: (847) 482-8600
Email: medzigian@watermarkcap.com


with a copy to:
Paul Hastings
515 South Flower Street, 25th Floor
Los Angeles, California 90071
Attention: Derek V. Roth, Esq.
Telephone #: (213) 683-6350
Email: derekroth@paulhastings.com
or to such other address or party as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address or addresses shall only be effective upon receipt. The terms of this
Article 10 shall survive the Closing or earlier termination of this Agreement.
ARTICLE 11
    
MISCELLANEOUS PROVISIONS
SECTION 11.01    Successors and Assigns; Assignment. This Agreement shall be
binding upon and shall inure to the benefit of the permitted successors and
assigns of the parties hereof. Notwithstanding the foregoing, Purchaser shall
not assign its rights under this Agreement or delegate Purchaser’s duties
hereunder, without the prior written consent of Seller, which consent may be
withheld, delayed and conditioned by Seller in its sole and absolute discretion;
provided, however, Purchaser shall have the right to assign this Agreement and
all of its rights under this Agreement to any direct or indirect Affiliate of
Purchaser (“Permitted Assignee”) on the condition that Purchaser delivers to
Seller, on or before the effective date of such assignment (and in any event
prior to Closing), written notice thereof, together with a written agreement
pursuant to which such assignee assumes and agrees to be bound by the terms and
conditions of this Agreement. Except for an assignment to a Permitted Assignee
in accordance with the terms of this Section 11.01, Purchaser may not assign
this Agreement without first obtaining Seller’s written consent, which consent
may be withheld, delayed and conditioned by Seller in its sole and absolute
discretion. Any transfer, directly or indirectly, of


54


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





any stock, partnership interest or other ownership interest in Purchaser shall
constitute an assignment of this Agreement; provided, however, the foregoing
shall not be construed to prohibit the transfer of stock in a publicly traded or
publicly listed company. Any assignment in contravention of this Section 11.01
shall be null and void ab initio. Notwithstanding anything herein to the
contrary, no assignment shall release the Purchaser herein named from any
obligation or liability under this Agreement until and unless Closing occurs in
which case the assignor shall be released from all liability hereunder. Any
assignee of Purchaser shall be deemed to have made any and all representations
and warranties made by Purchaser hereunder, as if the assignee were the original
signatory hereto.
SECTION 11.02    Binding Effect. This Agreement does not constitute an offer to
sell and shall not bind Seller or Purchaser unless and until both parties shall
have executed and delivered to each other an executed original counterpart
hereof.
SECTION 11.03    Survival/Merger. Except for the provisions of this Agreement
which are explicitly stated to survive the Closing, (a) none of the terms of
this Agreement shall survive the Closing, and (b) the delivery of the Purchase
Price, the Grant Deed and the other Closing Documents and the acceptance thereof
shall effect a merger, and be deemed the full performance and discharge of every
obligation on the part of Purchaser and Seller to be performed hereunder
SECTION 11.04    Partial Invalidity. If any term or provision of this Agreement
or the application thereof to any persons or circumstances shall, to any extent,
be invalid or unenforceable, the remainder of this Agreement or the application
of such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby and each
remaining term and provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.
SECTION 11.05    Consent. All consents required herein shall not be unreasonably
withheld, delayed or conditioned unless specifically stated otherwise herein.
SECTION 11.06    Recordation of Agreement. Neither Seller nor Purchaser may
record this Agreement or any memorandum or notice hereof.
SECTION 11.07    Entire Agreement. This Agreement, together with the exhibits
hereto, and the Closing Documents, constitute the entire agreement of the
parties regarding the subject matter of this Agreement and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are hereby merged herein.
SECTION 11.08    Attorneys’ Fees and Costs. If any action, including any action
in bankruptcy, shall be instituted between and/or affecting Seller and Purchaser
in connection with this Agreement, the party prevailing in such action shall be
entitled to recover from the other party all of its costs and expenses incurred
therein, including without limitation its reasonable attorneys’ fees, following
a final decision by a court of competent jurisdiction.


55


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





SECTION 11.09    Amendment. This Agreement may not be modified, amended,
altered, extended or supplemented except by written agreement executed and
delivered by Purchaser and Seller.
SECTION 11.10    Governing Law. This Agreement shall be governed by, interpreted
under and construed and enforced in accordance with the laws of the State in
which the Real Property is located (without regard to the principles thereof
regarding conflict of laws), and any applicable laws of the United States of
America.
SECTION 11.11    JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF
PURCHASER AND SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (a)
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA AND THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF CALIFORNIA, AND (b) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY
TIME TO THE LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES
ANY CLAIM THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND
FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH
COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.
SECTION 11.12    No Waiver. The failure of any party hereto to enforce at any
time any of the provisions of this Agreement shall in no way be construed as a
waiver of any of such provisions, or the right of any party thereafter to
enforce each and every such provision. No waiver of any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.
SECTION 11.13    Headings; Article, Section, Exhibit and Schedule References.
The Article, Section, Exhibit and Schedule headings used herein are for
reference purposes only and do not control or affect the meaning or
interpretation of any term or provision hereof. All references in this Agreement
to Articles, Sections, Exhibits and Schedules are to the Articles and Sections
hereof and the Exhibits and Schedules annexed hereto, unless otherwise expressly
stated.
SECTION 11.14    No Other Parties. The representations, warranties and
agreements of the parties contained herein are intended solely for the benefit
of the parties to whom such representation, warranties or agreements are made
(and their permitted assigns), and shall confer no rights hereunder, whether
legal or equitable, in any other party, and no other party shall be entitled to
rely thereon.
SECTION 11.15    Counterparts; Electronic Signatures. This Agreement may be
executed in multiple counterparts, each of which shall constitute an original,
and all of which taken together shall constitute but one agreement. Signatures
to this Agreement transmitted by


56


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





electronic means shall be valid and effective to bind the party so signing. Each
party agrees to promptly deliver an execution original to this Agreement with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Agreement.
SECTION 11.16    No Joint Venture. Nothing contained in this Agreement shall be
deemed or construed to create a partnership, joint venture or other relationship
between Seller and Purchaser (other than the relationship of seller and
purchaser).
SECTION 11.17    Additional Agreements; Further Assurances. Each of the parties
hereto shall execute and deliver such documents as the other party shall
reasonably request in order to consummate and make effective the transaction
contemplated by this Agreement; provided, however, the execution and delivery of
such documents shall not result in any additional liability or cost to the
executing party.
SECTION 11.18    Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any modification hereof or any of the Closing Documents.
SECTION 11.19    Confidentiality.
(a)    Except as may be required by law or in connection with any court or
administrative proceeding or by any applicable regulation, including, without
limitation, state or federal securities laws or requirements of the New York
Stock Exchange, the Securities and Exchange Commission, or similar agencies or
bodies, or as expressly set forth in this Section 11.19, neither Seller,
Purchaser nor their respective designees shall issue or cause the publication of
any press release or other public announcement, or cause, permit or suffer any
other disclosure which discloses the existence of this Agreement or the
transaction contemplated hereby or sets forth the terms of the transactions
contemplated hereby to any party other than Seller’s or Purchaser’s partners,
prospective partners, members, prospective members, directors, officers,
employees, counsel, advisors, accountants, lenders or prospective lenders,
investors or prospective investors, without first obtaining the written consent
of the other party; provided, however, Seller shall have the right to make such
disclosures to Hotel Manager and any other party to a Contract in connection
with the consummation of the transaction contemplated herein and satisfying its
obligations hereunder. Notwithstanding the foregoing, the parties acknowledge
and agree that Purchaser will issue a press release after the Closing, the form
and content of which shall be subject to the prior consent of Seller (which
consent will not be unreasonably withheld, conditioned or delayed) provided,
however, Seller acknowledges and agrees that, subject to Seller’s prior review
and approval to confirm compliance with the requirements hereof, Purchaser’s
press release shall be substantially similar to the form of those certain press
releases previously issued by Purchaser or its Affiliates in connection with
Purchaser’s or Purchaser’s Affiliates’ recent hotel acquisitions and Purchaser
may disclose (i) the Purchase Price, (ii) the sum of capital expenditures,
transaction costs, working capital and pre-paid operating costs, and (iii) the
sum of (i) and (ii).


57


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(b)    Purchaser represents, warrants and agrees that Purchaser has and shall
maintain all information received or obtained by Purchaser regarding Seller, the
Property and the transaction contemplated by this Agreement in strict confidence
and shall not disclose any such information to third parties or use such
information for any purpose other than to evaluate Purchaser’s acquisition of
the Property. Notwithstanding the foregoing, Purchaser may provide such
information to its agents, representatives, consultants and attorneys engaged by
Purchaser, and to Purchaser’s lenders and prospective investors, in connection
with evaluating Purchaser’s acquisition of the Property, provided that Purchaser
shall cause such parties to maintain the confidentiality of such information.
Purchaser acknowledges that any use or disclosure of information regarding
Seller, the Property or the transaction contemplated by this Agreement would
cause irreparable injury to Seller, and that in the event of a violation by
Purchaser of the provisions of this Section 11.19(b), Seller’s remedies at law
would not be adequate. Accordingly, in such event, Seller may proceed and
protect its rights by an action in equity for specific performance or for
injunction against the violation hereof. If the Closing fails to occur for any
reason, Purchaser promptly shall return to Seller (and shall cause Purchaser’s
agents, representatives, consultants, lenders, prospective investors and
attorneys to return to Seller) all documents and other materials delivered to
Purchaser by or on behalf of Seller, together with all copies thereof.
SECTION 11.20    RESOLUTION OF DISPUTES.
(a)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT
BETWEEN THE PARTIES RELATING TO THIS AGREEMENT, THE PROPERTY OR ANY DEALINGS
BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THAT
RELATIONSHIP, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
ANTITRUST CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON-LAW OR STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO THIS AGREEMENT AND ALL OTHER AGREEMENTS AND INSTRUMENTS PROVIDED
FOR HEREIN, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH LEGAL COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN
OPPORTUNITY TO DO SO, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS HAVING HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT OR ANY OTHER AGREEMENT OR
DOCUMENT ENTERED INTO BETWEEN THE PARTIES IN


58


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





CONNECTION WITH THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT WITHOUT A JURY.
Seller’s Initials: /s/ PGH RJ         Purchaser’s Initials: /s/ MM
(b)    Consent to Judicial Reference. If and to the extent that Section 11.20(a)
immediately above is determined by a court of competent jurisdiction to be
unenforceable, each of the parties to this Agreement hereby consents and agrees
that (a) any and all Disputes shall be heard by a referee in accordance with the
general reference provisions of California Code of Civil Procedure Section 638,
(b) such referee shall hear and determine all of the issues in any such Dispute
(whether of fact or of law) and shall report a statement of decision, provided
that, at the mutual agreement of the parties, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (c) pursuant to
California Code of Civil Procedure Section 644(a), judgment may be entered upon
the decision of such referee in the same manner as if the Dispute had been tried
directly by a court. The parties shall use their respective best efforts to
agree upon and select such referee, provided that such referee shall be a
retired California state or federal judge. Each party hereto acknowledges that
this consent is a material inducement to enter into this Agreement and all other
agreements and instruments provided for herein, and that each will continue to
rely on this consent in their related future dealings. The parties shall share
the cost of the referee and reference proceedings equally; provided that, the
referee may award attorneys’ fees and reimbursement of the referee and
referenced proceeding fees and costs to the prevailing party, whereupon all
referee and reference proceeding fees and charges will be payable by the
non-prevailing party (as so determined by the referee). Each party hereto
further warrants and represents that it has reviewed this consent with legal
counsel of its own choosing, or has had an opportunity to do so, and that it
knowingly and voluntarily gives this consent having had the opportunity to
consult with legal counsel. This consent is irrevocable, meaning that it may not
be modified either orally or in writing, and this consent shall apply to any
subsequent amendments, renewals, supplements, or modifications to this Agreement
or any other agreement or document entered into between the parties in
connection with this Agreement. In the event of litigation, this Agreement may
be filed as evidence of either or both parties’ consent to have any and all
Disputes heard and determined by a referee under California Code of Civil
Procedure Section 638.
Seller’s Initials: /s/ PGH RJ         Purchaser’s Initials: /s/ MM
SECTION 11.21    Calculation of Time Periods; Business Days. Unless otherwise
specified, in computing any period of time described herein, the day of the act
or event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is not Business Day, in which event the period shall run until the
end of the next day which is a Business Day. Unless otherwise expressly provided
herein, the last day of any period of time described herein shall be deemed to
end at 5:00 p.m. Pacific Time. As used herein, the term “Business Day” shall
mean a


59


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





day other than Saturday, Sunday or any day on which banks located in California
or New York are authorized or obligated to close.
SECTION 11.22    Time of Essence. Time is of the essence with respect to the
Closing and all of the provisions of this Agreement.
SECTION 11.23    Joint and Several Liability. Fee Seller and TRS Seller shall be
jointly and severally liable with respect to all obligations of Seller, Fee
Seller and TRS Seller hereunder.
SECTION 11.24    No Derivative Claims. Except as otherwise expressly set forth
in this Agreement, and without limiting the joinder attached to this Agreement,
the parties to this Agreement hereby agree that the obligations of the parties
under this Agreement are separate and distinct, and that no party's affiliate
(of any type or nature) or other third party is responsible in any manner
whatsoever for the debts, liabilities or obligations of any party hereto. As
such, without limiting the joinder attached to this Agreement, the parties agree
that no party's affiliate (of any type or nature) or other third party is an
alter-ego of any other party (or any affiliate thereof) or in any manner is or
shall be vicariously, derivatively or otherwise liable for the debts,
liabilities or obligations of any party or any affiliate thereof (collectively,
"Derivative Claims"). The parties further agree that, as a material part of and
material inducement for the transactions contemplated by this Agreement, without
limiting the joinder attached to this Agreement, they will not assert any
Derivative Claims in any dispute, claim or controversy relating to or arising
out of this Agreement.
SECTION 11.25    Survival. The terms of this Article 11 shall survive the
Closing or earlier termination of this Agreement.


[Signatures Begin On Next Page]




60


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Execution Copy


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.


S-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





 
SELLER:
 
 
 
SP6 SAN JOSE HOTEL OWNER, LLC, a Delaware limited liability company
 
 
 
 
 
By: /s/ Robert Jue                        
 
Name: Robert Jue
 
Title: Vice President
 
 
 
By: /s/ Philip G. Hench                
 
Name: Philip G. Hench
 
Title: Vice President
 




 
SP6 SAN JOSE HOTEL LESSEE, LLC, a Delaware limited liability company
 
 
 
 
 
By:  /s/ Robert Jue                         
 
Name: Robert Jue
 
Title: Vice President
 
 
 
By: /s/ Philip G. Hench                
 
Name: Philip G. Hench
 
Title: Vice President
 






 
PURCHASER:
 
 
 
CWI 2 SAN JOSE HOTEL, LP, a Delaware limited partnership
 
 
 
 
 
By: CWI 2 San Jose Hotel GP, LLC, a Delaware limited liability company, its
general partner




   By: /s/ Michael G. Medzigian           
 
Name: Michael G. Medzigian
 
Title: Chief Executive Officer and President
 
 





2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Execution Copy


JOINDER


The undersigned hereby joins in this Agreement solely for the purposes of being
liable, not as a guarantor or surety, with respect to the obligations of Seller
hereunder (subject to the terms thereof), but only to the extent that (a)
Closing occurs, and (b) Seller expressly has liability to Purchaser under this
Agreement (or any documents executed in connection with the Closing) after
Closing. From and after the Closing, the obligations of the undersigned and
Seller under this Agreement shall be joint and several. Notwithstanding the
foregoing, to the extent that Seller’s liability is limited pursuant to any
provision of this Agreement or the Closing Documents, the same limitations shall
be applicable to the aggregate liability of Seller and the undersigned. The
obligations of the undersigned are not limited by (i) any amendment or
modification to this Agreement, whether or not the undersigned has joined in any
such amendment or modification, (ii) any bankruptcy or insolvency or similar
proceeding after insolvency of Seller or (iii) any other surety defense.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
_________, 2016.
 
 
 
 
 
CBRE STRATEGIC PARTNERS U.S. VALUE 6 REIT OPERATING, L.P., a Delaware limited
liability company
 
 
 
By: CBRE Strategic Partners U.S. Value 6 REIT Operating GP, LLC, a Delaware
limited liability company
 


   By:  /s/ Robert Jue                         
 
Name: Robert Jue
 
Title: Vice President
 
 
 
   By: /s/ Philip G. Hench                 
 
Name: Philip G. Hench
 
Title: Vice President
 




 
 















8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Execution Copy


AGREEMENT OF ESCROW AGENT
The undersigned has executed this Agreement solely to confirm its agreement to
hold the Deposit in escrow in accordance with the provisions and otherwise
comply with the provisions applicable to Escrow Agent set forth in this
Agreement (including, without limitation, the provisions of Exhibit C to this
Agreement).
In witness whereof, the undersigned has executed this Agreement as of ________,
2016.
FIRST AMERICAN TITLE INSURANCE COMPANY


By: /s/ Maurice Neri
Name: Maurice Neri
Title: Authorized Escrow Officer






Escrow Agent Signature Page to Purchase and Sale Agreement


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule A


Description of the Land


Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:
PARCEL ONE:
BEING ALL OF PARCEL 3 AND A PORTION OF PARCEL 4 AS SAID PARCELS ON THAT CERTAIN
PARCEL MAP FILED FEBRUARY 07, 1991 IN BOOK 624 AT PAGES 2 AND 3, SANTA CLARA
COUNTY RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE EASTERLY MOST CORNER OF SAID PARCEL 3, SAID CORNER BEING A
POINT ON THE SOUTHWESTERLY RIGHT OF WAY LINE OF MARKET STREET, 100 FEET IN
WIDTH, AS SAID STREET IS SHOWN ON SAID MAP;
THENCE ALONG THE SOUTHEASTERLY LINE OF SAID PARCEL 3, SOUTH 59° 21’ 40” WEST,
208.23 FEET TO THE SOUTHERLY MOST CORNER OF SAID PARCEL 3;
THENCE ALONG THE SOUTHWESTERLY LINE OF SAID PARCEL 3, AND ALONG THE
NORTHWESTERLY PROLONGATION THEREOF, NORTH 30° 30’ 33” WEST, 217.81 FEET TO THE
NORTHWESTERLY LINE OF SAID PARCEL 4, SAID LINE BEING ALSO THE SOUTHEASTERLY
RIGHT OF WAY LINE OF WEST SAN CARLOS STREET AS SAID STREET IS SHOWN ON SAID
PARCEL MAP;
THENCE ALONG THE SOUTHEASTERLY RIGHT OF WAY LINE, THE FOLLOWING FOUR COURSES:
1.    NORTH 59° 21’ 40” EAST 5.66 FEET;
2.    NORTH 14° 21’ 40” EAST 8.44 FEET;
3.    NORTHERLY AND NORTHEASTERLY ALONG THE ARC OF A 20.00 FOOT RADIUS, TANGENT
CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 39° 19’ 40”, AN ARC DISTANCE OF
13.73 FEET; AND
4.    NORTH 53° 41’ 20” EAST 109.28 FEET;
THENCE NORTHEASTERLY AND SOUTHEASTERLY ALONG THE ARC OF A 20.00 FOOT RADIUS,
TANGENT CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 82° 14’ 09”, AN ARC
DISTANCE OF 28.71 FEET TO A POINT IN THE AFOREMENTIONED SOUTHWESTERLY RIGHT OF
WAY LINE OF MARKET STREET;
THENCE ALONG SAID SOUTHWESTERLY RIGHT OF WAY LINE, SOUTH 44° 04’ 31” EAST,
231.42 FEET TO THE POINT OF BEGINNING;


A-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





PARCEL TWO:
THOSE EASEMENTS GRANTED IN THE RECIPROCAL EASEMENT AGREEMENT, COVENANTS,
CONDITIONS AND RESTRICTIONS FOR THE MARRIOTT HOTEL CITY CENTER BY AND AMONG
WALTON SAN JOSE INVESTORS III, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY AND
THE REDEVELOPMENT AGENCY OF THE CITY OF SAN JOSE AND THE CITY OF SAN JOSE
RECORDED OCTOBER 30, 2000 AS INSTRUMENT NO. 15439851, OFFICIAL RECORDS.
PARCEL THREE:
THOSE PARKING RIGHTS GRANTED IN THE PARKING PREMISES AGREEMENT BY AND BETWEEN
THE CITY OF SAN JOSE AND WALTON SAN JOSE INVESTORS III, L.L.C. AS DISCLOSED BY A
MEMORANDUM OF PARKING AGREEMENT RECORDED OCTOBER 30, 2000 AS INSTRUMENT NO.
15439852, OFFICIAL RECORDS.
PARCEL FOUR:
THE EASEMENTS GRANTED IN THE EASEMENT AGREEMENT (MARRIOTT HOTEL) BY AND AMONG
WALTON SAN JOSE INVESTORS III, L.L.C, A DELAWARE LIMITED LIABILITY COMPANY, THE
REDEVELOPMENT AGENCY OF THE CITY OF SAN JOSE AND THE CITY OF SAN JOSE RECORDED
AUGUST 14, 2001 AS INSTRUMENT NO. 15824815, OFFICIAL RECORDS, AS AMENDED BY
AMENDMENT TO EASEMENT AGREEMENT (MARRIOTT HOTEL) BY AND AMONG WALTON SAN JOSE
INVESTORS III, L.L.C, A DELAWARE LIMITED LIABILITY COMPANY, THE REDEVELOPMENT
AGENCY OF THE CITY OF SAN JOSE AND THE CITY OF SAN JOSE RECORDED JULY 19, 2002
AS INSTRUMENT NO. 16374770, OFFICIAL RECORDS.
APN: 264-29-111






A-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule B


Contracts


A.
San Jose Marriott Hotel Management Agreement dated as of April 17, 2004, between
Walton San Jose Investors III, L.L.C., a Delaware limited liability company
(“Original Owner”), as owner, and Marriott Hotel Services, Inc., a Delaware
corporation (“Hotel Manager”), as manager, as assigned by that certain
Assignment and Assumption of Management Agreement dated as of May 4, 2011,
between Original Owner, as assignor, and PR SJM Hotel LLC, a Delaware limited
liability company (“Successor Owner”), as assignee, as amended by that certain
Amendment to Management Agreement dated as of May 4, 2011, between Successor
Owner and Hotel Manager, as assigned by that certain Assignment and Assumption
of Management Agreement dated as of May 9, 2013, between Successor Owner, as
assignor, and TRS Seller, as assignee, as amended by that certain Second
Amendment to Management Agreement dated as of May 9, 2013, between TRS Seller
and Hotel Manager (collectively, the “Hotel Management Agreement”).



B.
Reciprocal Easement Agreement dated June 6, 2000 among The Redevelopment Agency
of the City of San Jose (“Redevelopment Agency”), Walton San Jose Investors III,
L.L.C. (“Walton”) (the rights and obligations of which are currently held by SP6
San Jose Hotel Owner, LLC (together with Walton, hereinafter collectively,
“Developer)) and the City of San Jose (hereinafter, “City”), as may be amended.

C.
Easement Agreement (Marriott Hotel) dated August 14, 2001 by and among
Developer, Redevelopment Agency and the City, as amended by Amendment to
Easement Agreement (Marriott Hotel) by and among Developer, Redevelopment Agency
and the City dated June 25, 2002.

D.
Parking Premises Agreement dated June 6, 2000 between City and Developer, as
amended by the First Amendment to Parking Premises Agreement dated February 18,
2004 between City and Developer, as amended by the Second Amendment to Parking
Premises Agreement dated February 10, 2009 between City and Developer, as
amended by the Third Amendment to Parking Premises Agreement dated June 19, 2012
between City and Developer and as amended by the Fourth Amendment to Parking
Premises Agreement dated September 10, 2014 between City and Developer.



E.
Disposition and Development Agreement dated June 9, 2000 by and between
Redevelopment Agency and Developer, as may have been amended.



F.
Declaration of Covenants and Restrictions Affecting Real Property dated October
27, 2000 between Redevelopment Agency and Developer, as may have been amended.



G.
Consulting and Licensing Agreement, dated June 14, 2006, by and between Walton
San Jose Investors III L.L.C. and Deep Poach, Inc., d/b/a Mina Group, as may
have been amended.



H.
The following leases, licenses or other agreements for occupancy of the Land and
Improvements, or any part thereof (each a “Space Lease”; collectively, the
“Space Leases”):



B-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------







Travel Traders Hotel Stores, Inc. ( Gift Shop)
October 18, 2011
NextNav, LLC ( Antenna)
4/4/2012
Clear Wireless, LLC ( Antenna)
11/25/2010
GTE Mobilnet of California Limited Partnership
(Cable Equipment)
8/27/15
American Consumer Financial Network ( ATM)
12/1/2009


 
 



I.
Any other agreements or contracts entered into by Seller or Hotel Manager after
the Effective Date and prior to Closing, provided the execution and delivery
thereof does not violate the terms of Section 4.01.



J.
Any other agreements or contracts entered into after the Effective Date and
prior to Closing with respect to any restorations resulting from casualty or
condemnation which are to be assumed by Purchaser at Closing pursuant to the
terms of Article 7 hereof.







B-4


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------








SAN JOSE MARRIOTT
CONTRACTS
 
 
 
 
 
 
Vendor Name
Description of Activity
Expiration
 
Comments
 
 
 
 
 
 
Allied Waste Service (BFI Waste Systems)
Trash Disposal
04/16/2005
month to month
Cancel with 30 days notice
Audio Visual Management Services, Inc.
Audio Visual Services
10/01/2016
current
Cancel with 30 days notice; fees and expenses to cancel
BP Energy Company
Natural Gas Provider
06/30/2013
 
 
Carrier Corporation
MC Chiller - AC Servicing
06/30/2017
current
Cancel with 30 days notice
Cintas
Shredding Services
04/13/2013
month to month
Cancel with 30 days notice
Darling International
Grease Trap Maintenance and Disposal Service
08/31/2011
month to month
Cancel with 30 days notice
Delta Airport Shuttle Service
Shuttle Service
10/01/2010
month to month
Cancel with 30 days notice
Ecolab
MC Pool and Spa
03/28/2004
month to month
Cancel with 30 days notice
Ecolab
MC Pest Elimination
08/28/2004
month to month
Cancel with 30 days notice
Ecolab
Arcadia Bar Glass Washer
11/02/2015
current
Cancel 60 days prior to expiration to avoid auto renewal
Electromotion
Automatic Transfer Switch
03/23/2013
month to month
Cancel with 30 days notice
Enseo
In Room Entertainment
02/25/2021
current
Cancel with 90 days notice; fees and expenses to cancel
Evention LLC
Automated Gratuity Tracking Service
10/18/2015
current
Cancel with 30 days notice
Facilitec West
MC Kitchen Exhaust Cleaning
01/14/2011
month to month
Cancel with 30 days notice
Five Star Cleaners
Dry Cleaning
12/27/2003
month to month
Cancel with 30 days notice
Four Winds
Electronic Reader Board Service
08/01/2016
Current
Extends for 12 months
GBCblue
Business Center Systems
11/09/2010
month to month
Cancel with 30 days notice
GMG Janitorial
Night Cleaners
09/01/2012
month to month
Cancel with 30 days notice
Guestware
Software
12/31/2015
 
Cancel with 15 days notice
Iron Mountain
Data Protection Services
04/26/2007
month to month
Cancel with 30 days notice
Kallpod
Remote F&B guest ordering device
12/31/2017
Current
Automatically renews on quarterly basis at end of term



B-5


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





 
 
 
 
 
 
Loomis Armored US, Inc.
Armoured Car Service
09/15/2008
Yearly Renewal
Must cancel prior to 60 days of new year term
Micros
POS Terminal Maintenance
07/31/2014
Yearly Renewal
New Service through Oracle (upgrade Micros Symphony)
Mina Group (Deep Poach, Inc.)
Specialty Restaurant
12/31/2008
month to month
 
MKT Audio Inc. (On Hold Mktg & Comm)
On Hold Music and Messaging
03/05/2011
Yearly Renewal
Cancel with 60 days notice
Nalco Company
Water Treatment
03/31/2013
Yearly Renewal
Must cancel prior to 30 days of new year term
NextNav
Rooftop Lease
05/01/2017
3 five-year opt renewal
Must renew 90-180 days before expiration
Omnivex Corporation
Weather Board
04/03/2004
Yearly Renewal
Must cancel prior to 90 days of new year term
Opentable
Restaurant Reservation System
03/12/2005
month to month
Cancel with 30 days notice
Oracle
POS Terminal Maintenance/Support
07/31/2016
Yearly Renewal
New Service through Oracle (upgrade Micros Symphony)
Pacific Coast Plants
Interior Plants Maintenance
04/30/2013
month to month
Cancel with 30 days notice
PCM Technologies
Audio Programming Equipment for Public Areas
07/01/2007
Yearly Renewal
Must cancel prior to 60 days of new year term
Piercon
Rooftop Management Services
04/30/2013
Yearly Renewal
Terminate with 90 day notice
Royal Laundry
Linen Laundry Service
08/01/2016
current
Renews for 60 days cont. after term w/out 30 day notice
Simplex Grinnell
Fire Safety and Security
04/15/2004
Yearly Renewal
Must cancel prior to 90 days of new year term
Share Technologies (Arrow S3)
Phone Maintenance
08/20/2013
month to month
Cancel with 30 days notice
Swisscom (Global Prop Network Stand)
LAN / Property Internet System and Service
01/16/2019
current
 
TelePacific
Telecomunications
08/26/2016
current
 
ThyssenKrupp
Elevator Maintenance
07/14/2013
month to month
Cancel with 30 days notice
Towne Park Valet Service
Valet Parking Service
09/12/2012
month to month
 
United Airlines
Housing
12/31/2016
current
 
W.C. Service Company, Inc.
Potable Water Treatment
08/21/2015
current
Cancel with 30 days notice
Xerox
Copier Lease
12/26/2017
current
 









B-6


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------








PERMITS AND LICENSES



 
 
 
LICENSE / PERMIT NAME
PERMIT NUMBER
ISSUED BY
EXPIRATION
  
Alcoholic Beverage License
58-448529-1/68-448529-1
Department of Alcoholic Beverage Control
12/31/2016
 
ASCAP Music License
500516697
American Society of Composers, Authors and Publishers
12/31/2016
 
Automobile Insurance
CA 2935812
Beecher Carlson
10/1/2016
 
BMI Music License
1431378
BMI
12/31/2016
 
Certificate of Occupancy (Residential Occupancy Permit)
1442283
City of San Jose
12/31/2016
 
Conveyance Permit (Elevators)
129401 (Guest Elevator)
Department of Industrial Relations
10/22/2016
 
129402 (Guest Elevator)
10/26/2016
 
129403 (Guest Elevator)
10/23/2016
 
129404 (Guest Elevator)
10/26/2016
 
129405 (Service Elevator)
10/27/2016
 
129406 (Service Elevator)
10/27/2016
 
129407 (Freight Elevator)
10/28/2016
 
129408 (Passenger Elevator)
10/28/2016
 
129409 (Freight Elevator)
10/27/2016
 
129410 (Dumbwaiter)
10/28/2016
 
129411 (Escalator)
10/22/2016
 
129412 (Escalator)
10/22/2016
 
Environmental Health Permit (TANQ)
PT0468506
County of Santa Clara
7/31/2016
 
Environmental Health Permit (Restaurant)
PT0456578
County of Santa Clara
7/31/2016
 
Environmental Health Permit (Pool & Spa)
PT0456728 & PT0456729
County of Santa Clara
7/31/2016
 



B-8


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





 
Environmental Health Permit (Hazardous Waste)
PT0458090 & PT0474517
County of Santa Clara
2/25/2017
Ford Truck
7D82838
DMV
3/31/2017
Generator Permit to Operate
Plant #15125
Bay Area Air Quality Management District
4/1/2017
Hazardous Materials Permit
409620
City of San Jose/County of Santa Clara
6/30/2016
Private Property Tow Permit
 
City of San Jose - Police Department
No expiration
Occupancy Permit Type Group 9
409620
City of San Jose - Fire Department
6/30/2016
Residential Occupancy Permit
6724614647
City of San Jose
12/31/2016
San Jose Business Tax Certificate
1393804330
City of San Jose
5/15/2016
Seller’s Permit / Notice of Security Requirements
GH 102-109409 (Hotel)
GH 102-109436 (Liquor MI)
California State Board of Equalization
N/A
SESAC
13-1325220
SESAC
12/31/2016
Special Tax Stamp; Special Occupational Tax
2003121-ATF-011 (control number); 2004267-L99-008 (control number)
Department of Treasury - Bureau of Alcohol, Tobacco and Firearms
OK
Underground Storage Tank Operating Permit
 
San Jose Fire Department
12/31/2016
Radio Station Authorization
File number 0006068975
Federal Telecommunication Commission
3/4/2024
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







B-9


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






SAN JOSE MARRIOTT
SPACE LEASES


Vendor Name
Description of Activity
Expiration
 
Comments
American Consumer Financial Network
ATM Machine
12/22/2016
current
Cancel 60 days prior to expiration to avoid auto renewal
Clearwire
Antenna License
12/20/2015
2 five-year opt renewal
Renew for 5 years with 90 day notice
GTE MobileNet (dba Verizon Wireless)
Cable Equipment
12/20/2015
 
 
Next Nav
Rooftop Lease
05/01/2017
3 five-year opt renewal
Must renew 90-180 days before expiration
Travel Traders
Coffee and Gift Shop
12/04/2016
current
 







B-11


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






SAN JOSE MARRIOTT
Equipment leases


Vendor Name
Description of Activity
Expiration
 
Comments
Xerox
Copier Lease
12/26/2017
current
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













B-12


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule C


Permitted Exceptions


Real and personal property taxes and special or other assessments or levies,
water rates and charges, sewer taxes and rents, vault charges and other
municipal permit fees and governmental assessments for the tax year in which the
Closing occurs (and subsequent years), not delinquent.


All present and future laws, statutes, ordinances, codes, restrictions, rules,
regulations, orders and other legal requirements of all governmental authorities
having jurisdiction with respect to the Real Property, including, without
limitation, all zoning, land use, building and environmental laws, statutes,
ordinances, codes, restrictions, rules, regulations, orders and other legal
requirements (including, without limitation, landmark designations and zoning
resolutions and variances and special exceptions, if any).


The standard printed exclusions from coverage contained in the 2006 ALTA form of
owner’s title policy.


Rights of parties in possession, as tenants only, under the Space Leases.


Any other matter which, pursuant to the terms of this Agreement, is a Permitted
Exception.






C-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule D


Collective Bargaining Agreements




Collective Bargaining Agreement between SJMEC, Inc., and United HERE, Local 19
(the “Union”), as the same has been, or may be, amended, extended, renewed or
replaced (the “CBA”).








D-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule E


Exceptions to Seller’s Warranties
(Liens, Notices of Litigation, Governmental Violations, Delinquent Taxes,
Special Assessments, Tax Abatement Proceedings).




Liens on Personal Property, Inventory or Intangibles


None.




Notices of Litigation


1.
Multiple wage and hour class-action lawsuits have been filed against various
Marriott­ branded hotels in California, which purport to extend to all
Marriott-branded hotels in the state, which would include this property. None of
these lawsuits has been certified as a class, and we intend to vigorously defend
against such an expansion.

2.
On February 5, 2016, a former employee filed a class action lawsuit in Santa
Clara Superior Court alleging that he and other unionized servers were paid less
than the San Jose minimum wage. The property’s collective bargaining agreement
contains a waiver of the San Jose minimum wage. The individual essentially is
alleging that due to a drafting error in the law, the waiver is invalid.
Marriott denies that the waiver is invalid and intends to vigorous defend this
lawsuit.

3.
A former employee filed a charge alleging that he was sexually harassed by a
co-worker and that his employment was terminated because of his sex (male) and
national origin (which he does not identify), and in retaliation for complaining
about sexual harassment. As currently stated, the claims appear to be covered by
the Company’s Employment Practices Liability Insurance.



4.
ADA claim – Barnes: $35,000 charged, maximum liability $15,000. No remediation
in claim. Marriott has indicated that it believes there is no merit to this
claim.



Notices of Governmental Violations


Certain space heaters at Property need to be in compliance with applicable laws.
They can either be removed or replaced with heaters that comply with Sections
605.10.1 through 605.10.4 of the California Fire Code.




E-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------







Notices of Delinquent Taxes


None.




Notices of Special Assessments


None.


Tax Abatement Proceedings


Application 2014-3217 – Base Year appeal impacts tax years 2012-2013 (only
impacts May 2013-June 2013), 2013-2014, 2014-2015, 2015-2016
Application 2015-0599 – only impacts 2015-2016 tax year.












E-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule F
List of Space Leases
Travel Traders Hotel Stores, Inc ( Gift Shop) October 18, 2011


NextNav, LLC ( Antenna) 4/4/2012


Clear Wireless, LLC ( Antenna) 11/25/2010


GTE Mobilnet of California Limited Partnership ( Cable Equipment) 8/27/15


American Consumer Financial Network ( ATM) 12/1/2009




F-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule G
NOI Review Materials


1
General ledger for 2015 and YTD 2016
2
Monthly operating statements on a Departmental basis for each of the latest
twelve-month period available (4/1/2015 - 3/31/2016), which includes all
relevant statistics, such as ADR and RevPAR.
3
Latest available aged receivable report - City and Guest Ledger.
4
Depository bank statements for the latest twelve-month period available
(4/1/2015 - 3/31/2016) reconciled to total revenue for the same period as
reflected in the operating statements. If bank statements are not property
specific (i.e. commingled with deposits from other properties), please provide
daily reports for the following days: 5/5/2015, 7/15/2015, 8/31/2015, 10/14/2015
and 2/19/2016 which would include the necessary reports to trace an individual
credit card transaction from the daily report to the deposit in the bank
account.
5
STR reports for the latest twelve-month period available.
6
The monthly state hotel and occupancy tax report for each of the latest
twelve-month period (4/1/2015 - 3/31/2016)
7
Copies of real estate tax bills for 2015/2016
8
Copy of insurance premiums for 2015/2016 or allocation schedule, if applicable.
9
Copies of monthly sales reports from Manager for the latest twelve-month period
(4/1/2015 - 3/31/2016)
10
Provide a list of all non-recurring or non-operating expense items for
2015/2016.
11
Monthly occupancy, revenue per available room, and average daily rate statistics
for 2015/2016.
12
Quarterly payroll tax returns for 2015/2016, or other applicable source
documentation which would allow for comparison to payroll costs on the P&L.
13
Provide the latest available balance sheet (3/31/2016), the balance sheet 12
months prior (3/31/2015) and provide detail relating to deferred revenue and
expenses.
14
Provide detail relating to intercompany and affiliate transactions.
15
Provide a list of expenses reimbursed to the owner/manager. If none, please note
none are reimbursed.
16
Provide accounting policy for capitalization of assets and related accounting
policies including basis of accounting (i.e. GAAP or Tax) and threshold for
capitalization (i.e. > $1,000).
17
Provide the latest available bank statement for restricted cash, if applicable





G-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule H
Audit Checklist


Internal Controls
•
Process narratives for the all control cycles (purchase and payables, treasury,
revenue and receivables, fixed assets, payroll, month-end close process, etc.)
in place during the periods under audit

•
If available, copies of SOC 1 Reports for the Property Manager / Hotel Franchise
for the period ended 2015 and 2014 (no earlier than period ended September
30)”    

◦
Narrative for the night auditor packet process    

◦
Availability of night audit packets for selection (selections to be made at a
later date)

•
Narrative describing the IT environment including applications used, IT
governance structure, planned IT changes and processes for systems developments
and change management, physical and logical security and data backup and
recovery    

•
Copies of SOC 1 Reports for the payroll service provider for period ended 2015
and 2014 (no earlier than period ended September 30)    

General
•
Closed trial balances (in excel) for the years ended 12/31/13, 12/31/14 and
12/31/15    

•
Hotel Operator Statements    

o
December 2015 Statements of Operations (detailed by department)    

o
December 2014 Statements of Operations (detailed by department)    

o
December 2013 Statements of Operations (detailed by department)    

•
Complete general ledger detail (excel preferable) for the following periods:    

o
Year Ended December 31, 2013    

o
Year Ended December 31, 2014    

o
Year Ended December 31, 2015    

•
Please provide copies of the following executed agreements or documents (if
applicable):    

o
Organization chart    

o
LLC Agreement

o
PSA for Acquisition of Hotel by the Seller    

o
Closing Statement for Acquisition of Hotel by the Seller    

o
Articles of Organization    

o
Management agreement    

o
Loan Agreement, Promissory Agreement and Guaranties    

o
Closing statement for loan / mortgage    

o
Other material or significant contracts or agreements relevant to the audit    

    
Cash


•
      Bank reconciliations for ALL cash accounts as of the following dates     

o
December 31, 2013    

o
December 31, 2014    



H-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





o
December 31, 2015    

•
Listing of all bank accounts used during 2013, 2014 AND 2015 (including those
that were closed during the years) containing the following information:    

o
Financial institution    

o
Bank account numbers    

o
Authorized signer (including email address as we will be using E-confirmation
service where available)    

•
      Copies of ALL bank statements for the following periods    

o
December 31, 2013    

o
December 31, 2014    

o
December 31, 2015    

•
      Copies of ALL bank statements for the following periods    

o
January 31, 2014    

o
January 31, 2015    

o
January 31, 2016    

•
      Copies of all restricted cash/escrow statements (if applicable) as of the
following periods    

o
December 31, 2013    

o
December 31, 2014    

o
December 31, 2015

Revenue and receivables


•
      Guest ledger and accounts receivable aging detail (city ledger) as of the
following dates:    

o
December 31, 2013    

o
December 31, 2014    

o
December 31, 2015    

•
      Detail of Reserves for bad debt (if any) with explanation of adequacy as
of the following periods    

o
December 31, 2014    

o
December 31, 2015    

•
 STAR reports for the last three years    

•
 Listing of all sales tax and occupancy tax payments made during 2015 and 2014.
We will request copies of the corresponding tax returns as necessary.        

Investment in hotels


•
Detail of investment in hotels roll-forward, including listing of all additions
and dispositions BY FIXED ASSET CATEGORY *(NOTE - Invoices will be selected for
requested items)*    :

o
Acquisition in hotel thru 12/31/2013    

o
1/1/2014 thru 12/31/2014    

o
1/1/2015 thru 12/31/2015





H-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Deferred loan costs, franchise fees or any other deferred charges    


•
Roll-forward of deferred loan costs, franchise fees or any other deferred
charges detailing the beginning balance, amortization, disposals and ending
balance *(NOTE - Invoices will be selected for requested items)*:    

o
Inception thru 12/31/2013     

o
1/1/2014 thru 12/31/2014    

o
1/1/2015 thru 12/31/2015    

Accounts payable and accrued expenses


•
    Accounts payable aging detail as of the following periods:    

o
December 31, 2013    

o
December 31, 2014    

o
December 31, 2015    

•
    Advance deposit ledger as of the following periods:    

o
December 31, 2013    

o
December 31, 2014    

o
December 31, 2015    

•
Reconciliations of accrued expense accounts (including accrued vacation, accrued
payroll, accrued other, etc.) as of the following periods:    

o
December 31, 2013    

o
December 31, 2014    

o
December 31, 2015    

•
Check register detail for the periods *(NOTE - Invoices will be selected for
requested items)*:    

o
1/1/2014 - 2/28/2014    

o
1/1/2015 - 2/28/2015    

o
1/1/2016 - 2/28/2016



Long-Term Debt (if applicable)


•    Roll-forward of notes payable for the following periods including any
advances, repayments and ending balance:    
o    1/1/2014 thru 12/31/2014    
o    1/1/2015 thru 12/31/2015    
•    Listing of all financial institutions during all periods from (December 31,
2013 thru December 31, 2015) containing the following information:    
o    Financial institution    
o    Bank account numbers    
o    Authorized signer (including email address as we will be using
E-confirmation service where available)    
•    Listing of information in connection with interest rate swap for
confirmation (if applicable)    




H-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Members' Equity    


•    Roll forward schedule for equity detailing contributions, distributions,
income/loss, and other activity *(NOTE - Items for cash activity surrounding
contributions and distributions will be requested)*:    
o    Inception thru 12/31/2013     
o    1/1/2014 thru 12/31/2014    
o    1/1/2015 thru 12/31/2015    
    
Profit and Loss    


•
Copies of all legal invoices paid during the year ended:    

o
December 31, 2014    

o
December 31, 2015    

•
 Reconciliation for the report from the payroll service provider to the trial
balance for the year ended    

o
December 31, 2014    

o
December 31, 2015    

•
Calculation of the management fees and asset management fees paid for the years
ended:    

o
December 31, 2014    

o
December 31, 2015    

•
Copies of all real estate tax bills paid during the years ended     

o
December 31, 2014    

o
December 31, 2015    





H-4


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Interim Review Workpaper Request List
 
 
 
 
 
1
Closed trial balance (in excel) for the three months ended 3/31/2016 and
3/31/2015 and the general ledger from 1/1/2016 through 3/31/2016
 
 
 
 
 
2
March 2016 and March 2015 Balance Sheets and Statements of Operations (detailed
by department)
 
 
 
 
 
3
Bank reconciliations for all cash accounts as of March 2014 and March 2013
 
 
 
 
 
4
Copies of all March 2016 and March 2015 bank statements
 
 
 
 
 
5
Copies of all restricted cash/escrow statements as of March 2016 and March 2015
 
 
 
 
 
6
Guest ledger and accounts receivable aging detail (city ledger) as of 3/31/2016
 
 
 
 
 
7
Detail of Reserves for bad debt with explanation of adequacy as of 3/31/2016
 
 
 
 
 
8
Detail of investment in hotels rollforward, including listing of all additions
and dispositions, for the period from 1/1/16 through 3/31/16. We will request
check copies and invoices for selected additions, if needed.
 
 
 
 
 
 
 
9
Intentionally Omitted
 






 
 
 
10
Rollforward of deferred loan costs, franchise fees or any other deferred charges
detailing the beginning balance at 1/1/16 amortization, disposals and ending
balance as 3/31/16. We will request additional support for significant additions
(if applicable).
 
 
 
 
 
 
 
12
Accounts payable aging detail as of 3/31/2016 and 3/31/2015
 
 
 
 
 
13
Advance deposit ledger as of 3/31/2016
 
 
 
 
 
14
Reconciliations of accrued expense accounts as of 3/31/16 and 3/31/15, including
accrued vacation, accrued payroll, accrued other, etc.
 
 
 
 
 
 
 
15




16
Rollforward schedule for equity detailing contributions, distributions,
income/loss, and other activity from 1/1/2016 to 3/31/2016


Copies of all real estate tax bills paid during 2016
 
 



WHERE POSSIBLE, PLEASE PROVIDE THE REQUESTED INFORMATION IN ELECTRONIC FORMAT.
ALSO, PLEASE NOTE THAT THERE WILL BE ADDITIONAL REQUESTS AS WE PROGRESS THROUGH
THE AUDIT AS THIS IS NOT AN ALL-INCLUSIVE LIST.    
THIS LIST CONTEMPLATES THAT THE HOTEL HAS NOT BEEN AUDITED PREVIOUSLY IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. ADDITIONAL REQUESTS
WILL BE MADE AS NEEDED IN ORDER TO PERFORM SUFFICIENT PROCEDURES ON THE OPENING
BALANCE SHEET    


H-5


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule I
Audit Representation Letter




[REPORT DATE]




RSM US LLP
1 South Wacker Drive
Suite 800
Chicago, IL 60606


This representation letter is provided in connection with your audits of the
[consolidated] [combined] financial statements of [COMPANY NAME] which comprise
the [consolidated] [combined] balance sheets as of December 31, 2015 and 2014
and the related [consolidated] [combined] statements of operations, changes in
equity, and cash flows for the years then ended, and the related notes to the
financial statements, for the purpose of expressing an opinion on whether the
financial statements are presented fairly, in all material respects, in
accordance with accounting principles generally accepted in the United States
(U.S. GAAP).


We confirm, to the best of our knowledge and belief, that as of [REPORT DATE]:


Financial Statements
1.
We have fulfilled our responsibilities, as set out in the terms of the audit
arrangement letter dated [ARRANGEMENT LETTER DATE], for the preparation and fair
presentation of the financial statements referred to above in accordance with
U.S. GAAP.

2.
We acknowledge our responsibility for the design, implementation, and
maintenance of internal control relevant to the preparation and fair
presentation of financial statements that are free from material misstatement,
whether due to fraud or error.

3.
We acknowledge our responsibility for the design, implementation, and
maintenance of internal control to prevent and detect fraud.

4.
Significant assumptions used by us in making accounting estimates, including
those measured at fair value, are reasonable and reflect our judgment based on
our knowledge and experience about past and current events and our assumptions
about conditions we expect to exist and courses of action we expect to take.

5.
Related party relationships and transactions have been appropriately accounted
for and disclosed in accordance with the requirements of U.S. GAAP.

6.
All events subsequent to the date of the financial statements and for which U.S.
GAAP requires adjustment or disclosure have been adjusted or disclosed.

7.
The effects of all known actual or possible litigation and claims have been
accounted for and disclosed in accordance with U.S. GAAP.

8.
We have no knowledge of any uncorrected misstatements in the financial
statements.

 
Information Provided
9.
We have provided you with:

a.
Access to all information, of which we are aware that is relevant to the
preparation and fair presentation of the financial statements such as records,
documentation, and other matters.

b.
Additional information that you have requested from us for the purpose of the
audit.



I-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





c.
Unrestricted access to persons within the entity from whom you determined it
necessary to obtain audit evidence.

d.
Minutes of the meetings of stockholders, directors and committees of directors,
or summaries of actions of recent meetings for which minutes have not yet been
prepared.

10.
All transactions have been recorded in the accounting records and are reflected
in the financial statements.

11.
We have disclosed to you the results of our assessment of risk that the
financial statements may be materially misstated as a result of fraud.

12.
We have no knowledge of allegations of fraud or suspected fraud, affecting the
entity’s financial statements involving:

a.
Management.

b.
Employees who have significant roles in the internal control.

c.
Others where the fraud could have a material effect on the financial statements.

13.
We have no knowledge of any allegations of fraud or suspected fraud affecting
the entity’s financial statements received in communications from employees,
former employees, analysts, regulators, short sellers, or others.

14.
We have no knowledge of noncompliance or suspected noncompliance with laws and
regulations whose effects should be considered when preparing financial
statements.

15.
We are not aware of any pending or threatened litigation and claims whose
effects should be considered when preparing the financial statements [and we
have not consulted legal counsel concerning litigation or claims.

16.
We have disclosed to you the identity of the entity’s related parties and all
the related-party relationships and transactions of which we are aware.

17.
We are aware of no significant deficiencies, including material weaknesses, in
the design or operation of internal controls that could adversely affect the
entity’s ability to record, process, summarize, and report financial data.

18.
There have been no communications from regulatory agencies concerning
noncompliance with, or deficiencies in, financial reporting practices.



19.
We acknowledge that you performed the procedures specified by the Statements on
Standards for Accounting and Review Services issued by the American Institute of
Certified Public Accountants (AICPA) on the unaudited consolidated balance sheet
as of March 31, 2016, and unaudited consolidated statements of operations,
changes in equity (deficit), and cash flows for the three-month periods ended
March 31, 2016, included in the consolidated financial statements. The foregoing
procedures did not constitute an audit conducted in accordance with the
standards of the PCAOB or the AICPA. We represent that the accounting principles
used to prepare the unaudited interim financial information are consistent with
those used to prepare the consolidated financial statements as of and for the
period ended December 31, 2015.

20.
During the course of your audit, you may have accumulated records containing
data that should be reflected in our books and records. All such data have been
so reflected. Accordingly, copies of such records in your possession are no
longer needed by us.





I-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





[COMPANY NAME]








____________________________________
Chief Executive Officer








____________________________________
Chief Financial Officer












I-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule J
List of Property Projects/Capital Commitments


2016 Capital Commitments as of May 11, 2016


F & B Point of Sale Purchase


$59,276


Renovation project


$245,927


Discretionary Fund 2015


$48,415


Computer Purchase


$31,867


Chiller Teardown


$76,267


Elevator Cab Interior


$71,859


Discretionary Fund 2016


$185,130


Guestroom LED TVs


$199,717


Banquet Linen-Less Tables


$111,047


Pool/Spa Resurfacing


$21,560


Banquet Meeting Room Chairs


$116,471


Enseo Chrome POC


$26,000







J-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule K
List of Vouchers




Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%
Sonoma Lodge & Spa
2 night stay w/ b'fast
$718.00
1/13/15
May-­15
5/31/16
SJC503
 
Holiday trade out
 
$215.40














Teen Challenge Golf Tournament & Auction












1 night weekend stay
$273.00
1/19/2015














5/2/15














5/31/16
SJC506
77-­0071828
funds raised help with continued needs for the 4 homes in the Bay Area dedicated
to assisting men, women & children who are on the road to recovery
 














$81.90


Mabelle Molar & Maria Lopez Wedding
1 Night weekend stay in a Jr. Suite, Champagne Amenity & B'fast


$580.00
2/10/2015
Jun-­15


6/30/16
SJC511
 
Per contract -­ Tracey McKinney
 


$174.00
SJ Alma Senior Center 8th Annual Membership Luncheon


1 night weekend stay


$273.00
2/14/2015
25-­Jun-­15


6/30/16
SJC514
 
 
 


$81.90












Go Red for Women Annual Luncheon












1 night weekend stay










$273.00
3/3/2015
5/7/2015


5/31/16
SJC519


13-­5613797
Funds raised go to support the awareness, research, education and community
programs to benefit women with heart disease.
 












$81.90




















Law Foundation of Silicon Valley 41st Annual Celebration of Justics Dinner






















1 night weekend stay in an Exec. Suite






















$500.00






















3/10/15












5/7/15
5/31/2016
SJC521
52-­1014754


Funds raised help provide safe, stable homes for abused & neglected children,
keep families in their homes when threatened by predatory lenders & improving th
wuality of life for people with mental health disabilities
 






















$150.00
New York Marriott Hotels/ NY & NJ CMN 10th Anniversary Golf Tournament


2-­night stay w/ b'fast


$718.00


3/17/15
6/29/2015
6/30/2016
SJC522
 
Benefits Children's Hospital in NY & NJ
 


$215.40
Second Harvest Food Bank Recognition Event
1 night weekend stay
$273.00
3/26/15
4/12/15
4/30/16
SJC524
94-­2614101
Volunteer recognition
 
$81.90
Hospice of the Valley 35th Annual Gala
1 night weekend stay












$273.00
4/2/2015
6/13/2015
6/30/2016
SJC525
94-2803411
Funds raised help provide pallative, hospice & grief care to thousands of
families & individuals in Santa Clara County
 
$81.90
Bespoke Trade Show
1 night weekend stay w/ b'fast
$359.00
4/14/15
 
4/30/16
SJC526
 
Asha Wignarajah
 
$107.70
Lupus Foundation of NorCal
1 night weekend
$273.00
4/15/15
 
4/30/16
SJC527
 
Monoshi Desai
 
$81.90




Fairwood Elementary School Annual Carnival












1 night weekend stay




$273.00
4/21/2015




5/1/15
5/31/2016
SJC528
46-0689314
Funds raised help support
the school's enrichment programs, including, art, music, technology and field
trips
 










$81.90
SJSU Soccer - Golf Tournament & Dinner
1 night weekend stay




$273.00
4/21/2015
5/1/2015
5/31/2016
SJC529
94-6122504
funds raised will go towards scholarships, travel & equipment
 
$81.90
Avon Walk For Breast Cancer
1 night weekend stay
$273.00
4/23/2015
5/7/2015
5/31/2016
SJC530
13-6128447
Gigi Santa Ines - proceeds
benefit the Avon Foundation - Breast Cancer Research
 
$81.90



K-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%
Manhattan Beach Beach Marriott & Golf Club AAW
2-night weekend stay w/valet
$718.00
4/28/15
 
5/31/16
SJC532
 
Trade for AAW
 
$215.40
SF Marriott Union Square AAW
2 night weekend stay
$638.00
4/28/15
5/4/15
5/31/16
SJC533
 
Trade for AAW
 
$191.40
Renaissance LA Airport Hotel
1 night weekend stay w/ valet
$304.00
4/30/15
 
5/31/16
SJC534
 
Trade for AAW
 
$91.20
Renaissance Inidain Wells Resort & Spa
2 night stay w/valet
$718.00
4/30/15
 
5/31/16
SJC535
 
Trade for AAW
 
$215.40
Anaheim Marriott
2 night weekend stay inc. valet
$718.00
4/30/15
 
12/31/16
SJC536
 
Trade for AAW
 
$215.40
Coronado Island Marriott Resort
one-night weekend stay inc. valet
$304.00
4/30/15
 
12/31/16
SJC537
 
Trade for AAW
 
$91.20
Renaissance ClubSport Walnut Creek
1 night weekend stay w/ valet
$304.00
5/1/15
5/1/15
5/31/16
SJC539
 
Trade AAW
 
$91.20
San Diego Marriott Del MarAAW
1 night weekend stay
$273.00
5/7/15
5/18/15
5/31/16
SJC540
 
Trade AAW
 
$81.90
San Diego Marriott Mission Valley
2 night weekend stay
$638.00
5/7/15
 
12/31/16
SJC541
 
Trade AAW
 
$191.40
Western Mountain Pacific Sales Office -­‐ auction benefiting Red Cross Nepal
Earthquake Relief
1 night weekend stay w/fast
$359.00
5/8/2015
5/26/2015
5/31/2016
SJC542
 
funds raised go towards the Nepal relief fund
 


$107.70
Centerville Little League
1 night weekend stay w/ b'fast
$359.00
5/11/2015
 
5/31/2016
SJC543
 
REISSUED -­ Original cert
# SJC 531 lost & voided -­ Elizabeth Rose
 




$107.70
JW Marriott Starr Pass Resort & Spa -­‐ AAW
2 night weekend stay w/ valet parking
$718.00
5/15/15
5/1/15
5/31/16
SJC544
 
Trade AAW
 
$215.40
History SJ 11th Annual Valley of Heart's Delight
1 night weekend stay
$273.00
5/18/2015
6/27/2015
6/30/2016
SJC546
 
Funds raised support educational programming, family events & Diverse community
festivals
 








$81.90
Santa Clara Marriott AAW
2 night Weekend stay
$638.00
5/19/15
May-­15
5/31/16
SJC547
 
Trade AAW
 
$191.40
Monterey Marriott
2 night weekend stay
$638.00
5/19/15
5/1/15
5/31/16
SJC548
 
Trade AAW
 
$191.40
Michelle Smith Retirement
2 night weekend stay with connector
$1,092.00
5/20/2015
 
5/31/2016
SJC549
 
Requested by Semi Salmi
-­ Teacher is retiring
 




$327.60
21st Annual CMN Golf Tournament
2-­night weekend stay in a Jr. Suite
$400.00
5/29/2015
6/8/2015
6/30/2016
SJC550
 
Benefits UC Davis hospital, Children's Hospital Oakland & 2nd Harvest Food Bank
 






$120.00
Sacred Heart Community
1 night weekend stay
$173.00
5/29/15
Jun-­15
6/30/16
SJC551
 
Laurie Munos
 
$51.90
MPINCC Gala & Fundriaser
1 night weekend stay inc. b'fast
$359.00
5/29/15
Jun-­15
6/30/16
SJC552
 
Laurie Munos
 
$107.70
Have a Ball Foundation
1 night weekend stay
273.00
6/1/2015
Jul-15
7/31/2016
SJC553
 
funds raised go towards continual research for various cancer intitutes both
local and national
 
$81.90
AACSA San Jose Juneteenth Festival
1 night weekend stay
273.00
6/8/2015
6/27/2015
6/30/2016
SJC554
 
funds raised go towards providing educations, cultural programs, services &
activities to the African American community
 
$81.90
Digital Moose Lounge Canada Day Picnic/Raffle
1 night weekend stay
273.00
6/10/2015
6/28/2015
6/30/2016
SJC555
 
Funds raised go towards activities aiding Canadians to connect in our Region
 
$81.90



K-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%
Silicon Valley NACE
1 night weekend stay
273.00
6/16/15
6/17/15
6/30/16
SJC556
 
Gigi
 
$81.90




LA Marriott Business Council 8th Annual CMN Shotgun Golf Tournament






2 night weekend stay w/ b'fast






546.00






6/18/15






9/11/15






9/30/016






SJC557
 
Funds raised are distributed to Children's Hospital Los
Angeles
 








$163.80








Kiwanis Club of Palo Alto 13th Annual Bowling for a Better Community










1 night weekend stay










273.00










6/19/20










6/20/15










6/30/16










SJC558
71-0871534
Funds raised help provide additional funding for youth leadership sponsorship
programs
 










$81.90
Catholic Charities of Santa Clara Annual Bocce Ball
Fundraiser


1 night weekend stay


273.00


6/22/15


7/1/15


7/31/16


SJC559


94-2762269
 
 


$81.90
Google Vendor Fair
1 night weekend stay
273.00
5/14/15
7/22/15
7/31/16
SJC561
 
Laurie Munos
 
$81.90
Books Aloud Annual Valley Lights Gala
1 night weekend stay
273.00
7/17/15
10/10/15
10/31/16
SJC562
23-7317533
Funds raised will help
in continuing to provide audio recordings of books to people who are blind.
 
$81.90
All Thngs Meetings Trade Show
1 night weekend stay, inc. b'fast & valet
350.00
7/21/15
 
7/31/16
SJC563
 
April Jones
 
$105.00
Jose Valedes Math Institute
1 night weekend stay
273.00
7/27/15
7/31/15
7/31/16
SJC564
 
funds raised will help to continue providing education to middle & high school
students primarily from low income communities in SC, to help them achieve
academic success
 
$81.90
SJ Sports Hall of Fame Auction
1 night weekend stay
273.00
7/30/15
 
7/31/16
SJC565
77-0269729
Benefiting Special Olympics NorCal
 


$81.90
Martha's Kitchen ' Star Chefs & Wines They Love'
1 night weekend stay
273.00
8/18/15
9/13/15
9/30/16
SJC566
 
Funds raised go towards helping to feed the hungry in Santa Clara & Santa Cruz
County
 
$81.90
Goodwill of Silicon Valley 'The Goodfest' Annual
Employee celebration Event
1 night weekend stay


273.00


8/18/15


10/10/15


10/31/16


SJC567
 


John Southwell
 


$81.90
High Sierra Ride - Lost for a Reason
1 night weekend stay
273.00
8/24/15
9/23/15
9-32-16
SJC568
 
Maria Odense
 
$81.90
Noelle Baskett - Girls Night Out
1 night weekend stay
273.00
8/28/15
8/17/15


8/31/16


SJC569
 
Winner Shania
Concert Raffle
 


$81.90
Lockheed Martin Military Space Business 20th Chili Cook-off
1 night weekend stay
273.00
8/31/15
10/8/15
10/31/16
SJC570
94-­616510
All proceeds will be
evenly divided between 2nd Harvest food bank, & Toys for
0 Tots
 
$81.90
SJSU 5th Annual Staff Appreciation Breakfast
1 night weekend stay
$273.00
10/6/15
10/23/15
10/31/16
SJC571
83-­
0403915
Staff apreciation
 
$81.90
Housing Trust Silicon Valley 5th Annual Silicon Valley Good Eats & Treats
1 night weekend stay
273.00
8/31/15
10/6/15
10/31/16
SJC572
 
Funds raised will go toward the efforts of the Housing trust to make silicon
valley a more affordable place to live
 
$81.90






Loaves & Fishes Fundraiser






1 night weekend stay






$273.00






8/31/15






11/7/15






11/30/16






SJC573
 
Funds raised go to help fund feeding low-­‐income families and individuals
 








$81.90



K-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%
31st Annual SF Bay Area Human Rights Campaign Gala
1 night weekend stay w/ valet
303.00
9/10/15
10/24/15
10/31/16
SJC574
 
Proceeds from the auction enable HRC to provide campaign support to fair- minded
candidates
& work to educate the public on topics affecting the LGBT community in the US
 
$90.90







K-4


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------







Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%
Silver Creek Sports Plex 4th Annual Celebrity Luncheon
1 night weekend stay w/ b'fast
$313.00


9/15/2015
11/6/2015
11/30/2016
SJC575
 
Proceeds raised help make the
benefits of organized psorts accessible to Bay Area Youth who could not
otherwise afford to participate
 
$93.90
SVBTA Annual Golf Tounament Silver Creek
Country Club


1 night weekend stay w/ b'fast


$313.00




9/15/15


9/22/15


9/30/16


SJC576
 


John Southwell
 




$93.90


Kingsview Middle School Silent Auction & Raffle




2 night stay




$546.00






9/17/15




12/11/15




12/31/16




SJC577


52-
2051509
funds raised go back
to the school to purchase laptops
 






$163.80






14th Annual fundraiser Gala for Sunshine Kids Foundation








2 night stay








$546.00








9/24/15






11/19/15








11-31-16








SJC578
 
proceeds go towards
helping children with cancer in Naples Florida
 




$163.80


Fine Linen Creations


1 night weekend stay


$273.00




9/29/15
 


9/30/16


SJC580
 
Trade - Gigi Santa
Ines
 




$81.90


Fine Linen Creations


1 night weekend stay


$273.00




9/29/15
 


9/30/16


SJC581
 
Trade - Gigi Santa
Ines
 




$81.90
XILINX Global Admin Week
1 night weekend stay w/ b'fast
313.00


2/29/15
10/8/15
10/31/16
SJC582
 
Laurie Munos/Kimme Dang
$93.90
Santa Clara University's Alexander Community
Law Center


1 night weekend stay


273.00




10/6/15
10/24/2015


10/31/16


SJC583
 
Laurie Muoz/Jeannie Cruz
 




$81.90


CMT 25th Annual Black Tie Gala






1 night weekend stay w/ valet








307.00








10/6/15




1/30/16






1/30/17




SJC584


23-
7235146
funds raised help support SMT's year- round educational programs
 








$92.10










St. Catherine Church 17th Annual Golf Classic


1 night weekend stay






273.00










10/8/15






10/16/15








10/31/16








SJC585










94-
2734503
Funds raised go back the school to enrich the kids curriculum and help fund the
ministries of the church's community
 




$81.90
The World Of Princess/Juliet Adam


1 night weekend stay


$273.00




10/13/15


10/14/15


10/31/16


SJC586
 
Trade - SAE Dinner -
Gig Santa Ines
 




$81.90
CalSAE Raffle




1 night weekend stay w/ b'fast




$313.00






10/13/15
 




10/31/16




SJC587
 
Terri Schrader/Laurie Munos
 






$93.90
Hilton San Francisco Airport Bayfront Holiday
Party


1 night weekend stay inc. valet


$307.00




10/14/15
 


12/31/16


SJC588
 
Holiday party Trade
 




$92.10
9th Annual Texa Hold 'Em Tournament & Silent Auction - Plano Marriott




2-night weekend stay




$546.00






10/19/15


11/6/15




11/30/16




SJC589
 
Funds raised benefit CMN & Children's Medical Center
 






$163.80
Grill on the Alley PDR - Farimont SJ


1 night weekend stay


$273.00




10/19/15
 


10/31/16


SJC590
 
Raffle at the SJ
Fairmont
 




$81.90




Wailea Beach Marriott Resort & Spa Auction


3-night stay








$819.00








10/23/15
 






10/31/16








SJC592
 
Trade for Grand Re- opening Hawaii package -Laurie Munos
 








$245.70


Anaheim Marriott Suites Holiday Party


1 night weekend stay


$273.00




10/28/15
 


12/31/16


SJC593
 
Trade for Assoc. Holiday Party
 




$81.90



K-5


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%


Anaheim Marriott Suites Holiday Party


1 night weekend stay


$273.00




10/28/15
 


12/31/16


SJC594
 
Trade for Assoc. Holiday Party
 




$81.90


SF Marriott Union Square


1 night weekend stay


273.00




11/3/15


12/1/15


12/1/16


SJC595
 
Assoc.Holiday Party
Trade
 




$81.90














Power Source Youth 9th Annual Crab Feed














1 night weekend stay














273.00
















11/3/15














1/1/16














1/31/17














SJC596














94150596
funds raised help to
provide a drug and alcohol free environment for young people in the Concord, CA
area
 
















$81.90
Torrance Marriott Redondo Beach Holiday
Party


2- night weekend stay inc valet parking


614.00




11/4/15


12/6/15


12/31/16


SJC597
 
Assoc.Holiday Party
Trade
 




$184.20
Manhattan Beach Marriott & Golf Club Holiday
Party


2-night weekend stay inc valet parking


$614.00




11/4/15


12/1/15


12/31/16


SJC598
 
Assoc.Holiday Party
Trade
 




$184.20
San Diego Mission Valley Assoc. Holiday
Party
2-night weekend stay inc valet parking


$614.00




11/4/15


12/17/15


12/31/16


SJC599
 
Assoc.Holiday Party
Trade
 




$184.20
Salvation Army Silicon Valley 150th
Anniversary
1 night weekend stay


$273.00




11/4/15


11/17/15


11/30/16


SJC600
 
 
 




$81.90
Irvine Marriott Assoc. Holiday Party
2-night weekend stay inc valet parking


$614.00




11/6/15


12/1/15


12/31/16


SJC601
 
Assoc. Holiday Party
Trade
 




$184.20
San Diego Marriott Del Mar
2 night weekend stay


$546.00




11/9/15


12/1/15


12/31/16


SJC602
 
Assoc. Holiday Party
Trade
 




$163.80
SJ Hilton Assoc. Holiday Party
1 night weekend stay


$273.00




11/9/15


12/1/15


12/31/16


SJC603
 
Assoc. Holiday Party
Trade
 




$81.90
Santa Clara Valley Water District - Employee Holiday Gala




1 night weekend stay








$273.00










11/11/15








12/4/15








12/31/16








SJC604
 
Funds raised go to
help SHFB continue their efforts to help those in need.
 










$81.90


san Diego Marriott Marquis
2 night weekend stay w/ valet


$614.00




11/12/15


1/6/16


1/31/17


SJC605
 
Assoc. Holiday Party
Trade
 




$184.20


Marina Del Rey Marriott


2 night stay


$546.00




11/12/15


12/1/15


12/31/16


SJC606
 
Assoc. Holiday Party Trade
 




$163.80




KGO Promo


1 night stay & dinner for Two in Arcadia (Dinner up to $150.00)




$273.00






11/18/15






12/03/15






12/31/16




SJC607
 
KGO Promotion tie in with trans-siberian Orchestra @ SAP
 






$81.90
SJ Marriott Grand Opening Raffle
2 night weekend stay


$546.00


11/19/15
11/19/15
11/30/16
SJC609
 
Laurie Munos
 
$163.80
JW Marriott Camelback Inn Scottsdale Resort
& Spa Assoc. Holiday Party


2 night stay


$546.00




11/19/15


12/01/15


12/31/16


SJC610
 
Assoc. Holiday Party
Trade
 




$163.80


RI La Mirada Holiday Party


2 night stay


$546.00




11/19/15


12/01/15


12/31/16


SJC611
 
Assoc. Holiday Party
Trade
 




$163.80
JW Marriott Phoenix Desert Ridge Assoc.
Holiday Party


2 night stay


$546.00




11/23/15


12/01/15


12/31/16


SJC612
 
Assoc. Holiday Party
Trade
 




$163.80


SF Marriott Marquis Assoc. Holiday Party


1 night weekend stay
$273.00


11/25/2015
12/1/2015


12/31/16


SJC613
 
Assoc. Holiday Party
Trade
 




$81.90


San Ramon Marriott Assoc. Holiday Party


1 night weekend stay inc. valet


$307.00




11/30/15


12/01/15


12/31/16


SJC614
 
Assoc. Holiday Party
Trade
 




$92.10
Renaissance ClubSport Walnut Creek Assoc.
Holiday Party


1 night weekend stay inc. valet


$307.00




11/30/15


12/1/15


12/31/16


SJC615
 
Assoc. Holiday Party
Trade
 




$92.10



K-6


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%
Portland Marriott Downtown Assoc. Holiday
Party


2 night weekend stay


$546.00




11/30/15


12/1/15


12/31/16


SJC
 
Assoc. Holiday Party
Trade
 




$163.80
San Francisco Airport Waterfront Assoc.
Holiday Party


1 night weekend stay incl valet


$307.00




12/2/15


12/13/15


12/31/16


SJC617
 
Assoc. Holiday Party
Trade
 




$92.10


Monterey Marriott Assoc. Holiday Party


1 night weekend stay


$273.00




12/3/15


12/15/15


12/31/16


SJC618
 
Assoc. Holiday Party
Trade
 




$81.90
Courtyard Vallejo Napa Valley Assoc. Holiday
Party


1 night weekend stay


$273.00




12/3/15


12/1/15


12/31/16


SJC619
 
Assoc. Holiday Party
Trade
 




$81.90


Fairmont San Jose Assoc. Holiday Party


2 night weekend stay


$546.00




12/3/15


12/1/15


12/31/16


SJC620
 
Assoc. Holiday Party
Trade
 




$163.80








Oyo Productions








1 night weekend stay








$273.00










12/3/15
 








11/30/16








SJC621
 
Trade for pre-grand
opening - Laurie Munos & Gigi Santa Ines
 










$81.90








Oyo Productions








1 night weekend stay








$273.00










12/3/15
 








11/30/16








SJC622
 
Trade for pre-grand
opening - Laurie Munos & Gigi Santa Ines
 










$81.90








Oyo Productions








1 night weekend stay








$273.00










12/3/15
 








11/30/16








SJC623
 
Trade for pre-grand
opening - Laurie Munos & Gigi Santa Ines
 










$81.90








Earth Circus








1 night weekend stay








$273.00










12/3/15
 








11/30/16








SJC624
 
Trade for pre-grand
opening - Laurie Munos & Gigi Santa Ines
 










$81.90








Earth Circus








1 night weekend stay








$273.00










12/3/15
 






11/30/16








SJC625
 
Trade for pre-grand
opening - Laurie Munos & Gigi Santa Ines
 










$81.90








Jim Vetter Photography








1 night weekend stay








$273.00










12/3/15
 








11/30/16








SJC626
 
Trade for pre-grand
opening - Laurie Munos & Gigi Santa Ines
 










$81.90








Jim Vetter Photography








1 night weekend stay








$273.00










12/3/15
 








11/30/16








SJC627
 
Trade for pre-grand
opening - Laurie Munos & Gigi Santa Ines
 










$81.90








Jim Vetter Photography








1 night weekend stay








$273.00










12/3/15
 








11/30/16








SJC628
 
Trade for pre-grand
opening - Laurie Munos & Gigi Santa Ines
 










$81.90








Sleepy Hedgehog Press








1 night weekend stay








$273.00










12/3/15
 








11/30/16








SJC629
 
Trade for pre-grand
opening - Laurie Munos & Gigi Santa Ines
 










$81.90



K-7


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%








Sleepy Hedgehog Press








1 night weekend stay








$273.00










12/3/15
 








11/30/16








SJC630
 
Trade for pre-grand
opening - Laurie Munos & Gigi Santa Ines
 










$81.90




Fantasy Sound Event Services - Kevin Dennis




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC631
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Fantasy Sound Event Services - Kevin Dennis




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC632
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Fantasy Sound Event Services - Kevin Dennis




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC633
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Fantasy Sound Event Services - Kevin Dennis




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC634
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Magnolia Jazz Band - Jazz Trio (Robbie)




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC635
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Magnolia Jazz Band - Jazz Trio (Robbie)




1 night weekend stay


$273.00






12/10/15
 




12/30/16




SJC636
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Magnolia Jazz Band - Jazz Trio (Robbie)




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC637
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Fine Linen Creations (Terry)




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC638
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Fine Linen Creations (Terry)




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC639
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Bijoux Balloons (Robin)




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC640
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Dennis Kyriakos Magician




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC641
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Henna & Beyond (Rachna)




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC642
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Catalyst Arts




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC643
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90




Catalyst Arts




1 night weekend stay




$273.00






12/10/15
 




12/30/16




SJC644
 
Trade for Assoc.
holiday party - Gigi Santa Ines
 






$81.90



K-8


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%


Team San Jose Holiday Party


2 night weekend stay


$546.00




12/10/15


12/15/15


12/30/16


SJC645
 
TSJ Holiday Party -
Laurie Munos
 




$163.80
Costco Holiday Party
1 night weekend stay


$273.00


12/10/15
 
12/30/16
SJC646
 
Rita Braxton
 
$81.90


Santa Clara Marriott Assoc. Holiday Party


1 night weekend stay, w/ b'fast & Valet


$347.00




12/10/15
 


12/30/16


SJC647
 
Assoc. Holiday Party
Trade
 




$104.10
Doubletree by Hilton Campbell Assoc. Holiday
Party


1 night weekend stay


$273.00




12/14/15
 


12/30/16


SJC648
 
Assoc. Holiday Party
Trade
 




$81.90


Sheraton Milpitas Holiday Party


1 night weekend stay


$273.00




12/21/15


12/22/15


12/30/16


SJC649
 
Assoc. Holiday Party
Trade
 




$81.90
Chennai Flood Relief
1 night weekend w/ b'fast & Valet


$289.00


1/6/16
 
1/31/17
SJC100
 
Emily Heiler
 
$86.70






Morgan Autism Centre Annual Gala






1 night weekend stay






$240.00








1/12/16






5/7/16






5/31/17






SJC101






94-1722448
All proceeds will
benefit the students and clients of Morgan Autism Center.
 








$72.00
Wedding Show
1 night weekend stay


$240.00


1/20/16
1/23/16
1/31/17
SJC103
 
Gigi trade show
 
$72.00






Notre Dame High School 13th Annual Crab Fest






1 night weekend stay






$240.00








1/12/16






2/6/16






2/28/17






SJC104






94-1275235
Proceeds help support
the leadership clubs and co-curricular acitivited in the school
 








$72.00




Broadway Center for the Performing Arts - Star Chefs Auction






2 night weekend stay






$480.00








1/28/16






3/13/16






3/31/17






SJC105






91-1106878
funds raised go back
into the broadway for performing arts program
 








$144.00


Second Harvest Food Bank Volunteer Luncheon


1 night weekend stay


$240.00




1/28/16


4/11/16


4/30/17


SJC106


94-2614101
Raffle for the
volunteers
 


$72.00










SJ Silicon Valley Chamber of Commerce Western Association of Chamber Executives
Auction












1 night weekend stay w/ b'fast












$280.00














2/2/16












2/4/16












2/28/17












SJC108
 
Funds raised hep fund
scholarships for local chamber executives and staff to further their
professional development
 














$84.00










SJSV Chamber Realtors Open House










1 night weekend stay w/ b'fast










$280.00












2/2/16










3/3/16










3/31/17










SJC109
 
Used for a giveaway -
Chamber is actively seeking tenants to lease it's 2nd floor and basement offices
 










$84.00
NorCal Robbery Investigators Assoc. Raffle
1 night weekend stay w/ valet


$274.00


2/3/16
2/9/16
2/28/17
SJC110
 
Marlon Santiano
 
$82.20
Presentation HS Fashion Show Fundraiser
2 night weekend stay inc. b'fast for two


$620.00


2/9/16
 
2/28/17
SJC112
 
John Southwell
 
$186.00




Expandability Auction




1 night weekend stay w/ dinner for two




$500.00






2/10/16




9/1/15




2/13/16




SJC113




94-­‐268705
Event in-house -
Laurie Munos/John
7southwell
 






$150.00
Joint Venture Silicon Valley Raffle
2 night weekend stay


$546.00


2/10/16
2/12/16
2/28/17
SJC114
 
 
 
$163.80



K-9


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%
Security & Cabling Solutions
1 night weekend stay w/ b'fast


$313.00


12/15/15
12/15/15
12/30/16
SJC115
 
Event in house
 
$93.90
San Jose Opera Fundraiser
1 night weekend stay w/ b'fast


$313.00


2/22/16
3/1/16
3/1/17
SJC116
 
Laurie Munos
 
$93.90






















Seattle Aquarium's 25th Annual Fundraising Gala & Auction
























2 night weekend stay
























$546.00


























2/24/16
























6/3/16
























6/30/17
























SJC117
























91-1189249
funds raised help
provide resources for educational programs, research initiatives and exhibits
that teach visitors and the community about preserving the
wonders of our natural world
 
























$163.80


SJSU HFTP Student Chapter 3rd Annual Gala


1 night weekend stay w/ b'fast


$313.00




3/1/16
 


3/1/17


SJC118
 
Laurie Munos/Gigi
Santa Ines
 




$93.90








14th Annual SJSU Golf Tournament, Dinner & Auction












1 night weekend stay w/ b'fast












$313.00














3/1/16












5/6/16












5/31/17












SJC119
 
Funds raised with
benefit the men's & women's soccer program. (Laurie Munos)
 












$93.90














Third Street Community Centre














1 night weekend














$271.00
















3/7/16














3/12/16














3/31/17














SJC120














77-0461577
Proceeds raised will
benefit after school academic program, the young engineers program and summer
camps
 
















$81.30












SV NACE 2016 Black Tie & Boots Benefit












1 night weekend stay w/ b'fast












$313.00














3/9/16












3/23/16












3/31/17












SJC121












61-1211339
Proceeds go
towards scholarships for students at Mission College
 












$93.90


























Camp Kesem Annual Fundraiser


























1 night weekend stay


























$271.00




























3/9/16


























4/30/16


























4/30/17


























SJC122
 
Proceeds raised will
go to continue providing a one week free summer camp for children who have been
affected by their parents' cancer or untimely death from cancer.
 




























$81.30














Mark Day School Auction














1 night weekend stay w' b'fast














$313.00
















3/11/16














2/26/16














9/3/16














SJC123














94-2598891


Melissa Silvers/Stephanie Parker - Reservation already made part of gift basket
 
















$93.90



K-10


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%














Mark Day School Auction














1night weekend stay w' b'fast














$313.00
















3/11/16














2/26/16














9/3/16














SJC124














94-2598891


Melissa Silvers/Stephanie Parker - Reservation already made part of gift basket
 
















$93.90












City of SJ - Volunteer recognition












1 night weekend stay












$271.00














3/17/16












4/13/16












4/30/17












SJC126












94-6000419
Raffle prizes to
honor SJ residents that volunteer on the City Boards & Commissions
 












$81.30




























Catholic Charities of Santa Clara County 32nd Annual Golf Tournament & Auction






























1 night weekend stay






























$271.00
































3/17/16






























6/9/16






























6/30/17






























SJC127
 
Funds raised help
families in Santa Clara County families and individuals living in poverty in the
areas of unemployment, housing, literacy, financial education, mental health &
nutrition
 
































$81.30
ArtAbility Event
1 night weekend stay w/ b'fast


$313.00


3/29/16
4/8/16
4/30/17
SJC128
 
Per John Southwell
 
$93.90
ArtAbility Event
1 night weekend stay w/ b'fast


$313.00


3/29/16
4/8/16
4/30/17
SJC129
 
Per John Southwell
 
$93.90








Golden Valley Educational Foundation 6th Annual Art Extravaganza










1 night weekend stay w/ valet










$307.00












4/6/16










5/7/16










5/31/17










SJC130










68-0479822
Funds raised go
back into the school to continue arts, handwork, music and gardening
 












$92.10




















Marriott's Global Diversity & Inclusion efforts




















2 night weekend stay




















$546.00






















4/6/16




















Jun-16




















6/30/17




















SJC131
 
Donations will help
reinforce Marriott's commitment, provide visibility for and encourage the
recipients to extend their stay at our properties
 






















$163.80


JW Marriott Tuscon Staar Pass 18th Annual Southern Arizona CMN Golf Tournament




2 night weekend stay




$546.00






4/6/16




5--16




5/31/17




SJC132
 
Proceeds raised
benefit CMN and terminally ill children
 






$163.80



K-11


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Organization
Donation
Cert. Value
Date Printed
Event Date
Exp. Date
Cert #
Tax ID#
Event Benefits
Redeemed
30%
























Atlanta Marriott Marquis 23rd Annual Golf Tournament


























2 night weekend stay


























$546.00




























4/7/16


























6/6/16


























6/30/17


























SJC133
 
Proceed will benefit
the children of Whitefoord Elementary School, the Atlanta Pro- Duffers', Hook a
kid and Atlanta Marriott Marquis United Way Drive & CMN Torch Relay
 




























$163.80


All Things Meeting client Tradeshow


1 night weekend stay w/ b'fast


$313.00




4/14/16


april


4/30/17


SJC134
 
Jamie Davies/Laurie
Munos
 




$93.90
Child Advocates' Spring Event
1 night weekend stay


$231.00


4/15/16
21-May-16
5/31/17
SJC135
 
Lyn Bassin
 
$69.30






Stroke Awareness Foundation's 5th annual Fight Strok Walk








1 night weekend stay w/b'fast








$313.00










4/14/16








5/15/16








5/31/17








SJC136
 
Funds raised go
back to the stroke awareness foundation
 










$93.90








15th Annual Teen Challenge Golf Tournament
& Silent Auction












1 night weekend stay












$230.00














4/14/16












5/2/16












5/31/17












SJC137








77-
0071828


Funds raised
provide help to those struggling with drug
& alcohol addiction
 












$69.00












Law Foundation of Silicon Valley Annual Celebration of Justice Dinner
















1 night weekend stay
















$230.00


















4/15/16


















5/18/16
















5/31/17
















SJC138














52-1014754
funds raised help
provide safe, stable homes for abused & neglected children, improve the quality
of life for people with mental health disabilities
 
















$69.00
Special Olympics Auction
1 night weekend stay w/ b'fast
 
 
 
 
SJC139
 
per John Southwell
 
$0.00














Women's Senior Golf League - benefiting Corena Green Foundation


















1 night weekend stay & dinner for two


$380.00






4/15/16




May-16




5/31/17


















SJC140
 
Provides opportunities for girls ages 8-17 to play golf and develop skills
through which to access higher education
 
$114.00
 
 
$58,974.00


 
 
 
 
 
 
 
$17,692.20











K-12


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






ARCADIA VOUCHERS
Date Printed
Cert #
Bearer
Amount
Issued By
Dept #
30%
5/8/15
SJC344
Silicon Valley Concierge Assoc. Awards Event - reissued
$75.00
Raman Natarajan
41
$22.50
5/8/15
SJC345
Silicon Valley Concierge Assoc. Awards Event - reissued
$50.00
Raman Natarajan
41
$15.00
5/20/15
SJC347
Michelle Smith Retirement (Semi Salmi Purchased certificate)
$200.00
Semi Salmi
41
$60.00
5/21/15
SJC348
AAW Raffle
$100.00
Evan Flood
41
$30.00
5/21/15
SJC349
AAW Raffle
$100.00
Evan Flood
 
$30.00
6/24/15
SJC351
PURCHASED - Lee Murphy - Marissa Campi
$100.00
Lee Murphy
 
$30.00
7/13/15
SJC352
Google Vendor Fair
$75.00
Laurie Munos
 
$22.50
8/4/15
SJC353
Kat & Russell Takeshita - Wedding Service Failure
$100.00
Geoffrey Stiles
430
$30.00
8/28/15
SJC355
Noelle Baskett - Shania Concert Raffle
House wine
+ $100
Laurie Munos
47
$30.00
9/28/15
SJC356
Dine Downtown
$50.00
Julie Carlson
47
$15.00
9/28/15
SJC357
Dine Downtown
$50.00
Julie Carlson
 
$15.00
9/28/15
SJC358
Dine Downtown
$50.00
Julie Carlson
 
$15.00
11/18/15
SJC359
Dinner for Two - KGO Promotion
$150.00
Laurie Munos
47
$45.00
11/19/15
SJC360
Dinner for Two - SJ Marriott Grand re-opening
$200.00
Laurie Munos
47
$60.00
11/23/15
SJC361
John Gomez - vendor - Dinner for Two
$100.00
Laurie Munos
47
$30.00
12/4/15
SJC362
Accenture Holiday Party
$100.00
Laurie Munos/
Jan Krume
$30.00
12/10/15
SJC363
Citti Florist - Trade for Assoc. Holiday Party
$150.00
Gigi Santa Inez
 
$45.00
12/10/15
SJC364
Citti Florist - Trade for Assoc. Holiday Party
$150.00
Gigi Santa Inez
 
$45.00
12/10/15
SJC365
Citti Florist - Trade for Assoc. Holiday Party
$150.00
Gigi Santa Inez
 
$45.00
12/10/15
SJC366
Citti Florist - Trade for Assoc. Holiday Party
$150.00
Gigi Santa Inez
 
$45.00
12/10/15
SJC367
Fine Linen Creations - Trade for Assoc. Holiday Party
$150.00
Gigi Santa Inez
 
$45.00
12/10/15
SJC368
Fine Linen Creations - Trade for Assoc. Holiday Party
$150.00
Gigi Santa Inez
 
$45.00
12/10/15
SJC368
TSJ Holiday Party
$75.00
Laurie Munos
 
$22.50
12/10/15
SJC369
Chaine Des Rotisseurs Holiday Event
$100.00
Rita Braxton
 
$30.00
12/21/15
SJC370
San Jose Downtown Association Downtown Dining (Inv# 4839)
$50.00
Agreement made by Raman Natarajan prior to his leaving
41
$15.00
1/8/16
SJC380
Carl Schmidt - Gst Injured on property Compensation
$100.00
Eileen Bae
23
$30.00
2/8/16
SJC381
Intacct Corporation
$100.00
Rita Braxton
23
$30.00
2/11/16
SJC383
Expandability Regal Winery
$100.00
John Southwell
41
$30.00
2/18/16
SJC384
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC385
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC386
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC387
Cinequest 2016
$50.00
Laurie Munos
47
$15.00



K-12


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Date Printed
Cert #
Bearer
Amount
Issued By
Dept #
30%
2/18/16
SJC388
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC389
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC390
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC391
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC392
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC393
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC394
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC395
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC396
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC397
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC398
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC399
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC400
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC401
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC402
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC403
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC404
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC405
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC406
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC407
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC408
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC409
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC410
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC411
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC412
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/18/16
SJC413
Cinequest 2016
$50.00
Laurie Munos
47
$15.00
2/29/16
SJC414
Notre Dame HS Auction
$75.00
Laurie Munos
47
$22.50
3/2/16
SJC415
Hitachi SPIE
$150.00
Gigi Santa Ines
47
$45.00
2/11/16
SJC416
Expandability Regal Winery
$100.00
John Southwell
41
$30.00
4/5/16
SJC417
Cloudera
$100.00
Laurie Munos/Lynn Bassi
47
$30.00
4/15/16
SJC418
Corena Green Foundation
$100.00
 
 
$30.00
 
 
      Total
$4,950.00
 
 
$1,515.00









K-13


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Schedule L


Account Balances (as of April 30, 2016)




San Jose Marriott
Bank Balances as of 4/30/2016






 
 
Bank Account Name
Bank Account Number
Bank Balance


 
 
 
Marriott Hotel Services Inc
W/R/T SP6 San Jose Hotel Lesee, LLC
MH-MGD-Bank Accounts
0410-110110
 


$55,214.36


Marriott Hotel Services
FF & E Reserve
MH-MGD-FF-E Escrow Cash
0480-212119
 


$419,052.51


MH-MGD - Safechange Fund
0410-110111
In safe at hotel


$41,000.00













L-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------








Exhibit A


Escrow Provisions


The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
1.    The Escrow Agent shall invest the Escrow Deposits in government insured
interest-bearing instruments reasonably satisfactory to both Purchaser and
Seller and shall promptly provide Purchaser and Seller with confirmation of the
investments made. Because Escrow Agent is not itself a bank, it may commingle
the Escrow Deposits with other escrow deposits in a trust account in order to
facilitate placing the Escrow Deposits in a segregated interest bearing account
and to disburse the Escrow Deposits once they have been removed from said
segregated interest bearing account in accordance with the terms of this
Agreement, but shall not otherwise commingle the Escrow Deposits with any funds
of the Escrow Agent or others.
2.    Notwithstanding any provision herein to the contrary, if Purchaser
terminates this Agreement at any time during the Inspection Period, Escrow Agent
shall deliver the Escrow Deposits to Purchaser upon the unilateral direction of
Purchaser, without the consent of Seller, provided that Escrow Agent shall
notify Seller in the event of such disbursement.
3.    After the expiration of the Inspection Period, if for any reason the
Closing does not occur and either party makes a written demand upon the Escrow
Agent for payment of the Escrow Deposits, the Escrow Agent shall give written
notice to the other party of such demand. If the Escrow Agent does not receive a
written objection from the other party to the proposed payment within ten (10)
days after the giving of such notice, the Escrow Agent is hereby authorized to
make such payment. If the Escrow Agent receives such written objection within
such period, the Escrow Agent shall continue to hold such amount until otherwise
directed by written instructions signed by Seller and Purchaser or a final
judgment of a court.
4.    If the Closing occurs, the Escrow Agent shall deliver the Escrow Deposits
to, or upon the instructions of, Seller on the Closing Date.
5.    The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for any liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred by Seller or Purchaser
resulting from actions or omissions taken or made by the Escrow Agent in bad
faith, in disregard of this Agreement or involving negligence on the part of the
Escrow Agent. Seller and Purchaser shall jointly and severally indemnify and
hold the Escrow Agent harmless from and against all liabilities (including


A-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of the Escrow Agent’s duties hereunder, except with respect
to actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent.
6.    Any income taxes on any interest earned on the Escrow Deposits shall be
paid by the party which receives the Escrow Deposits from Escrow Agent in
accordance with the terms set forth herein.
7.    Section 6045(e) of the United States Internal Revenue Code and the
regulations promulgated thereunder (herein collectively called the “Reporting
Requirements”) require an information return to be made to the United States
Internal Revenue Service, and a statement to be furnished to Seller, in
connection with the transactions contemplated by this Agreement. Escrow Agent is
either (x) the person responsible for closing the transactions contemplated by
this Agreement (as described in the Reporting Requirements) or (y) the
disbursing title or escrow company that is most significant in terms of gross
proceeds disbursed in connection with the transactions contemplated by this
Agreement (as described in the Reporting Requirements). Accordingly:
(a)    Escrow Agent is hereby designated as the “Reporting Person” (as defined
in the Reporting Requirements) for the transactions contemplated by this
Agreement. Escrow Agent shall perform all duties that are required by the
Reporting Requirements to be performed by the Reporting Person for the
transactions contemplated by this Agreement.
(b)    Seller and Purchaser shall furnish to Escrow Agent, in a timely manner,
any information reasonably requested by Escrow Agent and necessary for Escrow
Agent to perform its duties as Reporting Person for the transactions
contemplated by this Agreement.
(c)    Escrow Agent hereby requests Seller to furnish to Escrow Agent Seller’s
correct taxpayer identification number. Seller acknowledges that any failure by
Seller to provide Escrow Agent with Seller’s correct taxpayer identification
number may subject Seller to civil or criminal penalties imposed by Law.
Accordingly, Seller hereby certifies to Escrow Agent, under penalties of
perjury, that the correct taxpayer identification number of the Seller is
________________.
(d)    Each of the parties hereto shall retain this Agreement for a period of
four (4) years following the calendar year during which Closing occurs.
8.    Any notices to be sent to Escrow Agent shall be sent in accordance with
Section 10.01 of the Agreement, addressed as follows:
First American Title Insurance Company
_________________________
_________________________
Attention: ________________
Telephone #: ______________


A-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Email: ___________________
9.    The provisions of this Exhibit A shall survive the Closing (and not be
merged therein) or earlier termination of this Agreement.






A-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit B


Grant Deed (Form)


RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
__________________________________
__________________________________
Attention: _________________________
MAIL TAX STATEMENTS TO:
__________________________________
__________________________________
Attention: _________________________

--------------------------------------------------------------------------------

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE
DOCUMENTARY TRANSFER TAX $_______
[X]    computed on full value of property conveyed, or
[ ]    computed on full value less value of liens and encumbrances remaining at
the time of sale.

________________________________________
    Signature of Declarant or Agent determining tax
GRANT DEED
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, SP6 SAN
JOSE HOTEL OWNER, LLC, a Delaware limited liability company (“Grantor”), hereby
GRANTS TO _______________, a ________ (“Grantee”), the following described real
property (“Property”) located in the County of Santa Clara, State of California.
See Exhibit “A” attached hereto and incorporated herein by this reference.
This conveyance is made subject to all matters of record, real property taxes
which are a lien but not yet due and payable and all applicable laws and
ordinances.
The Grantee covenants by and for itself, its heirs, executors, administrators
and assigns, and all persons claiming under or through it, that there shall be
no discrimination against or segregation of, any person or group of persons on
account of sex, marital status, race ,color, creed, religion, national origin or
ancestry in the sale, lease, sublease, transfer, use, occupancy, tenure or
enjoyment of the land herein conveyed, nor shall Grantee itself or any person
claiming under or through it, establish or permit any such practice or practices
of discrimination or segregation with reference to the selection, location,
number, use or occupancy of tenants,


B-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





lessees, subtenants, sublessees or vendees in the land herein conveyed. The
foregoing covenants shall run with the land.
[MAIL TAX STATEMENTS AS DIRECTED ABOVE]


IN WITNESS WHEREOF, this Grant Deed has been executed and delivered this __ day
of ______________, 2016.


GRANTOR:
SP6 SAN JOSE HOTEL OWNER, LLC, a Delaware limited liability company
 
 
By: __________________________
Name:
Title:
 
By: __________________________
Name:
Title:





B-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------







A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.



STATE OF CALIFORNIA    )
    
COUNTY OF ______________    )
On _____________, 2016, before me,
                                                                , notary public,
    (insert name and title of officer)
personally appeared ____________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature__________________________ (Seal)




B-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





EXHIBIT A
LEGAL DESCRIPTION


Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:
PARCEL ONE:
BEING ALL OF PARCEL 3 AND A PORTION OF PARCEL 4 AS SAID PARCELS ON THAT CERTAIN
PARCEL MAP FILED FEBRUARY 07, 1991 IN BOOK 624 AT PAGES 2 AND 3, SANTA CLARA
COUNTY RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE EASTERLY MOST CORNER OF SAID PARCEL 3, SAID CORNER BEING A
POINT ON THE SOUTHWESTERLY RIGHT OF WAY LINE OF MARKET STREET, 100 FEET IN
WIDTH, AS SAID STREET IS SHOWN ON SAID MAP;
THENCE ALONG THE SOUTHEASTERLY LINE OF SAID PARCEL 3, SOUTH 59° 21’ 40” WEST,
208.23 FEET TO THE SOUTHERLY MOST CORNER OF SAID PARCEL 3;
THENCE ALONG THE SOUTHWESTERLY LINE OF SAID PARCEL 3, AND ALONG THE
NORTHWESTERLY PROLONGATION THEREOF, NORTH 30° 30’ 33” WEST, 217.81 FEET TO THE
NORTHWESTERLY LINE OF SAID PARCEL 4, SAID LINE BEING ALSO THE SOUTHEASTERLY
RIGHT OF WAY LINE OF WEST SAN CARLOS STREET AS SAID STREET IS SHOWN ON SAID
PARCEL MAP;
THENCE ALONG THE SOUTHEASTERLY RIGHT OF WAY LINE, THE FOLLOWING FOUR COURSES:
1.    NORTH 59° 21’40” EAST 5.66 FEET;
2.    NORTH 14° 21’ 40” EAST 8.44 FEET;
3.    NORTHERLY AND NORTHEASTERLY ALONG THE ARC OF A 20.00 FOOT RADIUS, TANGENT
CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 39° 19’ 40”, AN ARC DISTANCE OF
13.73 FEET; AND
4.    NORTH 53° 41’ 20” EAST 109.28 FEET;
THENCE NORTHEASTERLY AND SOUTHEASTERLY ALONG THE ARC OF A 20.00 FOOT RADIUS,
TANGENT CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 82° 14’ 09”, AN ARC
DISTANCE OF 28.71 FEET TO A POINT IN THE AFOREMENTIONED SOUTHWESTERLY RIGHT OF
WAY LINE OF MARKET STREET;


B-4


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





THENCE ALONG SAID SOUTHWESTERLY RIGHT OF WAY LINE, SOUTH 44° 04’ 31” EAST,
231.42 FEET TO THE POINT OF BEGINNING;
PARCEL TWO:
THOSE EASEMENTS GRANTED IN THE RECIPROCAL EASEMENT AGREEMENT, COVENANTS,
CONDITIONS AND RESTRICTIONS FOR THE MARRIOTT HOTEL CITY CENTER BY AND AMONG
WALTON SAN JOSE INVESTORS III, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY AND
THE REDEVELOPMENT AGENCY OF THE CITY OF SAN JOSE AND THE CITY OF SAN JOSE
RECORDED OCTOBER 30, 2000 AS INSTRUMENT NO. 15439851, OFFICIAL RECORDS.
PARCEL THREE:
THOSE PARKING RIGHTS GRANTED IN THE PARKING PREMISES AGREEMENT BY AND BETWEEN
THE CITY OF SAN JOSE AND WALTON SAN JOSE INVESTORS-III, L.L.C. AS DISCLOSED BY A
MEMORANDUM OF PARKING AGREEMENT RECORDED OCTOBER 30, 2000 AS INSTRUMENT NO.
15439852, OFFICIAL RECORDS.
PARCEL FOUR:
THE EASEMENTS GRANTED IN THE EASEMENT AGREEMENT (MARRIOTT HOTEL) BY AND AMONG
WALTON SAN JOSE INVESTORS III, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY, THE
REDEVELOPMENT AGENCY OF THE CITY OF SAN JOSE AND THE CITY OF SAN JOSE RECORDED
AUGUST 14, 2001 AS INSTRUMENT NO. 15824815, OFFICIAL RECORDS, AS AMENDED BY
AMENDMENT TO EASEMENT AGREEMENT (MARRIOTT HOTEL) BY AND AMONG WALTON SAN JOSE
INVESTORS III, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY, THE REDEVELOPMENT
AGENCY OF THE CITY OF SAN JOSE AND THE CITY OF SAN JOSE RECORDED JULY 19, 2002
AS INSTRUMENT NO. 16374770, OFFICIAL RECORDS.




B-5


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit C


Bill of Sale (Form)


BILL OF SALE


THIS BILL OF SALE (this “Bill of Sale”), is executed as of ____________, 2016,
by SAN JOSE HOTEL OWNER, LLC, a Delaware limited liability company, and SAN JOSE
HOTEL LESSEE, LLC, a Delaware limited liability company (collectively,
“Seller”), for the benefit of ______________, a ___________ (“Purchaser”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement dated
as of ____________, 2016, by and between Purchaser and Seller (as the same may
have been amended, modified or assigned, the “Sale Agreement”), Seller agreed to
sell to Purchaser, inter alia, certain real property, the improvements located
thereon and certain rights appurtenant thereto, all as more particularly
described in the Sale Agreement (collectively, the “Real Property”). Initially
capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Sale Agreement; and
WHEREAS, by grant deed of even date herewith, Seller conveyed the Real Property
to Purchaser; and
WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Purchaser certain items of tangible personal
property as hereinafter described.
NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10,00) and other good and valuable consideration paid in hand by Purchaser to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
SOLD, TRANSFERRED, and CONVEYED and by these presents does hereby SELL,
TRANSFER, and CONVEY to Purchaser and Purchaser hereby accepts all right, title
and interest in and to all Personal Property and Inventory.
This Bill of Sale is made by Seller without recourse and without any expressed
or implied warranty or representation whatsoever.
This Bill of Sale may be executed in several counterparts, each of which will be
deemed an original, and all of such counterparts together shall constitute one
and the same instrument.


C-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale to be
effective as of the date first set forth hereinabove.
SELLER:
SP6 SAN JOSE HOTEL OWNER, LLC,
a Delaware limited liability company
By:     
Name: _____________________________
Title: ______________________________
By:     
Name: _____________________________
Title: ______________________________


SP6 SAN JOSE HOTEL LESSEE, LLC,
a Delaware limited liability company
By:     
Name: _____________________________
Title: ______________________________
By:     
Name: _____________________________
Title: ______________________________












C-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit D


Assignment and Assumption of Assumed Contracts (Form)


ASSIGNMENT AND ASSUMPTION OF ASSUMED CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF ASSUMED CONTRACTS, made as of this __ day of
____________ 2016 (this “Assignment”), by and between ______________________, a
Delaware limited liability company, having an address at
___________________________ (“Assignor”), and ______________________________, a
__________________, having an address at
________________________________________ (“Assignee”).


WHEREAS, __________________ (“Fee Owner”), an affiliate of Assignor, Assignor
and Assignee are parties to that certain Purchase and Sale Agreement, dated as
of ______________, 2016, between Fee Owner and Assignor, as seller, and
Assignee, as purchaser (the “Purchase and Sale Agreement”; capitalized terms
used herein and not otherwise defined herein have the meanings given thereto in
the Purchase and Sale Agreement); and


WHEREAS, this Assignment constitutes the Assignment and Assumption of Assumed
Contracts described in Sections 5.04(c) and 5.05(a) of the Purchase and Sale
Agreement;


WHEREAS, Assignor desires to transfer to Assignee all of Assignor’s right, title
and interest in and to the Contracts (excluding the Hotel Management Agreement)
and the Bookings (collectively, the “Assumed Contracts and Bookings”), and
Assignee desires to assume all of the obligations of Assignor in respect of the
Assumed Contracts and Bookings, in each instance, from and after the date
hereof;


WHEREAS, a list of the Assumed Contracts and Bookings is attached hereto as
Schedule I.


NOW, THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


Assignor hereby assigns unto Assignee all of Assignor’s right, title and
interest in and to the Assumed Contracts and Bookings.


TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, from and
after the date hereof, subject to the terms, covenants, conditions and
provisions of the Assumed Contracts and Bookings.


Assignee hereby accepts such assignment and assumes the performance of all of
the terms, covenants, conditions and provisions of the Assumed Contracts and
Bookings herein assigned by Assignor to Assignee on, from and after the date
hereof and hereby agrees to


D-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





perform all of the terms, covenants, conditions and provisions of the Assumed
Contracts and Bookings to the extent first arising and accruing from and after
the date hereof.


This Assignment is an absolute assignment, and is made without representation,
warranty, covenant or recourse of any kind whatsoever, expressed or implied, on
the part of Assignor, except as expressly otherwise set forth in the Purchase
and Sale Agreement.


This Assignment shall be binding upon, and inure to the benefit of the parties
hereto and their respective successors and assigns.


Any inconsistency between the terms herein and the terms set forth in the
Purchase and Sale Agreement shall be resolved in favor of the terms of the
Purchase and Sale Agreement.


This Assignment shall be construed in accordance with the laws of the State of
California.


This Assignment may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which shall constitute one and the
same instrument. Such executed counterparts may be delivered by facsimile which,
upon transmission to the other party, shall have the same force and effect as
delivery of the original signed counterpart. The submission of an unsigned copy
of this Assignment or an electronic instrument with or without electronic
signature to either party shall not constitute an offer or acceptance. This
Assignment shall become effective and binding only upon execution and delivery
of this Assignment in non-electronic form by both parties in accordance with
this Section.




[signatures follow on next page]




D-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.


ASSIGNOR:


_______________________




By: ____________________________
Name:
Title:




ASSIGNEE:


________________________________




By: ___________________________
Name:
Title:






D-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Schedule I


Assumed Contracts and Bookings




D-4


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit E


Assignment and Assumption of Hotel Management Agreement (Form)


ASSIGNMENT AND ASSUMPTION OF MANAGEMENT AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION OF MANAGEMENT AGREEMENT (this “Agreement”) is
made as of _________, 2016, by and between SP6 SAN JOSE HOTEL LESSEE, LLC, a
Delaware limited liability company (“Assignor”), and _____________, a
_______________ (“Assignee”).
RECITALS:
A.    Assignor and Marriott Hotel Services, Inc. (“Manager”) are parties to that
certain Management Agreement dated as of April 17, 2004, as assigned pursuant to
that certain Assignment and Assumption of Management Agreement dated May 4,
2011, as amended by that certain Amendment to Management Agreement dated May 4,
2011, as assigned by that certain Assignment and Assumption of Management
Agreement dated as of May 9, 2013, as amended by that certain Second Amendment
to Management Agreement dated as of May 9, 2013 (collectively, the “Management
Agreement”) relating to the San Jose Marriott.
B.    Assignor is conveying all of its right, title and interest in and to the
Hotel (as defined in the Management Agreement) to _____________ (“Fee Owner”),
[and Fee Owner is leasing the Hotel to Assignee as of the date hereof].
C.    Assignor desires to assign to Assignee all of Assignor’s right, title and
interest in and to the Management Agreement, and Assignee desires to assume the
rights and obligations of Assignor with respect to the Management Agreement.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:
Assignment. Assignor hereby sells, assigns, conveys, transfers and grants to
Assignee all of Assignor’s assignable right, title and interest in, to and under
the Management Agreement as of 12:01 AM Pacific Time on the date hereof (the
“Effective Date”).
Assumption. Assignee hereby accepts all of Assignor’s right, title and interest
in, to and under the Management Agreement, agrees to be bound by the Management
Agreement, and assumes all the duties, obligations and liabilities of Assignor
accruing under or with respect to the Management Agreement irrespective of the
date on which such duties, obligations and liabilities accrued. For
clarification purposes, it is intended that Manager shall rely upon said
assumption by Assignee.
Further Assurances. Promptly upon request of the other party, Assignor and
Assignee shall each execute, acknowledge (as appropriate) and deliver to the
other such further assurances


E-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





and take such further actions as may be reasonably required or appropriate to
perfect the assignment and assumption of the Management Agreement and otherwise
carry out the intent and purpose of this Agreement, provided that neither party
shall incur any material additional cost, expense or obligation in connection
with any act mat the other party may request.
Binding Effect. The terms, covenants, conditions and obligations imposed upon
each party herein shall be binding upon the successors and assigns of such
party.
Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




E-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
ASSIGNOR:
SP6 SAN JOSE HOTEL LESSEE, LLC, a Delaware limited liability company
By:     
Name: _____________________________
Title: ______________________________
By:     
Name: _____________________________
Title: ______________________________
[SIGNATURES CONTINUE ON FOLLOWING PAGE]




E-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------









ASSIGNEE:
_____________________________,
a ____________________________
By:

Name:    
Title:    



E-4


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





MANAGER’S CONSENT


The undersigned, as “Manager” under the Management Agreement, hereby consents to
the foregoing Assignment and Assumption of the Management Agreement.




MANAGER:


MARRIOTT HOTEL SERVICES, INC.




By: ___________________________
Name:
Title:








E-5


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit F


General Assignment and Assumption (Form)


GENERAL ASSIGNMENT AND ASSUMPTION


THIS GENERAL ASSIGNMENT AND ASSUMPTION, made as of this __ day of ____________
2016 (this “Assignment”), by and between _________________________, a Delaware
limited liability company, having an address at ________________________
(“Assignor”) and ______________________________, a __________________, having an
address at ________________________________________ (“Assignee”).


WHEREAS, _____________________ (“Fee Owner”), an affiliate of Assignor, Assignor
and Assignee are parties to that certain Purchase and Sale Agreement, dated as
of _________, 2016, between Fee Owner and Assignor, as seller, and Assignee, as
purchaser (the “Purchase and Sale Agreement”; capitalized terms used herein and
not otherwise defined herein have the meanings given thereto in the Purchase and
Sale Agreement); and


WHEREAS, this Assignment constitutes the General Assignment and Assumption
described in Sections 5.04(e) and 5.05(c) of the Purchase and Sale Agreement;


WHEREAS, Assignor desires to transfer to Assignee all of Assignor’s right, title
and interest in and to (i) the Intangibles, (ii) Cash on Hand and Account Funds,
subject to Section 6.08 of the Purchase and Sale Agreement, and (iii) all other
Property that does not constitute the Real Property, the Personal Property, the
Inventory, the Contracts (including, without limitation, the Hotel Management
Agreement) or the Bookings (as such capitalized terms are defined in the
Purchase and Sale Agreement) (collectively, the “General Property”), and
Assignee desires to accept such assignment.


NOW, THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


Assignor hereby assigns unto Assignee all of Assignor’s right, title and
interest in and to the General Property (subject to the terms of Section 6.08 of
the Purchase and Sale Agreement with respect to Cash on Hand and Account Funds).


TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, from and
after the date hereof.


Assignee hereby accepts such assignment.


This Assignment is an absolute assignment, and is made without representation,
warranty, covenant or recourse of any kind whatsoever, expressed or implied, on
the part of Assignor, except as expressly otherwise set forth in the Purchase
and Sale Agreement.




F-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





This Assignment shall be binding upon, and inure to the benefit of the parties
hereto and their respective successors and assigns.


Any inconsistency between the terms herein and the terms set forth in the
Purchase and Sale Agreement shall be resolved in favor of the terms of the
Purchase and Sale Agreement.


This Assignment shall be construed in accordance with the laws of the State of
California.


This Assignment may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which shall constitute one and the
same instrument. Such executed counterparts may be delivered by facsimile which,
upon transmission to the other party, shall have the same force and effect as
delivery of the original signed counterpart. The submission of an unsigned copy
of this Assignment or an electronic instrument with or without electronic
signature to either party shall not constitute an offer or acceptance. This
Assignment shall become effective and binding only upon execution and delivery
of this Assignment in non-electronic form by both parties in accordance with
this Section.




[signatures follow on next page]




F-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.


ASSIGNOR:


____________________________[TRS]




By: ____________________________
Name:
Title:




ASSIGNEE:


________________________________




By: ___________________________
Name:
Title:












F-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit G


FIRPTA AFFIDAVIT
Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a United States real property interest by SP6 SAN JOSE HOTEL
OWNER, LLC, a Delaware limited liability company (“Seller”), which Seller is a
disregarded entity, the undersigned being the sole member of Seller and not a
disregarded entity hereby certifies the following:
1.    The undersigned is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations); and
2.    The undersigned is not a disregarded entity as defined in
§ 1.1445-2(b)(2)(iii) of the Internal Revenue Code; and
3.    The undersigned’s U.S. employer taxpayer identification number is
__-_______;
4.    The undersigned’s office address is ____________________________________
The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.
Dated: _____________, 2016
CBRE STRATEGIC PARTNERS U.S. VALUE 6 REIT OPERATING, L.P., a Delaware limited
partnership


G-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





By:    CBRE Strategic Partners U.S. Value 6 REIT     Operating GP, LLC, a
Delaware limited     partnership, its general partner
By:     
Name: _____________________________
Title: ______________________________
By:     
Name: _____________________________
Title: ______________________________




G-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit H


Tenant Notice Letter (Form)


_________________, 2016
Re:    Notice of Change of Ownership of San Jose Marriott, 301 Market Street,
            San Jose, CA 95113
Ladies and Gentlemen:
You are hereby notified as follows:
That as of the date hereof, SP6 SAN JOSE HOTEL OWNER, LLC, a Delaware limited
liability company, and SP6 SAN JOSE HOTEL LESSEE, LLC, a Delaware limited
liability company, have transferred, sold, assigned, and conveyed all of their
interest in and to the above-described property (the “Property”) to
__________________________, a _________________ (the “New Owner”).
Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your lease terms at
the following address:
__________________
            __________________
            __________________
If there is a security deposit with respect to your lease, it has been
transferred to the New Owner and the New Owner shall be responsible for holding
your security deposit in accordance with the terms of your lease and applicable
laws.


H-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





We expect that New Owner or its property management agent will contact you
shortly with respect to other information regarding New Owner, the Property and
your lease.
Sincerely,
SP6 SAN JOSE HOTEL OWNER, LLC,
a Delaware limited liability company,
By: __________________________
Name: __________________________
Title: ___________________________
By: __________________________
Name: __________________________
Title: ___________________________
SP6 SAN JOSE HOTEL LESSEE, LLC, a Delaware limited liability company
By: __________________________
Name: __________________________
Title: ___________________________
By: __________________________
Name: __________________________
Title: ___________________________







H-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit I-1


Marriott Estoppel (Form)


San Jose Marriott
Unit #33-7Z4
MANAGER’S ESTOPPEL CERTIFICATE
MARRIOTT HOTEL SERVICES, INC. (“Manager”), a Delaware corporation, hereby
certifies to _________________________________, a ____________________ company,
and _________________________________________, a _________________, that as of
11:59 p.m. Pacific Time on ____________, 2016:
1.    Manager is the “Manager” and SP6 San Jose Hotel Lessee, LLC, a Delaware
limited liability company, is the “Owner” under that certain Management
Agreement dated April 17, 2004 (as amended and assigned, the “Management
Agreement”), relating to the hotel commonly known as the San Jose Marriott and
located at 301 South Market Street, San Jose, California 95113 (the “Hotel”).
2.    The Management Agreement as it may be assigned to
__________________________ (the “Assignable Management Agreement”) is defined on
Schedule A attached hereto. The Assignable Management Agreement, a true and
complete copy of which is attached hereto as Schedule B, (a) is in full force
and effect, and (b) has not been otherwise amended.
3.    To Manager’s actual knowledge, based solely on responses from Manager’s
due diligence inquiry:
(a)    there is no existing Default under the Assignable Management Agreement;
(b)    no event has occurred which, with the giving of notice or passage of
time, or both, would constitute a Default under the Assignable Management
Agreement;
(c)    Manager has received all Base Management Fees and Incentive Management
Fees due and payable to Manager as of _____________, 2016;
(d)    No notice of termination and/or cancellation of the Assignable Management
Agreement has been given by Manager or received from Owner by Manager;
(e)    There are no set-offs, counterclaims or defenses under the Assignable
Management Agreement to the performance or observance of the covenants or
agreements of the parties to the Assignable Management Agreement, except as
otherwise expressly set forth therein; and


I-1-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





(f)    There are no open claims or legal proceedings by or before any court or
governmental agency that (i) relate to the Hotel, (ii) are in excess of $50,000,
and (iii) are not covered by insurance.
4.    To the best of Manager’s knowledge, the Assignable Management Agreement is
valid and enforceable in accordance with its terms (subject to bankruptcy,
insolvency, moratorium or similar laws, and equitable principles, relating to or
limiting the rights of creditors generally).
5.    Neither Manager nor any of its affiliates have made any loan or
contribution to, or equity investment in, Owner or any of its Affiliates or any
of their respective constituent members or the Hotel.
6.    The nature of Manager’s relationship to Owner under the Assignable
Management Agreement is as an independent contractor.
7.    All capitalized terms used but not defined herein are as defined in the
Assignable Management Agreement.
[SIGNATURE ON FOLLOWING PAGE]


I-1-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





MANAGER:
MARRIOTT HOTEL SERVICES, INC.,
a Delaware corporation
By:

Name: _______________
Title: _______________





I-1-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





SCHEDULE A
The documents listed on this Schedule A constitute the “Assignable Management
Agreement” as of 11:59 p.m. Pacific Time on ________ ___, 2016:
1.
Management Agreement, dated April 17, 2004, by and between Marriott Hotel
Services, Inc. and Walton San Jose Investors III, L.L.C.;

2.
Assignment and Assumption of Management Agreement dated May 4, 2011 by and
between Walton San Jose Investors III, L.L.C. and PR SJM Hotel LLC; and

3.
Amendment to Management Agreement dated May 4, 2011 by and between Marriott
Hotel Services, Inc. and PR SJM Hotel LLC.

4.
Assignment and Assumption of Management Agreement dated as of May 9, 2013 by and
between PR SJM Hotel LLC and SP6 San Jose Hotel Lessee, LLC

5.
Second Amendment to Management Agreement dated as of May 9, 2013 between
Marriott Hotel Services, Inc. and SP6 San Jose Hotel Lessee, LLC





I-1-4


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





SCHEDULE B










I-1-5


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit I-2
City Estoppel (Form)
THE CITY OF SAN JOSE ESTOPPEL LETTER
______, 20__
____________________________
____________________________
____________________________
Attention: ____________________
Re:    Premises located in the parking garage for the San Jose McEnery
Convention Center and described on Exhibit A attached hereto (the “Leased
Premises”):
Property described on Exhibit C attached hereto and known as the Marriott Hotel
City Center located at 301 South Market Street in San Jose, California (the “Fee
Premises”; collectively with the Leased Premises, the “Premises”):
Reciprocal Easement Agreement dated June 6, 2000 among The Redevelopment Agency
of the City of San Jose (hereinafter, “Redevelopment Agency”), Walton San Jose
Investors III, L.L.C. (“Walton”) (the rights and obligations of which are
currently held by SP6 San Jose Hotel Owner [Lessee], LLC, together with Walton,
hereinafter collectively, “Developer”) and the City of San Jose (hereinafter,
“City”) (as the same may have been modified, amended, supplemented or assigned,
the “REA”);
Easement Agreement (Marriott Hotel) dated August 14, 2001 by and among
Developer, Redevelopment Agency and the City, as amended by Amendment to
Easement Agreement (Marriott Hotel) by and among Developer, Redevelopment Agency
and the City dated June 25, 2002 (collectively, as the same may have been
modified, amended, supplemented or assigned, the “Marriott Easement”); and
Parking Premises Agreement dated June 6, 2000 between City and Developer, as
amended by the First Amendment to Parking Premises Agreement dated February 18,
2004 between City and Developer, as amended by the Second Amendment to Parking
Premises Agreement dated February 10, 2009 between City and Developer, as
amended by the Third Amendment to Parking Premises Agreement dated June 19, 2012
between City and Developer and as amended by the Fourth Amendment to Parking
Premises Agreement dated September 10, 2014 between City and Developer
(collectively, as the same may have been modified, amended, supplemented or
assigned, collectively, the “PPA”).
Ladies and Gentlemen:
The City understands that (i) San Jose Hotel Owner, LLC, a Delaware limited
liability company, and San Jose Hotel Lessee, LLC, a Delaware limited liability
company, or their respective successors, nominees or assigns (together,
“Purchaser”), may be purchasing the


I-2-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Premises from SP6 San Jose Hotel Owner, LLC, a Delaware limited liability
company, and SP6 San Jose Hotel Lessee, LLC, a Delaware limited liability
company (collectively, “Seller”), and (ii) Purchaser is relying upon this
Estoppel Letter (this “Certificate”) in connection with such transaction and
would not purchase the Premises but for the City’s delivery to Purchaser of this
Certificate.
With such understanding, the City hereby represents, warrants and agrees, on
behalf of itself and its successors and assigns, for the benefit of Purchaser
and its lenders, Seller, and their respective successors and assigns, as
follows:
1.    Except as set forth on Exhibit B attached hereto, the REA, the Marriott
Easement and the PPA have not been amended or modified as of the date hereof and
represent the entire agreement between City and Developer with respect to the
Premises.
2.    All conditions under the REA, the Marriott Easement and the PPA to be
performed by Developer as of this date have been satisfied and all required
contributions or other payments by Developer, if any, to City on account of
City’s improvements or otherwise under the REA, the Marriott Easement and the
PPA have been received, except for the following (if none, write none): None.
3.    The 55-year term of the PPA commenced on May 18, 2003 (30 days after the
date Walton received the temporary certificate of occupancy from City) and will
expire on May 18, 2058. The PPA provides for the following renewal options: four
10-year renewal terms exercisable by Developer, a “Mortgagee” or a “Permitted
Assignee.”
4.    To City’s knowledge, there exist no defaults under the REA, the Marriott
Easement or the PPA, and no events which, with the giving of notice, the passage
of time or both, would constitute such a default, except for the following (if
none, write none): None.
5.    True, correct and complete copies of each of the REA, the Marriott
Easement and the PPA (including all exhibits thereto) are attached hereto as
Exhibit B.
6.    City confirms that its right to terminate the PPA as a result of the
exercise of Redevelopment Agency’s right of reverter pursuant to the Disposition
and Development Agreement dated June 9, 2000 by and between Redevelopment Agency
and Developer has automatically expired.
7.    The City hereby consents to the transfer of the Premises to Purchaser in
accordance with the terms of the REA, the PPA and the Marriott Easement and, as
such, recognizes Purchaser as the successor Developer under such documents.
8.    City further acknowledges that, for all purposes under the REA, the
Marriott Easement and the PPA your addresses for notices shall be your address
set forth below or such other address of which you shall notify City in writing:


I-2-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





____________________________
____________________________
____________________________
Attention: ____________________
Telephone #: __________________
E-Mail Address: _______________
____________________________
____________________________
Attention: ____________________
Telephone #: __________________
E-Mail Address: _______________
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


I-2-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





Very truly yours,
CITY OF SAN JOSE
By:

_______________
City Manager

APPROVED AS TO FORM:
By:

__________________
Senior Deputy City Attorney



I-2-4


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





EXHIBIT A
DESCRIPTION OF LEASED PREMISES
Approximately [61,500] square feet located at the San Jose McEnery Convention
Center, 408 S. Almaden Blvd., San Jose, California.


I-2-5


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





EXHIBIT B
COPIES OF REA, THE MARRIOTT EASEMENT AND THE PPA
(INCLUDING ALL EXHIBITS THERETO)
[Attached]


I-2-6


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





EXHIBIT C
DESCRIPTION OF FEE PREMISES


[To be attached]




I-2-7


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit I-3


Successor Redevelopment Agency Estoppel (Form)


SUCCESSOR AGENCY TO THE
REDEVELOPMENT AGENCY OF THE CITY OF SAN JOSE
ESTOPPEL LETTER
___________, 20__
____________________________
____________________________
____________________________
Attention: ____________________
Re:    Property described as Parcels One, Two and Four on Exhibit A attached
hereto and known as the Marriott Hotel City Center located at 301 South Market
Street in San Jose, California (the “Premises”):
Reciprocal Easement Agreement dated June 6, 2000 among The Redevelopment Agency
of the City of San Jose (hereinafter, “Redevelopment Agency”), Walton San Jose
Investors III, L.L.C. (“Walton”) (the rights and obligations of which are
currently held by PR SJM Hotel, LLC, together with Walton, hereinafter
collectively, “Developer”) and the City of San Jose (hereinafter, “City”) (as
the same may have been modified, amended, supplemented or assigned, the “REA”);
Easement Agreement (Marriott Hotel) dated August 14, 2001 by and among
Developer, Redevelopment Agency and the City, as amended by Amendment to
Easement Agreement (Marriott Hotel) by and among Developer, Redevelopment Agency
and the City dated June 25, 2002 (collectively, as the same may have been
modified, amended, supplemented or assigned, the “Marriott Easement”):
Disposition and Development Agreement dated June 9, 2000 by and between
Redevelopment Agency and Developer (as the same may have been modified, amended,
supplemented or assigned, collectively, the “DDA”):
Grant Deed dated October 25, 2000 between Redevelopment Agency and Developer (as
the same may have been modified, amended, supplemented or assigned, the “Grant
Deed”); and Declaration of Covenants and Restrictions Affecting Real Property
dated October 27, 2000 between Redevelopment Agency and Developer (as the same
may have been modified, amended, supplemented or assigned, the “Declaration”).
Collectively, the REA, the Marriott Easement, the DDA, the Grant Deed and the
Declaration shall be referred to herein as the “Project Documents.”


I-3-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------







Ladies and Gentlemen:
Successor Agency (as defined below) understands that
________________________________________________________, or its successors,
nominees or assigns (together, “Purchaser”), may be purchasing the Premises SP6
San Jose Hotel Owner, LLC, a Delaware limited liability company, and SP6 San
Jose Hotel Lessee, LLC, a Delaware limited liability company (collectively,
“Seller”), and (ii) Purchaser is relying upon this Estoppel Letter (this
“Certificate”) in connection with such transaction and would not purchase the
Premises but for the Successor Agency’s delivery to Purchaser of this
Certificate.
On or about June 28, 2011, the Governor signed into law ABX1 26, as subsequently
amended by AB 1484, which provided for the dissolution and winding down of
redevelopment agencies throughout the State of California (“Dissolution
Legislation”). On January 24, 2012, pursuant to the Dissolution Legislation, the
City of San Jose elected to be the Successor Agency to the Redevelopment Agency
(“Successor Agency”) to administer the dissolution and winding down of the
Redevelopment Agency. On February 1, 2012, pursuant to ABX1 26, the
Redevelopment Agency was dissolved and, upon dissolution, all assets, properties
and contracts of the Redevelopment Agency, including the Project Documents, were
transferred, by operation of law, to the Successor Agency pursuant to the terms
of Health and Safety Code Section 34175(b).
With such understanding, Successor Agency hereby represents, warrants and
agrees, on behalf of itself and its successors and assigns, for the benefit of
Purchaser and its lenders, Seller, and their respective successors and assigns,
as follows:
1.    The Successor Agency, and the person or persons executing this Certificate
on behalf of the Successor Agency, have the power and authority to execute this
Certificate.
2.    Except as set forth on Exhibit B attached hereto, the Project Documents
have not been amended or modified as of the date hereof and represent the entire
agreement between Successor Agency and Developer with respect to the Premises.
3.    All conditions under the Project Documents to be performed by Developer as
of this date have been satisfied and all required contributions or other
payments by Developer, if any, to Successor Agency on account of Developer’s
improvements or otherwise under the Project Documents have been received, except
for the following (if none, write none): None.
4.    To Successor Agency’s knowledge, there exist no claims or defaults under
the Project Documents and no events which, with the giving of notice, the
passage of time or both, would constitute such a default, except for the
following (if none, write none): None.
5.    To Successor Agency’s knowledge, Successor Agency has received all
participation payments due to Successor Agency, in accordance with the DDA and
the Declaration, as of the date hereof, and has received the semi-annual
participation payment, in the amount of $____________, which was due and payable
on ______________, __, 2016.


I-3-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





6.    True, correct and complete copies of each of the REA, the Marriott
Easement, the Declaration and the DDA (including all exhibits thereto) are
attached hereto as Exhibit C.
7.    Successor Agency confirms that its right to terminate the DDA as a result
of the exercise of Successor Agency’s right of reverter pursuant to the DDA has
automatically expired along with the termination of Successor Agency’s right of
reverter, which terminated on April 25, 2003, and which termination was
memorialized in that certain Relinquishment of Right of Reverter, dated June 16,
2003, entered into by the Redevelopment Agency.
8.    Successor Agency confirms that any right to reenter, repossess, terminate
and revest with respect to the Premises shall be subject to and be limited by
and shall not defeat, render invalid, or limit any “permitted mortgagee” under
the Project Documents.
9.    Successor Agency hereby consents to the transfer of the Premises to
Purchaser in accordance with the terms of the applicable Project Documents.
10.    Upon the acquisition of the Premises, Purchaser shall succeed to all
rights of the Developer under the Project Documents.
11.    Successor Agency further acknowledges that, for purposes of notice under
the Project Documents your addresses for such notices shall be your address set
forth below or such other address of which you shall notify Successor Agency in
writing.
____________________________
____________________________
____________________________
Attention: ____________________
Telephone #: __________________
E-Mail Address: _______________
____________________________
____________________________
Attention: ____________________
Telephone #: __________________
E-Mail Address: _______________
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


I-3-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





EXECUTED as a sealed instrument as of the date written above.
Very truly yours,
SUCCESSOR AGENCY TO THE
REDEVELOPMENT AGENCY OF
THE CITY OF SAN JOSE, a public entity
By:
            
    __________________

Its:
        
    Managing Director

APPROVED AS TO FORM:
By:

____________________
Senior Deputy City Attorney



I-3-4


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





EXHIBIT A
DESCRIPTION OF THE PREMISES
Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:
.


I-3-5


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





EXHIBIT B
AMENDMENTS TO PROJECT DOCUMENTS
None.


I-3-6


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





EXHIBIT C
COPIES OF PROJECT DOCUMENTS
(and amendments thereto)
[Attached]




I-3-7


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit I-4




Form of Deep Poach, Inc. D/B/A Mina Group Estoppel




DEEP POACH. INC. D/B/A MINA GROUP
ESTOPPEL
DEEP POACH, INC., D/B/A MINA GROUP (“Mina Group”), a California corporation,
hereby certifies to ______________________________, a ____________, together
with its successors and assigns, that as of ____________, 2016:
1. Mina Group is a party to that certain Consulting and Licensing Agreement,
dated June 14, 2006, by and between Walton San Jose Investors III L.L.C. and
Mina Group, as assigned (as assigned, the “Consulting Agreement”), relating to
the hotel commonly known as the San Jose Marriott Hotel and located at 301 S.
Market Street, San Jose, California 95113.
2. The Consulting Agreement, (a) is in full force and effect, and (b) has not
been amended other than as set forth in that certain side letter agreement,
dated July 15, 2009, as described on Schedule A attached hereto.
3. To the best of Mina Group’s knowledge, based on responses from Mina Group’s
due diligence inquiry, (a) there is no existing default under the Consulting
Agreement, and (b) no event has occurred which, with the giving of notice or
passage of time, or both, would constitute a default under the Consulting
Agreement.
4. Through __________, 2016, the following Consulting/License Fee and other fees
have been paid to Mina Group in 2016:
5. To the best of Mina Group’s knowledge, the Consulting Agreement is valid and
enforceable in accordance with its terms (subject to bankruptcy, insolvency,
moratorium or similar laws, and equitable principles, relating to or limiting
the rights of creditors generally).
6. All capitalized terms used but not defined herein are as defined in the
Consulting Agreement.
[SIGNATURE ON FOLLOWING PAGE]


I-4-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





MINA GROUP:




DEEP POACH INC.,
a California corporation/d/b/a Mina Group




By:. ____________________________
Name: Michael Mina
Title: President


I-4-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





SCHEDULE A




1. Side letter agreement, dated July 15, 2009, by and between Deep Poach, Inc.,
d/b/a Mina Group, and Walton San Jose Investors III L.L.C., as assigned
(regarding the extension of the Consulting Agreement).




I-4-3


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------






Exhibit J


Amendment to Hotel Management Agreement (Form)


[THIRD] AMENDMENT TO MANAGEMENT AGREEMENT


This [THIRD] AMENDMENT TO MANAGEMENT AGREEMENT (this “Agreement”) is effective
as of _________, 2016, by and between and _________________________________
(“Owner”) and MARRIOTT HOTEL SERVICES, INC. (“Manager”).


RECITALS


A.___________________ (“Owner”) is the owner of the hotel commonly known as the
San Jose Marriott (“Hotel”).


B.Owner and Manager are the current parties to that certain Management Agreement
dated as of April 17, 2004 (as amended and assigned, “Management Agreement”),
relating to the Hotel.


C.The parties wish to make changes to the terms and conditions of the Management
Agreement, as specified below.


AGREEMENT


In consideration of the premises and other terms and conditions hereof, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:


1.The notice address to Owner set forth in Section 11.07 of the Management
Agreement is hereby amended to read:


To Owner:
__________________________
__________________________
__________________________
Attention: _________________
Fax No. (___) ___-____

With a copy to:
___________________________
__________________________
__________________________
Attention: _________________
Fax No. (___) ___-____

        
2.Exhibit B to the Management Agreement (“Equity Interest in Owner”) is hereby
amended to read in its entirety for the Owner: “_______________ – _____% (which
is owned by ___________________________________ – ____%).”


J-1


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





3.For purposes of the Management Agreement, any reference therein to the rights
or obligations of “Owner” shall mean the rights and obligations of Owner as
defined herein. The first sentence of Section 8.01A of the Management Agreement
(up to the colon set forth therein) is hereby revised to read: “Owner hereby
covenants that it holds good and marketable title to the Site and the Hotel, and
good and marketable leasehold title to that portion of the Hotel Parking Areas
that are held under the Parking Agreement, in each case free and clear of any
and all liens, encumbrances or other charges, except as follows:”
4.Except as otherwise expressly amended hereby, all of the terms and provisions
of the Management Amendment and any ancillary documents related thereto, remain
unmodified and in full force and effect. This Agreement, together with the
Management Agreement and any ancillary documents related thereto, constitutes
the complete agreement and understanding among the parties solely with respect
to the subject matter hereof, and supersedes any and all other prior or
contemporaneous written or oral communications between the parties solely with
respect to the subject matter hereof. No other promises or agreements, either
expressed or implied, shall be binding with respect to the subject matter of
this Agreement, unless signed in writing by all parties hereto.
5.This Agreement may be executed in counterparts, each of which shall be deemed
an original, but both of which together constitute one and the same Agreement.
Facsimile signatures shall be deemed original, valid and binding signatures to
this Agreement.
6.Capitalized terms not otherwise defined in this Agreement shall have the same
meanings ascribed to them in the Management Agreement.




[SIGNATURES ON FOLLOWING PAGE]








J-2


8476/22465-004 current/49894271v13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the date hereof.




OWNER:
            
___________________________________________


By:________________________________________
Name: _____________________________________
Title: ______________________________________




By:________________________________________
Name: _____________________________________
Title: ______________________________________




MANAGER:


MARRIOTT HOTEL SERVICES, INC.




By:    _____________________________
Name:    
Title:    




J-3


8476/22465-004 current/49894271v13

